Exhibit 10.8.2 

 

PRIVATE & CONFIDENTIAL

 

www.dtz.com

[tdtzpg_tlogo.jpg]

 

[tdtzpg_tlogo1.jpg]

 

Report and Valuation

 

Prepared on behalf of

 

OMAGINE LLC

 

In respect of

 

SITE OF THE OMAGINE PROJECT
AL MAWALEH NORTH
AL SEEB
SULTANATE OF OMAN

 

Valuation Date: 15 January 2015

 

Report Date: 15 January 2015

 

Contract Ref No: AEVA2438

 

[tdtzpg_tpg1.jpg]

 



 

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


  

15 JANUARY 2015       CONTENTS       EXECUTIVE SUMMARY 4     1.       TERMS OF
INSTRUCTION 7       1.1. Valuation Instruction 7           1.2. Our Appointment
and Valuation Date 7           1.3. Compliance with RICS Valuation Standards 7  
        1.4. Status of Valuer and Conflicts of Interest 7           1.5.
Valuation Summary 7           1.6. DTZ Terms of Business 7           1.7.
Valuation Terms and Conditions 8         2.       BASIS OF VALUATION 9      
2.1. Observations and Assumptions 9         3.       EXTENT OF DUE DILIGENCE AND
INFORMATION SOURCES 10       3.1. Inspection 10           3.2. Valuers 10      
    3.3. Information 10           3.4. Tenure and Title 11           3.5.
Development Agreement 12         4.        VALUATION ASSUMPTIONS 13     5.      
PROPERTY DESCRIPTION 14       5.1. Location and Situation 14           5.2.
Description 15           5.2.1. Proposed Development 16         6.       OMAN
SOCIO-ECONOMIC OVERVIEW 18       6.1. Introduction 18           6.2. Overview 18
          6.3. GENERAL ECONOMIC OVERVIEW 19           6.4. Economic Forecasts 21
          6.5. Demographics 22         7.       OMAN REAL ESTATE MARKET
COMMENTARY 24       7.1. Residential Overview 24           7.2. Residential -
Integrated Tourism Complexes (ITCs) 24           7.2.1. The Wave Muscat 25      
    7.2.2. Muscat Hills Golf and Country Club 27           7.2.3. Shangri La
Barr Al Jissah Resort & Spa 28           7.2.4. Jebel Sifah 29           7.2.5.
Saraya Bandar Jissah 30           7.2.6. ITC Outlook 30           7.3. Tourism
Market Overview 31           7.3.1. Hotel Market Overview 33           7.3.2.
Retail Market Overview 35

 

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
2

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


   

8.       INVESTIGATIONS AND ENQUIRIES 39       8.1. Transparency 39         8.2.
Environmental Matters 39           8.3. Ground Conditions 40           8.4.
Planning 40           8.5. Services 40           8.6. Highways and
Infrastructure 40           8.7. Tenure 41         9.       VALUATION APPROACH,
METHODOLOGY AND ASSUMPTIONS 42       9.1. Construction Costs 43           9.2.
Residential Sales Prices 44           9.3. Timing 45           9.4. Commercial
Property 46           9.5. Target Internal Rate of Return (IRR) 47          
9.6. Financial Model Findings 47         10.       VALUATION CERTIFICATION 48  
  11.       DISCLOSURE AND CONFIDENTIALITY 49     APPENDIX 1 - DEFINITIONS OF
THE BASES OF VALUATION 50     APPENDIX 2 - VALUATION TERMS CONDITIONS AND
ASSUMPTIONS 53     APPENDIX 3 – TITLE DOCUMENTS (KROOKI) 55     APPENDIX 4 –
USUFRUCT AGREEMENT 61     APPENDIX 5 – CONSTRUCTION COSTS 69     APPENDIX 6 –
ITC LOCATION MAP 70     APPENDIX 7 – APPRAISAL SUMMARY 71

  

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
3

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


  

EXECUTIVE SUMMARY       Client: Omagine LLC     Property Address: Site of the
Omagine Project (plot no. 01-05-012-01-1), Al Mawaleah North, Al Seeb, Sultanate
of Oman     Type of Property: Development land     Use: Integrated Tourism
Complex (ITC)     Proposed Use: Mixed use     Purpose of Valuation: For loan
security purposes and for inclusion in report filing with the United States of
America Securities and Exchange Commission (the ‘SEC’)     Date of Instruction:
6 December 2014     Date of Inspection: N/A – Desktop study     Date of
Valuation: 15 January 2015     COI No: AEVA2438     Basis of Valuation: Market
Value     Valued Interest: Usufruct / Freehold     Valuation Assumptions: In
providing our assessment of value for the Subject Property detailed herein we
have made the following assumptions:       ·     The Usufruct interest is
unencumbered and can be transferred without restriction in accordance with Royal
Decree No. 12/2006 and the Development Agreement       ·     The subject
property is clear of any improvements       ·     The completed units within the
development will be transferred to third parties under Royal Decree 12/2006 with
international freehold status       ·     Sold units are on an individual unit
basis       ·     Adequate parking is provided in accordance with municipality
guidelines       ·     All pre-sales payments are deposited into an ESCROW
account and drawn down for development works

 

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
4

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


  

  ·      Construction costs provided by Omagine LLC have been adopted      
·      Utility services will be provided to the boundary of the subject property
and will be sufficient for the proposed development       ·      Access roads
connecting the subject property will be sufficient for proposed use      
·      The hotels within the scheme will be managed by high profile global
operators       ·      The hotels will be granted alcohol licences      
·      The serviced chalets and apartments will be managed by the hotel
operators       ·      Market value of the subject property is based upon the
proposed scheme/massing present as “Project related site value”       ·      All
information provided and relied upon is accurate as at the date of valuation    
Sources of Information: For the purpose of this valuation we have relied upon
the following information provided by the Client:       ·      Usufruct
Agreement (dated August 2014)       ·      Krooki (dated 16 June 2014)      
·      Proposed scheme design and specification       ·      Construction costs
provided by Majan Engineering Consultants and Consolidated Contractors Company  
    ·      Master plan with gross and net areas in accordance with the
Development Agreement       ·      Development Agreement (dated 2 October 2014)
    Standards: The report has been prepared in accordance with the RICS
Valuation – Professional Standards 2014     Independence and Objectivity: We
confirm that we have had no material involvement with the property or the
client(s), that we act objectively and that this report represents our
independent opinion of value where DTZ does not consider that any conflict
arises in preparing the advice requested.

  

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
5

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


  

  We confirm that we have the knowledge, skills and understanding to undertake
the valuation competently and that we would undertake the valuation acting
independently as an external valuer, qualified for the purpose of the valuation
      DTZ does not consider that any conflict arises in preparing the advice
requested.     Market Value: OMR 385,000,000       (Three Hundred and Eighty
Five Million Omani Rials)     Valuer Details: Rashpal Heer BSc. (Hons) MRICS  
Associate Director - Valuation       Antony Schober AAPI CRV   Director and Head
of Valuation UAE

  

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
6

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


  

1.TERMS OF INSTRUCTION

 

1.1. Valuation Instruction

 

In accordance with your instructions dated 6 December 2014 between Omagine LLC
("the Client") and DTZ International Ltd - Dubai (the “Consultant”), the Client
requires a report and valuation (the "Valuation Report") to assess the current
market value of the land comprising the ‘Omagine Project’, Plot No.
01-05-012-01-1 Al Mawaleah North, Al Seeb, Sultanate of Oman (“Subject
Property”).

 

We understand the valuation report is required for loan security purposes and
report filing with the United States Securities and Exchange Commission (the
‘SEC’).

 

A copy of our Terms and Conditions of Engagement for Valuations and our
Assumptions are attached as Appendix II.

 

1.2. Our Appointment and Valuation Date

 

In accordance with your instructions, DTZ have valued the Usufruct interest in
the Subject Property in accordance with Usufruct Agreement and Royal Decree No.
12/2006 as at 30 December 2014.

 

1.3. Compliance with RICS Valuation Standards

 

We confirm that the valuation report has been prepared in accordance with the
appropriate sections of the Professional Standards (“PS”), RICS Global Valuation
Practice Statements (“VPS”), RICS Global Valuation Practice Guidance –
Applications (“VPGAs”) contained within the RICS Valuation – Professional
Standards 2014 (the “Red Book”). It follows that the valuation is compliant with
International Valuation Standards.

 

1.4. Status of Valuer and Conflicts of Interest

 

We further confirm that we have no current, anticipated or previous recent
involvement with the property and therefore do not consider that any conflict
arises in preparing the advice requested under PS 2.4.

 

We confirm that we have the knowledge, skills and understanding to undertake the
valuation competently and that we have undertaken the valuation acting
independently as an external valuer, qualified for the purpose of the valuation
as set out in PS 2.3.

 

1.5. Valuation Summary

 

The Subject Property is described within this Valuation Report which also
includes our market analysis and valuation approach in the assessment of current
market value. The valuation referred to below must be read in conjunction with
the other sections of this Valuation Report.

 

1.6. DTZ Terms of Business

 

The valuation instruction has been prepared in accordance with the agreed terms
of business stipulated in the agreed and executed engagement letter and DTZ
terms of business detailed herein.

  

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
7

 
 
 

Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


  

1.7. Valuation Terms and Conditions

 

These are the general terms, conditions and assumptions (Refer to Appendix 2)
upon which our valuation and report has been prepared. They apply to the
valuation contained in this Report unless we have specifically mentioned
otherwise elsewhere in this Report.

  

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
8

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


  

2.BASIS OF VALUATION

 

In accordance with our instructions we have valued the property on the basis of
Market Value.

 

Market Value is an internationally recognised basis of valuation and is defined
as;

 

“the estimated amount for which an asset or liability should exchange on the
valuation date between a willing buyer and a willing seller in an arm's length
transaction after proper marketing and where the parties had each acted
knowledgeably, prudently and without compulsion”.

 

The Market Value is our estimate of price that would be agreed, with no
adjustment made for the costs that would be incurred by the parties in any
transaction. It is also gross of any mortgage, similar financial encumbrances
and without offset of any associated taxes.

 

We have set out the full definition of the above bases of valuation in Appendix
1 of this Valuation Report.

 

Our report findings are subject to our standard Valuation Conditions and
Assumptions which are included in Appendix 2 of this report. In the event that
any of our Assumptions prove to be incorrect, then our valuations should be
reviewed.

 

2.1. Observations and Assumptions

 

The Subject Property forms part of a mixed use area and is subject to planning
restrictions. Consistent with normal valuation practice, we have taken account
of the planning and other constraints and reflected demand for this type of
property, in accordance with the Red Book.

  

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
9

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


  

3.EXTENT OF DUE DILIGENCE AND INFORMATION SOURCES

 

3.1. Inspection

 

The property has not been inspected where we have undertaken a desktop
assessment of Market Value with reference to the information provided.

 

Where our analysis takes the form of a Desktop Overview we would draw your
attention to the fact that we have not inspected the subject property nor have
we undertaken full verification or research. The opinions detailed herein are
totally dependent on the adequacy and accuracy of the information supplied and
the assumptions made. It should be noted that should these prove to be
incorrect, the accuracy of this opinion will be affected.

 

3.2. Valuers

 

The property has been valued by Rashpal Heer BSc (Hons) MRICS, Associate
Director – Valuation and Antony Schober AAPI CPV, Director and Head of Valuation
UAE, within the requirements as to the competences under PS 2.3 of the RICS
Valuation – Professional Standards Incorporating the International Valuation
Standards January 2014 issued by the Royal Institute of Chartered Surveyors
(RICS).

 

3.3. Information

 

The Client has provided specific details in respect of the subject property. DTZ
has relied upon this information provided and assumed it to be correct.

 

In preparing the Valuation Report we have had regard to the following
information:

 

·Krooki dated 16 June 2014 (title document) (Appendix 3)

 

·Usufruct Agreement dated August 2014(Appendix 4)

 

·Construction costs provided by Omagine LLC (comprising costs from Majan
Engineering Consultants and Consolidated Contractors Company) undated (Mean
summary attached as Appendix 5)

 

·Development built up areas (included within construction costs)

 

·Development Agreement dated 2 October 2014

 

We have relied upon the accuracy of the above information in preparing the
Valuation Report, and our report is subject to the accuracy of this information.
It should be noted that we have not had sight of the Development Agreement.

  

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
10

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 






 

3.4. Tenure and Title

 

We have been provided with the Krooki and Usufruct for the subject property. The
salient details are as

follows:

 

Krooki

 

    Date: 16 June 2014     Location: Al Mawaleah North, Al Seeb, Sultanate of
Oman     Krooki No: 01-05-12-01-1     Plot Area: 1,000,000 sq m     Tenure:
Usufruct     Use: Tourism (Integrated Tourism Complex)

 

Usufruct Agreement

 

    Property: Plot No. 1, Block No. 74SW, Al Hail North, Al Seeb     Date:
August 2014     Beneficiary: Omagine LLC     Governorate: Muscat     Owner:
Government of Oman represented by the Ministry of Tourism     Plot Area:
1,000,000 sq m     Tenure: 50 year Usufruct, renewable subject to written
agreement between the parties     Start date: Date of registration of the
Usufruct     Usufruct Fee: OMR 90,000 per annum, less any land transferred
freehold to a third party     Grace Period: 5 years     Land Purchase Price: OMR
25 per square metre    

  

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
11

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 




 

Usufruct Agreement

 

Use: Tourism (Integrated Tourism Complex)

 

Please refer to Appendix 3 and 4 for provided documents

 

We have assumed that good title could be shown with no unusual or onerous
covenants or restrictions, which might adversely affect value. We are not aware
of any other outgoings, easements or rights’ of way affecting the property and
our valuation assumes that none exist.

 

The commentary provided in this report is based on our understanding of the
title situation. This may need to be verified by a solicitor and/or the Ministry
of Tourism, Oman.

 

For the purpose of this assignment we have assumed the property to be an
unencumbered Usufruct interest, with ITC designation and with freehold sales
permitted in accordance with Royal Decree No. 12/2006, the Usufruct Agreement
and the Development Agreement without any undue restrictions.

 

3.5. Development Agreement

 

We have not been provided with a copy of the Development Agreement between the
Government of Oman and Omagine LLC. However, we have been provided with the
following extract regarding the Minimum Build Obligation:

 

Minimum Build Obligations or MBO means all acts as specified in SCHEDULE 6 to be
performed by the Project Company for the Substantial Completion of the Project,
within a specified period of time, in order to commence commercial operation of
the tourism and other elements of the Project and in order for the Project to
constitute an Integrated Tourism Complex.

 

Substantial Completion means, that in respect of the Minimum Build Obligations,
Specific MBO, Project Company Infrastructure and Utilities, Buildings, Units or
Works that all necessary work has taken place, Completion Certificates have been
issued, permits and licenses have been granted, the subject matter is both fit
for use and is either able to commence commercial operation or is habitable for
its intended purpose without hindrance, and that only immaterial outstanding or
remedial work remains to be completed.

 

The Minimum Build Obligation is comprised of and constitutes the Substantial
Completion in accordance with the DCP and the requirements of this Development
Agreement of the construction of (a) the seven (7) Pearls, and (b) one (1) of
the Hotels.

 

It is our understanding that the elements within the Minimum Build Obligation
are to be completed within 5 years of the Ratification Date (the date the
agreement was ratified by the Ministry of Finance expected to be January 2015)

 

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
12

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 




 

4.VALUATION ASSUMPTIONS

 

We have been provided with information pertaining to the physical location and
development consents which have been utilised and relied upon in our assessment
of market value.

 

For the purpose of this valuation assignment, we have made the following
assumptions:

 

·The Usufruct interest is unencumbered and can be transferred without
restriction in accordance with Royal Decree No. 12/2006 and the Development
Agreement

 

·The subject property is clear of any improvements

 

·The completed units within the development will be transferred to third parties
under Royal Decree 12/2006 with international freehold status

 

·Sold units are on an individual unit basis

 

·Adequate parking is provided in accordance with municipality guidelines

 

·All pre-sales payments are deposited into an ESCROW account and drawn down for
development works

 

·Construction costs provided by Omagine LLC have been adopted

 

·Utility services will be provided to the boundary of the subject property and
will be sufficient for the proposed development

 

·Access roads connecting the subject property will be sufficient for proposed
use

 

·The hotels within the scheme will be managed by high profile global operators

 

·The hotels will be granted alcohol licences

 

·The serviced chalets and apartments will be managed by the hotel operators

 

·Market value of the subject property is based upon the proposed scheme/massing
present as “Project related site value”

 

·All information as provided and relied upon is accurate as at the valuation
date

 

The report has been prepared assuming an environment of social, economic and
political stability on a macro and micro scale. We are therefore not responsible
for any variations in value should this environment alter other than that set
out in our report.

 

Our valuation has been assessed based on information provided to us by the
client. This information is set out in the body of this report. DTZ has not
verified all of this information and our valuation is on the basis that the
information provided to us is correct. If any of the information provided is
altered or incorrect, DTZ reserve the right to amend our valuation accordingly.

 

Should further investigations reveal variances to that as relied upon and those
documented within the contents of this report, we reserve the right of comment
and/or reappraisal.

 



 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
13

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


 

5. PROPERTY DESCRIPTION

 

5.1. Location and Situation

 

The subject property is located immediately fronting the beach on the north
eastern coast of the Sultanate of Oman some 1.7 kilometres from the A’Seeb
Street Highway, a dual carriageway which runs from the border of Oman with the
UAE emirate of Fujairah 254 kilometres to the north west and the centre of
Muscat, the capital of the Sultanate of Oman, some 29 kilometres to the east.
The property lies approximately 6 kilometres from Seeb International Airport to
the south east and 20 kilometres from Shatti Al Qurum to the west.

 

The image below from Google Earth shows the subject location from a macro
perspective within the wider Sultanate of Oman:

 

[tdtzpg_tpg14.jpg]

 

The image from Google Earth on the following page shows the location of the
property within the Governorate of Muscat from a mirco perspective.

 

The property is accessed from 18th November Street which runs parallel with
southern boundary of the subject property. The main entrance to the Wave ITC is
situated approximately 700 metres to the east.

  

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
14

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


  

[tdtzpg_tpg15.jpg]

 

Whilst the immediate area of the subject property is mostly undeveloped, the
wider area, particularly to the west of the subject property, is largely
developed, comprising primarily of low rise residential units.

 

The local topography is generally flat, being part of the coastal plain between
the Al Hajar Mountains and the Gulf of Oman.

 

The area has witnessed a large increase in residential development in recent
years, including development within The Wave ITC and the wider area in line with
the general increase in residential development in the Governorate of Muscat and
Al Batinah.

 

5.2. Description

 

Plot: 01-05-012-01-1     Type: Development land     Use: Integrated Tourism
Complex     Plot Area: 1,000,000 sq m     Beach Frontage: 6 kilometres
(approximate)

 

We understand the property is completely undeveloped and has no infrastructure
in place.

 

The property includes beach and sea area along the northern boundary extending
out 130 metres – please refer to the Krooki Schedule 1 Part C included as
Appendix 3.

 

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
15

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


  

Neighbouring plots to the east and west are undeveloped but are likely to be
developed in the medium to long term.

 

5.2.1. Proposed Development

 

We have been provided with the proposed master plan, included below:

 

[tdtzpg_tpg16.jpg]

 

We have also been provided with a detailed breakdown of the proposed
development, the main elements are as follows:

 

      Gross Area per  Gross Area        unit  Total  Element  No. of Units  (sq
m)  (sq m)  Oceanfront Villas  8  1000   8,000  Oceanfront Villas  10  840 
 8,400  Ocean View Villas  12  700   8,400  Ocean View Villas  24  580   13,920 
Wadi Park Villas  120  525   63,000  Wadi Park Villas  120  476   57,120  Ocean
View Townhouse  50  300   15,000  Wadi Park Townhouse  160  300   48,000  4BR
Oceanfront Apartment  80  250   20,000  4BR Ocean View Apartment  100  250 
 25,000  4BR Wadi Park Apartment  200  250   50,000  3BR Ocean View Apartment 
250  230   57,500 

  

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
16

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


  

      Gross Area per  Gross Area        unit  Total  Element  No. of Units  (sq
m)  (sq m)  3BR Wadi Park Apartment  250  230   57,500  2BR Oceanfront
Apartment  200  200   46,000  2BR Ocean View Apartment  200  200   40,000  2BR
Wadi Park Apartment  200  200   40,000  1BR Ocean View Apartment  90  170 
 18,000  1BR Wadi Park Apartment  90  170   15,300  Amphitheatre  1  700   700 
Movie theatre  1  2,500   2,500  Pearl Retail  TBA  TBA   5,250  Retail
(general)  TBA  TBA   4,985  Retail Mall  1  2,500   6,620  Office Space  TBA 
TBA   46,468  Hotel 1 – 5 star  280 keys  96.02   26,885  Hotel 2 – 4 star  280
keys  89.18   24,970  Hotel 3 – 4 star  280 keys  89.18   24,970  2-bed Serviced
Chalets  300  115   34,500  1-bed Serviced Chalets  300  85   25,500  2-bed
Serviced Apartments  343  125   42,875  1-bed Serviced Apartments  300  110 
 33,000  Studio Serviced Apartment  81  40   3,240  Pearls (landmarks)  7 
314.16   2,199.12               Total         875,102.12 

 

Additional ancillary items such as children’s play areas, mosque, beach area,
boardwalk etc are included within the master plan but have not been included in
the list above.

  

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
17

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


   

6.OMAN SOCIO-ECONOMIC OVERVIEW

 

6.1. Introduction

 

This section of the report provides an overview of the socio-economic drivers of
the Sultanate of Oman assessing key economic, population and demographic trends.
Data from this section has been taken from a number of sources, including the
National Centre for Statistics and Information (Oman), Oxford Business Group,
Oxford Economics, Economist Intelligence Unit, the World Bank, the World
Economic Forum, Oman Economic Review, IMF and government ministries.

 

6.2. Overview

 

The Sultanate of Oman is the second largest country in the GCC and has a
coastline of over 3,000 km bordering the Gulf of Oman and Arabian Sea. The land
area of the Sultanate is 309,500 sq km with an overall average population
density, based on November 2014 population figures, of 13.21 residents per
square kilometre (source: DTZ/Royal Oman Police).

 

Principal topographic features of Oman are plains, wadis and mountains. A key
area is the plain overlooking the Gulf of Oman, where much of the development of
the country has arisen, and is approximately 3% of the total land area. Mountain
ranges occupy 15% of the total, principally the Hajr mountains, extending in an
arc formation from Ras Musandam in the north to Ras Al-Had and Al Qara in the
south western corner of Oman. The remaining area is largely sand and desert
which includes part of Ar Rub Al-Khali.

 

Oman shares borders with Saudi Arabia, the United Arab Emirates and Yemen.

 

[tdtzpg_tpg18.jpg] 

  

Muscat, the capital city, is situated on the coast of the Gulf of Oman, to the
north of the country. It is home to the government and the centre of economic
activity in Oman, which has led to an influx of residents from other
governorates and regions of Oman.

  

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
18

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


  

Muscat’s population experienced rapid growth over the past decade against the
backdrop of increased economic activity and a period of high oil prices. The
official population figures show that the size of the population has almost
doubled in the past decade; 632,000 residents in 2003 and 1,245,183 residents in
November 2014 (Source: Royal Oman Poilce).

 

Muscat Governorate has the highest population density of all the governorates at
approximately 345 residents per square kilometre whilst also being one of the
smallest governorates by land mass.

 

Oman is split into 11 Governorates, of which Muscat Governorate, the region the
subject property is situated in, lies in the north of the country on the Gulf of
Oman; It is shown on the map below marked as number 9.

 

[tdtzpg_tpg19.jpg] 

 

6.3. GENERAL ECONOMIC OVERVIEW

 

Oman’s economy has been relatively resilient over the past few years and has
seen good levels of growth since the global economic crisis. GDP for 2013, at
current prices, was 30.63 billion OMR (source: NCSI), an increase of 2.8% from
2012; GDP increased by over 11% in 2012. Figures for 2014 are currently
unavailable.

 

Oman’s main industry is hydrocarbons, primarily oil, although the government and
private companies are investing heavily in gas. In 2013 hydrocarbons amounted to
OMR 15.22 billion of GDP, approximately 49.69% of total activity.

  

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
19

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


  

Oman is dependent on oil and produced approximately 945,600 barrels of crude oil
a day over the first seven months of 2014. Much of the GDP growth recorded in
recent years was down to an increase in oil production and rising global prices.
Oil extraction is estimated to become uneconomical in many of the existing
fields by the year 2020 which the government is trying to address by investing
heavily in infrastructure with the intention of expanding numerous sectors
including tourism, industry and logistics.

 

Oman's fiscal breakeven price for oil in 2013 was approximately US$104 per
barrel, according to a 2012 government announcement, meaning that Oman's
government needed the export price of oil to remain at or above that level to
secure sufficient revenues. For 2014 the International Monetary Fund estimated
the Oman government required an average price of US$102 per barrel to breakeven.
The budget for 2015 of OMR 14.1 billion is based on an average oil price of
US$75 per barrel.

 

The continued viability of developing Oman's oil and natural gas resources
relies heavily on extraction technologies. Several enhanced oil recovery (EOR)
techniques are already used in Oman, including polymer, miscible, and
steam-injection techniques. Due to the relatively high cost of production in the
country, Oman's government offers incentives to international oil companies for
exploration and development activities in the country's difficult-to-recover
hydrocarbon fields.

 

A report published by the U.S. Geological Survey in 2012 stated that the
estimated mean undiscovered energy resources in the South Oman Salt
Basin—located in the southern part of the country—totalled more than 370 million
barrels of oil, 315 billion cubic feet (Bcf) of natural gas, and over 40 million
barrels of natural gas liquids (NGLs). With rising domestic consumption, a
growing petrochemical sector—which relies on liquefied petroleum gases (LPG) and
NGLs—and additional potential resources, the country is unlikely to
significantly alter its dependence on hydrocarbons in the short term. For
context, in 2011 oil accounted for 71% of Oman's total primary energy
consumption, while natural gas made up the remaining 29% (source: US Energy
Information Administration).

 

   Oman summary energy statistics       Oil (million barrels)          Total
petroleum  Reserves-to-production Proven reserves, 2013  Total oil supply, 2012 
consumption, 2012  ratio            5,500  338  53  16

 

   Natural Gas (billion cubic feet)      Dry natural gas  Dry natural gas 
Reserves-to-production Proved reserves, 2013  production, 2011  consumption,
2011  ratio            30,000  937  619  32

 

The industrial sector is seeing the benefit of the large investment in
infrastructure, particularly the deepwater ports in Sohar and Duqm. A number of
international industrial giants have recently begun operations in Oman,
including Vale, the Brazilian mining giant, who opened their Middle Eastern
headquarters in Sohar in April 2011 and are already looking to expand capacity
at their 524 million OMR iron ore plant from 9 million metric tonnes to 12
million metric tonnes per year by 2015.

  

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
20

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


  

Additional investment in the oil industry is also proposed, including a new 2.3
billion OMR oil refinery in Duqm, a joint venture between Abu Dhabi’s
international Petroleum Investment Company (IPIC) and the state backed Oman Oil
Company.

 

Additional state spending is also expected over the next 4 years. The budget for
the 8th five-year plan (2011-2015) was increased from its initial sum by 26% to
54 billion OMR in a bid to create additional jobs and improve living conditions.
A breakdown of the 2013 GDP figures is shown in the chart below:

 

Break Down of Gross Domestic Product 2013 (listed clockwise)

 

[tdtzpg_tpg21.jpg] 

 

6.4. Economic Forecasts

 

Oman's GDP will grow by 3.4 per cent in 2014, according to the International
Monetary Fund (IMF) in its World Economic Outlook, slowing from 5.1 per cent in
2013 (Oman’s NCSI state growth of 2.8% for 2013). The slowdown is likely to be
led by lower growth in the hydrocarbon sector and an external environment that
remains rather cool. Nonetheless, growth should remain fairly robust. Indeed,
the government is more optimistic about the outlook, forecasting 5 per cent GDP
expansion in its 2014 budget. Moody's Investors Service, the ratings agency,
said that it expected a rate of 4.1 per cent in a report on Oman published in
August. The report confirmed Oman's sovereign rating as A1 – upper-medium
investment grade – with stable outlook, thanks to the progress in
diversification (non-hydrocarbon sectors have grown more quickly than the oil
and gas industry in recent years), strong fiscal buffers thanks to years of
running a surplus, a stable financial sector, and – importantly – Oman's open
stance on trade and investment.

  

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
21

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


  

The 2015 budget foresees expenditure of RO14.1bn, up 4.5 per cent on 2014. The
increase in spending against slower revenue growth will create a budget deficit
forecast at RO2.5bn. This will mean that the government will be less likely to
be able to channel resources into the State General Reserve Fund (SGRF), the
country's sovereign wealth fund (SWF), which has grown an average 8 per cent per
year to RO14bn and will undoubtedly play a central role in Oman's
diversification drive, as well as building up the country's assets
internationally with an eye on providing long-term revenues (source: Oman
Economic Review).

 

6.5. Demographics

 

The National Centre for Statistics and Information (NCSI) puts the population of
Oman at 4,088,201 as at the end of November 2014, an increase of 96,245
inhabitants (approx 2.4%) since the end of March 2014. The numbers are based on
registration with the Directorate General of Civil Status – Royal Oman Police.

 

The total expatriate community has been put at 1,793,669, an increase of 27,746
(approx 1.57%) over the same period. The overall population comprises 56.1%
Omani and 43.8% expatriate residents.

 

As with many developing countries, Oman has a relatively young populous,
particularly when compared to many developed countries in regions such as
Europe. In Oman 45.3% of the population was below 25 years of age at the 2010
census; an overall breakdown is provided in the table below.

 

[tdtzpg_tpg22.jpg]

 

Oman Census 2010 

 

Muscat Governorate is the most populated region in the Sultanate with a total
population of 1,208,114, of which 464,236 (approx 38.43%) are Omani nationals
and 743,878 (61.57%) are expatriate (source: DTZ/ROP November 2014).

  

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
22

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


  

Muscat Governorate and the Batinah region (north and south combined) account for
over 50% of the population. Al Batinah (south and north combined) has a
population of 1,032,604, equating to a population density of approximately 81
residents per square kilometre. The least densely populated region is Al Wusta
with an overall population of 41,201.

 

The population of the sultanate has steadily grown over the past decade and this
is expected to continue into the future, although at a slower pace than
experienced in recent years due to tighter Omanisation rules restricting the
number of expatriates working in the private sector. There could potentially be
a fall in the expatriate community over the medium to long term; the government
approved restricting the number of expatriate workers to 33% of the country’s
total population but have not given a timescale for implementation. Recent
government initiatives have included 6 month suspensions on the registration of
new domestic employees and labourers – it was extended for a further 6 months
with effect from 4 May 2014 – and restrictions on expatriates moving company
within two years of joining.

 

The Public Authority for Social Insurance (PASI) reports the average income for
Omani males to be 402 OMR per month, and 356 OMR per month for Omani women, as
at the end of March 2014. However, 61% of all Omanis earn less than 300 OMR per
month and only 5.7% of Omanis earn more than 900 OMR per month. A breakdown for
expatriate income is not currently available.

  

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
23

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


  

7.OMAN REAL ESTATE MARKET COMMENTARY

 

7.1. Residential Overview

 

The residential letting market is seeing consistent levels of activity from its
traditional requirement base of expatriate new arrivals and relocating
residents. As with most MENA real estate markets, values depreciated
substantially in the years subsequent to 2008, however the market has recovered
in recent years with many areas experiencing good levels of growth.

 

The supply / demand ratio for quality units has not changed significantly in
recent years but is likely to do so over the next 12 to 18 months as supply of
quality and well located apartments and villas increases. This new supply should
also address the shortage of compound housing, which is popular with expatriate
families due to the facilities provided and security. Most good compound housing
developments such Hatat House and Dolphin Village enjoy near 100% occupancy
rates.

 

Central areas such as Shatti Al Qurum, Qurum and Madinat Al Sultan Qaboos have
seen steady growth in both rental and capital values in recent years due to
their locations and popularity with the general populous, in particular Shatti
Al Qurum and Madinat Al Sultan Qaboos which are very popular with western
expatriates. Other popular areas such as The Wave, Muscat Hills, Azaiba and
parts of Al Khuwair have also experienced good levels of growth over the past
12-18 months.

 

New property, well designed and correctly priced units continues to sell and let
at levels at the higher end of market expectations. Units within compounds
providing additional facilities attract a higher level of interest and continue
to demand premium values.

 

7.2. Residential - Integrated Tourism Complexes (ITCs)

 

Non Omani and GCC residents are permitted to purchase real estate in Oman within
ITCs following the implementation of Royal Decree No. 12/2006.

 

Since the implementation of the Royal Decree a number of ITCs have been
developed, some more successfully than others.

 

Many ITC schemes were conceived at the height of the market, but few have made
it off the drawing boards, and many others have been delayed or put on hold
indefinitely due to financial viability concerns and poor sales. The proposed
developments that have actually produced finished units within the Muscat area
are listed below:

 

·The Wave

 

·Muscat Hills

 

·Barr Al Jisah

 

·Jebel Sifah

 

Recent activity in the market has included the following:

 

·Release of Marsa 1 and 2 at The Wave (121 water front flats)

 

·Launch of Marsa 3 apartments at The Wave

  

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
24

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


  

·Release of Reehan Gardens at The Wave (107 villas)

 

·New Badr Muscat Hills development (20 town houses – situated within the Muscat
Hills scheme but developed by a third party)

 

·Release of Muscat Hills Phase 2 (79 villas)

 

·Launch of 3 residential phases at Saraya Bandar Jissah (the hotel element is
currently also being developed)

 

To date the most popular ITC schemes have been Muscat Hills and The Wave. Both
enjoy good occupancy rates and reasonable levels of demand for new units. Both
benefit from being situated within reasonable distance of central Muscat and
benefit from a good road network.

 

Muscat Hills and The Wave are approximately 16km and 19km west of central Muscat
respectively. Jebel Sifah is the furthest of all developed ITC schemes at circa
41 km east of central Muscat. Barr Al Jissah is approximately 22 km to the east
(see Appendix 6 for ITC location map).

 

Whilst Barr Al Jissah is a similar distance to The Wave the road network serving
both Barr Al Jissah and Jebel Sifah are not practical for commuting to central
Muscat due to the routes passing through the heavily congested Ruwi and CBD
areas.

 

All developed ITC schemes are generally designed to a high specification when
compared to the general housing stock. The Wave has better facilities than the
other ITC schemes. It includes a beach, marina, golf course, communal swimming
pools, restaurants and convenience stores. Muscat Hills’ facilities are limited
to a golf course and a temporary club house; a new club house is expected to be
situated within the grounds of the new 250 key Intercontinental Hotel expected
to be completed in 2015.

 

A brief overview of the individual developed schemes is provided on the
following pages. A location map of the ITC schemes of note is included as
Appendix 7.

 

7.2.1.The Wave Muscat

 

Development details

 

Location: Seeb, Muscat     Developer: Majid Al Futtaim (UAE), Waterfront
Investments SAOC (representing the government of Oman) and National Investment
Funds Company (Omani Pension Funds)     Land size: 2.5 million square metres    
Product mix: 1,630 villas/townhouses and 2,770 apartments (4,400 units)    
Features: Beachfront location, golf course, 400 berth marina (120 completed to
date), retail including Waitrose, Pizza Express, Shang Thai, Costa Coffee and Al
Fair

  

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
25

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


  

Status:

According to the developer 1,123 units have been completed. First batch of units
were handed over in October 2008 and the recent launches of Reehan Gardens
(villas), Siraj (flats) and Marsa 1 (flats) have seen a reasonable level of
interest.

 

A 12,000 sq m retail and commercial element was completed June 2014 – we
understand approximately 60% was pre-leased

    Projected Completion Date: 2018 (projected by the developer, but very
doubtful)

 

The Wave is prominently located close to the existing and new airport and
approximately 20 kilometres west of central Muscat. Whilst The Wave is in close
proximity to the airport it is not under any flight paths and is not unduly
affected by aircraft noise. However, this may change as the new airport comes on
line.

 

The Wave has a semi-private beach for the residents but it can also be accessed
by the general public relatively easily via the development.

 

The development is a joint venture between Oman’s Waterfront Investments
(representing the Government of the Sultanate of Oman), Majid Al Futtaim
Properties from Dubai and the National Investment Funds Company (representing
the Omani pension funds).

 

The site covers an approximate area of 2.5 million square metres and originally
comprised four 5 star hotels, a golf course, marina, commercial zone and 4400
luxury residential units – to date only two hotels have been confirmed; a 5 star
Kempinski and a 4 star hotel. Currently neither hotel has been built but works
on the Kempinski started in 2013 and it is due to be completed in 2015.

 

The Wave is the mostly densely developed of all the ITC schemes, but is also the
most successful, and offers a greater variety of villas, townhouses and
apartments with varying sizes, specifications, locations and facilities. At the
top of the scale are the large luxury beach front villas.

 

The development is popular with both the expatriate and Omani communities.
Omanis initially acquired units within the scheme for investment purposes, but
in recent years an increasing number of young affluent Omani families have
relocated to The Wave from more traditional areas within the city.

 

The first release of units in ‘The Wave’ took place in mid 2006 when 221 villas
and apartments were sold on a lottery basis and numerous releases and auctions
have followed. The early market enthusiasm enjoyed by The Wave, peaking in late
2008 / early 2009, has since subsided.

 

The historic average sales rate has been circa 190 units per year, but this has
been surpassed in recent years. The developer is targeting 336 sales in 2014,
405 in 2015, rising to 497 by the year 2020.

 

Average apartment sales are in the region of 1,100-1,200 OMR sq m, and
townhouses/villa sales are in the region of 850-1,200 OMR per sq ft, dependent
on location. Beach fronting 5 bedroom villas are available for circa OMR 1.5
million (OMR 3,363 per sq m).

 

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
26

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


  

Reehan Garden units sold off-plan in 2012, and still under construction, are
currently being offered for sale on the secondary market; a 5 bed unit (B02)
purchased for 279,000 OMR is currently available for 335,000 OMR (OMR 750 per sq
m).

 

Subsequent to the market collapsing in late 2008 / early 2009 the scheme was
remodelled to provide a wider range of units rather than just at the luxury end.
There are currently no plans to reduce the number of units, although completion
is likely to be significantly later than 2018. However, The Wave is likely to
continue to be popular and we envisage demand for its products to remain strong.

 

7.2.2.Muscat Hills Golf and Country Club

 

Development details       Location: Seeb, Muscat     Developer: Muscat Golf
Projects L.L.C     Land size: 2 million square metres     Product mix: 148
villas and 135 apartments     Features: Golf course     Status: Second phase of
79 villas has been released and is currently under construction     Projected
Completion Date: 2015/2016

 

The project, which is situated in the foothills of Seeb Heights, was the first
‘tourism zoned’ development in Oman. The project was conceived to provide the
most challenging PGA championship golf course in the Middle East. The
residential element was included within the scheme to support the cost of the
golf amenities and is currently one of the least densely developed ITC schemes
in Muscat.

 

The project encountered a number of issues in the early stages with time delays
and increased costs, primarily because it was a ground breaking development and
some regulatory reform was required. However, the delays resulted in the scheme
also being affected by the downturn. The units were sold on the basis of costs
calculated 3 years prior to commencement and the sharp rise in costs resulted in
the developer going back to purchasers to revise the purchase price upwards. The
first completed unit was handed over in 2010; a full 6 years after the release
date.

 

Phase 1, which has been completed, comprised 88 villas and 135 apartments, all
of which have been sold. Phase 2 was launched October 2012 and comprises 79 four
and five bedroom villas ranging in size from 350 sq m to 565 sq m. The prices
range from 285,000 OMR to 575,000 OMR, dependent on size of plot and location
within the development. The 4 and 5 bedroom detached villas range in price from
950 OMR per sq m to 1,350 OMR per sq m. The 4 bedroom semi-detached villas range
in price from 814 OMR per sq m to 957 OMR per sq m.

 

The owners entered into a joint venture with WJ Towell Group to develop Phase 2,
and it is expected to be completed late 2015. Phase 2 also includes a new 5 star
hotel to be managed by the Intercontinental Hotels Group. A completion date for
construction has not been given.

  

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
27

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


  

The development is popular with both the expatriate and Omani communities.
Omanis initially acquired units within the scheme for investment purposes, but
in recent years an increasing number of young affluent Omani families have
relocated from more traditional areas within the city.

 

Whilst the scheme is popular it lacks amenities such as retail outlets and is
sparsely developed. It lacks the community element that has evolved at The Wave
and is generally regarded as secondary to The Wave. However, given the limited
level of stock we envisage Phase 2 units to sell, although many potential
purchasers are likely to consider The Wave as an alternative, and given the
price points of Phase 2, The Wave offers better value for money.

 

Badr Muscat Hills, a small development of 20 townhouses, was undertaken by a
third party within the grounds of Muscat Hills. The first units were completed
in early 2013. The units ranged from 292 sq m to 380 sq m and were priced at
195,000 OMR to 250,000 OMR.

 

7.2.3.Shangri La Barr Al Jissah Resort & Spa

 

Development details       Location: Barr Al Jissah Beach     Developer: Zubair
Corporation     Land Size: 500,000 square metres     Product Mix: 15 villas and
56 townhouses     Features: Beachfront location, marina, souk, retail space,
three luxury hotels, including the 6 star Al Husn hotel     Status: Original
project is completed. However the developers are looking at building apartment
units

 

Situated at the Barr Jissah the Shangri La development is directly on the
beachfront, and is a joint venture between the Oman government and Zubair
Corporation. The site covers an area of approximately 500,000 square metres with
a choice of three 5 star hotels.

 

The development comprises 71 luxury villas and townhouses that were released for
sale in 2007. We understand the developers are looking at building apartments
within the scheme and are in the process of finalising plans, costs and sale
prices – nothing has been released to date.

 

There have been numerous reports about poor workmanship and quality of
materials, having a negative impact on the secondary market.

 

The scheme was marketed and developed as a luxury tourist and residential
destination. It is impractical for residents working in the central Muscat area
to live here due to the poor road network connecting the development to central
Muscat. Both the resort and residential element have a low occupancy rate.

 

Transactions within this scheme are limited, although the number of units
available on the market has been high in recent years. The lack of sales is
primarily down to a disconnect between the potential sellers and buyers;
generally sellers are unwilling to accept a price significantly lower than what
they paid for the properties. Prices currently range in the region of 1,100 OMR
to 2,300 OMR per sq m.

  

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
28

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


   

7.2.4.Jebel Sifah

 

Development Details

 

Location: Sifah Beach (45km south of Muscat)     Developer: Muriya Tourism
(joint venture between Omani government and Orascom Hotels & Resorts of Egypt)  
  Land size: 6.2 million square metres     Product mix: Stated as 500 Apartments
and 450 Villas – we believe this has been scaled back significantly but details
are currently unavailable     Features: Beach restaurant, 94 wet berth and 100
dry berth marina, boutique hotel, Four Seasons Hotel, Banyan Hotel and Missoni
Hotel     Status: Construction is on hold     Projected Completion Date: 2020

 

Muriya was established in Oman in March 2006, as a joint venture between Egypt’s
Orascom Hotels & Development (70 per cent) and Omran, the Omani government
tourism development company (30 per cent). The development has a long rocky
beach frontage and comprises a mix of residential units and hotels.

 

The scheme was launched with a residential mix of 450 villas and 500 apartments.
However, we believe this has been reduced significantly due to poor sales. The
apartments were to be housed over 18 blocks and range in size from 118 square
metres (1-bed) to 344 square metres (4-bed). The villa plot sizes range from
1,000 square metres to 2,075 square metres and the units themselves range from
234 square metres (3-bed) to 896 square metres (6-bed).

 

Construction ceased shortly after the global financial crisis when many
purchasers failed to continue making staged payments. Activity has been limited
to completion of a few of these units over the past 12 months where the
developer and purchaser have come to an agreement.

 

At present only the boutique hotel has been completed, but we are advised the
Missoni hotel will be completed within the next 3 years.

 

This scheme is the least practical for residents working in the central Muscat
area due to the poor road network and distance from central Muscat. However,
recent improvements to the highway through the Ruwi area will improve journey
times.

 

Occupancy of the residential element is very low, as is demand.

 

We do not envisage many units being sold in the near future.

  

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
29

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


  

7.2.5.Saraya Bandar Jissah

 

Development Details

 

Location: Qantab Beach     Developer: Saraya Oman Holdings Co. SAOC (joint
venture between Saraya and Omran)     Land size: 2.5 million square metres    
Product mix: 398 townhouses and villas     Features: Two 5 star Jumeirah hotels,
spa, dive centre and a number of food and beverage outlets     Status: The
hotels and phases 1-3 of the residential units are currently under construction
    Projected Completion Date: 2017

 

Saraya Bandar Jissah is situated in a remote cove and has a private beach. The
beach, prior to being sold for private development, was one of the most popular
in the Muscat area.

 

This is the first ITC to be launched since 2007. The residential element is
targeting the high-end market and was launched late 2014. Sales are likely to be
impacted by the same issues affecting Barr Al Jissah and Jebel Siffah, i.e. the
travel time to central Muscat.

 

The product mix includes villas, twin villas and apartments. Prices range from
OMR 950-1,045 per sq m for the villas, OMR 920-1,005 per sq m for the twin
villas and OMR 710-1,130 per sq m for the apartments.

 

We understand take-up has been reasonable; however, the scheme may be hampered
if a percentage of off-plan sales are required to warrant development.

 

7.2.6.ITC Outlook

 

Demand for ITC residential units within the central ITC schemes, Muscat Hills
and The Wave, is substantially greater than demand for units in any of the other
ITC schemes. Both have recently released additional phases. Recent releases in
both have been more market-facing, i.e. greater selection of units including
smaller more affordable villas, townhouses and flats. We envisage reasonable
demand in both schemes to continue for the foreseeable future. Both have seen an
increase in demand due to increased infrastructure works in the area, such as
the construction of the new airport, and the general migration of commercial
uses west towards the airport.

 

Secondary sales at all ITC schemes are limited as sellers are unwilling to
reduce prices below those paid at the height of the market and buyers are
unwilling to meet these unrealistic prices. In some cases secondary sales are
affected by additional sales costs imposed on the seller by the developer, i.e.
at The Wave the developer has imposed a fee of 2% of the original sales price to
register a transfer of ownership.

  

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
30

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


  

In general, off-plan sales are not as prevalent as they were 4-5 years ago due
to the number of cancelled and delayed schemes in recent years. For off-plan
sales to be successful a less onerous staged payment plan is required. Off-plan
sales are likely to be substantially lower for a new scheme than for an
additional phase at an existing development.

 

Numerous other ITC schemes are in the medium term development pipeline, the most
notable is Alargan Towell’s 500,000 sq m Barka scheme. The development of this
scheme is expected to have a nominal impact on the Omagine scheme. The main
competition for the Omagine scheme is The Wave and Muscat Hills.

 

Sales prices at a new scheme will need to be competitive in the early phases to
compete with The Wave and Muscat Hills, with prices increasing once the
development is established.

 

We are of the opinion that for an ITC scheme to be successful it will need to be
located within the central Muscat area, have good access, have all or most of
the facilities available in the early phase of development and be affordable.

 

Analysis from ITC sales suggest Omanis are the greatest buyers of units,
followed by other GCC nationals and Europeans, and Indians. The following table
gives a full breakdown of sales at The Wave.

 

Nationality  Percentage of Total     Buyers        Omani   42% GCC & Region 
 19% UK & European   19% Indian   11% Other   9%

 

Omanis traditionally have purchased in ITC developments for investment purposes
but there has been a shift in recent years with more Omanis opting to reside
within the ITCs.

 

7.3. Tourism Market Overview

 

Oman has benefitted from a number of recent government initiatives to increase
the number of tourist visitors to the country. Other than improvements to the
general infrastructure such as airports and roads, the initiatives have included
road shows to both developed and developing countries and advertising campaigns
on global television channels such as BBC World News.

 

Oman has also benefitted from prolonged instability in other regional markets
such as Egypt and Tunisia, and is regarded as a safer more stable option.
Furthermore, Muscat has been recognised by a number of international travel
organisations in recent years; Lonely Planet guide ranked Muscat as the second
“must visit” place for 2012, second only to London, Muscat was named Capital of
Arab Tourism for 2012 and National Geographic Magazine ranked Oman in its top 20
tourist destinations of 2012.

 

Oman Ministry of Tourism has also opened representative offices in key markets
to showcase Oman and Omani events and tourism. A recent addition has been the
opening of an office in Riyadh.



 

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
31

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


  

The initiatives are part of the drive to increase the number of visitors to Oman
to 12 million by 2020 from the 1,394,851 tourists in 2011 (Ministry of Tourism).
The number of tourists in Oman for 2013 has been reported as 2,121,229 by the
Ministry of Tourism, an increase of 2.8% on 2012 – the figures for 2014 are
currently not available.

 

The National Centre for Statistics and Information (NCSI)) has stated the number
of international passenger arrivals at Muscat International Airport at a record
3,789,716 for 2013, an increase of 9.4% on 2012 figures. Total passenger numbers
including international and domestic arrivals and departures was 8,308,878 for
2013.

 

As can be seen from the graph below, the number of hotel guests recorded by the
Ministry of National Economy – Directorate General of Economic Statistics has
increased year-on-year over the last three years. It is likely this pattern will
continue into the foreseeable future as more initiatives are implemented and
more hotel accommodation comes on line. The latest recorded statistic for 2013
shows a total of 161,685 guests in 2013 up to the end of May, an increase of
8.1% on comparative figure of 149,539 guests in 2012.



 

[tdtzpg_tpg32.jpg]

 

Source: NCSI

 

Another key growth area has been the cruise ship sector. Muscat’s cruise ship
arrivals increased to 230,000 in 2011, up from 44,000 in 2007. It is expected
this number will exceed 300,000 by 2015.

 

As can be seen from the table on the following page, hotel revenue has also been
rising. The increase in 2011 compared to 2010 was fairly nominal, this was due
to the adverse publicity the wider Gulf region experienced from the Arab springs
in neighbouring countries. Some hotels experienced significant falls in
occupancy in the early part of 2011 which led many to reduce prices to attract
guests.



 

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
32

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


 

 [tdtzpg_tpg33.jpg]

 

Source: NCSI

 



The World Economic Forum in their Travel and Competitiveness report (2013)
ranked Oman 57th globally and 5th regionally with an estimated revenue of 812
million OMR (US$ 2.12 bn in 2012). They also predicted average annual growth of
5.2% over 2013-2022. Oman was ranked 68 in 2009 and 61 in 2011.

 

It is expected that the tourism industry will become one of the largest
contributors to GDP by 2020. In 2011 tourism accounted for 2.6% (Oman Ministry
of Tourism) of GDP and the World Travel & Tourism Council (WTTC) expects the
direct contribution of the industry to grow by 5.4% per annum to 3.3% of GDP by
2021, assuming constant prices and exchange rates. The overall contribution to
the economy by tourism-related activity is expected to increase from 6.8% of GDP
in 2011 to 7.7% of GDP by 2021.

 

7.3.1. Hotel Market Overview

 

The Muscat hotel market is dominated by a handful of international four and five
star operators; the Intercontinental, Crowne Plaza, Grand Hyatt, Radisson Blu
and Park Inn. The total four and five star offering within the wider Muscat
region is included within the table on the following page.

 



HOTEL   STAR RATING   ROOMS & SUITES   The Chedi (resort)   5   158   Ritz
Carlton (resort)   5   250   Shangri La (resort) – Al Waha   5   262   Shangri
La (resort) – Al Bandar   5   198   Shangri La (resort) – Al Husn   5   170  
Intercontinental   5   258   Grand Hyatt   5   280   Radisson Blu   4   153  
Park Inn   4   119   Crowne Plaza   4   205  



  

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
33

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


  

HOTEL  STAR RATING  ROOMS & SUITES  Al Falaj Hotel  4   140  Al Maha
International Hotel  4   70  Golden Tulip Seeb  4   177  Hotel Al Madinah
Holiday  4   107  Hotel Muscat Holiday  4   123  Majan Continental Hotel  4 
 159  Qurum Beach Resort  4   7  Ramada  4   86  Ramee Guestline  4   90  Sifawy
Hotel  4   55  City Seasons  4   269  Best Western  4   206  Holiday Inn  4 
 185     TOTALS         Total Five Star   1,576     Total Four Star   2,151 

 

There have been a number of recent additions to the Omani hotel market, the most
recent being the 185 key Holiday Inn in Al Seeb (February 2014). There are
numerous proposed hotels in the development pipeline, many of which were
conceived at the height of the market and have not yet commenced. Many are
unlikely to be built within the next 3 years, if at all.

 

Hotels reported to be completed within the next 2-3 years include the following:

 

·The new 300 key Millennium Group hotel, Tilal Complex, Al Khuwair (5 star)

 

·The refurbished 230 key Sheraton hotel in Ruwi (5 star)

 

·The new 300 key Kempinski hotel at The Wave (5 star)

 

·The new 190 key Village Plaza Hotel, The Wave (4 star)

 

·The new 240 key Aziaba Hotel, Airport Heights (expected to be 4 star)

 

·The new 245 key Sundus Rotana, Airport Heights (4 star)

 

·The new 318 key Jumeirah hotels at Saraya Bandar Jisah (2 x 5 star)

 

The Sheraton Hotel is expected to be open within the near future following a
protracted refurbishment programme and a recent tie up with UAE based Tawasel
International Trading Company. However, it’s star rating is yet to be confirmed
as the standard room sizes no longer meet the requirements for a five star
hotel, although the facilities do.

 

Work on the Kempinski has been delayed but started late 2013 and is due to be
completed by late 2015.

 

The five star market is limited to international operators whilst the four star
market is primarily international with a number of regional operators such as
City Seasons.

  

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
34

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


  

At present the number of international 4 and 5 star rated hotels without beach
frontage is limited to the Park Inn, Radisson Blu, Best Western, Holiday Inn and
Golden Tulip, all of which are 4 star. The only 5 star rated hotel inland is the
Sheraton in Ruwi which is currently being refurbished, although as previously
mentioned there is a question mark over the hotel’s rating due to room sizes.

 

Occupancy rates for internationally branded hotels vary but generally average
over 60%. NCSI state the overall occupancy of the 4 star market for 2013 to be
56.7%, and 60.6% for the 5 star market. However, the better branded and located
hotels achieve occupancy rates in excess of 75%.

 

Average daily room rates (ADR) vary, depending on the type of hotel. The
weighted ADRs of some of the key hotels in the Muscat area are included in the
table on the following page:

 

HOTEL  RATING  WEIGHTED ADR Park Inn  4 star  83 OMR Best Western  4 star  68
OMR City Seasons  4 star  56 OMR Radisson Blu  4 Star  89 OMR Crowne Plaza  4
Star  93 OMR Grand Hyatt  5 star  110 OMR Intercontinental  5 star  113 OMR
Source: Tripadvisor / DTZ      

 

The weighted ADRs of some comparable hotels / resorts in the wider Muscat area
are included in the table below:

 

HOTEL  RATING  WEIGHTED ADR Al Bustan Palace (Ritz Carlton)  5 star  193 OMR Al
Waha, Shangri-La  5 Star  145 OMR Al Bandar, Shangri-La  5 Star  181 OMR The
Chedi  5 star  250 OMR Source: Tripadvisor / DTZ      

 

Alcohol is a key driver in the hotel industry in Muscat and many of the large
hotels derive a high level of income from food and beverage sales. Hotels that
do not sell alcohol such as the Ramada and the Platinum experience lower
occupancy rates and revenue. Furthermore, an international operator is unlikely
to consider the proposed development without the ability to sell alcohol.

 

There is a large drive to increase the number of hotel rooms within Oman to
accommodate the government’s target of 12 million tourists by 2020 – at present
the number of hotel rooms is significantly below that required.

 

We envisage demand for hotel accommodation increasing for the foreseeable
future. However, we are of the opinion that an international operator should be
secured prior to starting work on the development.

 

7.3.2. Retail Market Overview

 

The Omani retail landscape is relatively undeveloped in comparison to
neighbouring GCC countries with few modern large retail malls. The main reason
being the small population and the low population to land ratio, i.e. 13 people
per square kilometre. This is much lower than those found in neighbouring
established markets in states such as the UAE. However, the Omani population is
growing and becoming increasingly affluent resulting in one of the most rapidly
evolving retail markets in the Gulf. 

 

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
35

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


  

Oman has been on the international retail brand radar for a few years and the
number of brands debuting in Oman has increased in recent years. Global and
regional brands such as Matalan, Redtag, Tim Hortons, Sharaf DG and Gymboree
have opened stores in the Sultanate in the past 12-24 months. Many of these new
brands have taken space in the recently completed Muscat Grand Mall.

 

The existing established malls such as Qurum City Centre, Muscat City Centre,
Markaz Al Bahja and Muscat Grand Mall are popular with both Omani nationals and
the expatriate community. Demand for units within these malls is good, in
particular the two City Centre schemes both of which are practically 100%
occupied.

 

Other malls within the wider area include Sabco Centre (Qurum), Al Araimi
(Qurum), Zakher Mall (Al Khuwair), Al Masa Mall (Shatti Al Qurum), Bareeq Al
Shatti (Shatti Al Qurum), Jawaharat Al Shatti (Shatti Al Qurum) and Oasis by the
Sea (Shatti Al Qurum). Despite some of these being quite dated they still have
some global brands and are popular. Oasis by the Sea and Jawaharat Al Shatti are
generally food and beverage malls comprising both local and global brands.

 

The most recent large scale addition to the retail mall landscape has been the
36,000 sq m (net) Muscat Grand Mall at the Tilal Complex in Bausher, situated
opposite the subject mall. It was partially opened the 1st of March 2012 with
Carrefour Convenience being the only anchor tenant of note. Occupancy at the
time of the formal opening in mid 2012, we understand, was in the region of 36%.
We now understand it is practically 100% let. We are advised a significant
number of the units have been let on a turnover basis.

 

We understand Muscat Grand Mall signed a franchise agreement with Azadea Group
Holding to franchise their brands in Oman. Azadea Group Holding has various
franchises in the MENA region including Mango, Gap, Zara and Gymboree, some of
which made their Oman debut in Muscat Grand Mall. We understand plans are in
place for an extension to the mall.

 

Opera Galleria (6,500 sq m gross), situated at the Royal Opera House Muscat,
Shatti Al Qurum, is another recently completed mall, opened on 26 November 2012,
but it is not comparable to the larger malls. It is a high end retail boutique
mall with approximately 50 outlets. We understand about 70% of the units have
been let. Tenants include Patek Philippe, Bulgari, Jean D’Arcel, and Richoux.

 

The 77,828 sq m (gross floor area) mall adjacent to the Lulu Hypermarket in
Bausher is expected to be completed this year. Details of tenants have not yet
been released but it encompasses the existing Lulu hypermarket.

 

There are also a number of retail mall schemes in the development pipeline. The
ones that will most likely be completed are:

 

·Majid Al Futtaim’s Mall of Oman (Bausher)

 

·Al-Futtaim’s Oman Convention and Exhibition Centre Mall (anchored by
Ikea)(Airport Heights)

 

·Al Jarwani Group’s Downtown Muscat Mall (Mabella (South Batinah)

 

Supply is expected to exceed demand should the various malls within the
development pipeline be constructed. However, well designed, managed and located
malls with good anchors will continue to attract both shoppers and tenants. The
older developments, that are poorly laid out and lack major anchor tenants, such
as Sabco Centre, will see a reduction in both footfall and tenant demand,
negatively impacting rental revenue. New poorly designed malls and malls being
developed by companies without good international retail brands within their
portfolio to take space will face similar challenges as older style
developments. In the current market it is essential for a mall developer to have
attractive in-house retail brands to occupy space or have a major anchor, such
as a hypermarket or a large global brand new to Muscat, such as Ikea. 

 

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
36

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


  

Over the medium to long term, demand for retail space should expand through both
population growth and increasing affluence; the population has grown
significantly since the year 2000 and Oman has averaged a GDP growth of 4.9% per
annum over the years 2000 to 2012 (source: World Bank).

 

Rental levels vary within malls, dependent on size of unit, location and
operator, i.e. McDonald’s would typically pay less than a local food retailer as
it creates footfall. Many are also now agreed on a turnover basis. General
market rents for good modern malls are in the region of the following:

 

·Anchor tenant such as a hypermarket operator – 3.5-5 OMR per sq m per month

 

·Junior anchor tenants - 10-15 OMR per sq m per month

 

·General units - 18-25 OMR per sq m per month.

 

Overall average rent for the key malls in Oman is approximately 15 OMR per sq m
per month. Rents at the Opera Galleria are in the region of OMR 30-40 per sq m
per month.

 

The key shopping malls situated within the wider Muscat region include the
following:

 

Muscat City Centre

 

Location As Sultan Qaboos Street, Seeb Opened October 2001, expanded in 2007
Floors 2 Gross Area 155,400 sq m Net Area 60,484 sq m (initially 33,036 sq m but
expanded early 2007) No. of Outlets 147 Parking 2,250 spaces Major Outlets
Carrefour Hypermarket (13,936 sq m)   Home Centre (5,791 sq m)   Centrepoint
(4,599 sq m)   Marks and Spencer (1,900 sq m)   E-max (2,789 sq m)   Max (2,775
sq m)   Zara & Zara Home (2,014 sq m)   Magic Planet (1,561 sq m)   Toys R Us
(1,368 sq m) Dining 18 cafes and restaurants

 

Qurum City Centre

 

Location Qurum Opened October 2008 Floors 2 (ground floor is limited) Gross Area
42,000 sq m Net Area 20,600 sq m No. of Outlets 75 Parking 1,100 spaces Major
Outlets Carrefour Hypermarket (12,552 sq m)   H&M (771 sq m)   Mango (408 sq m)
  Borders (242 sq m) Dining 11 cafes and restaurants

  

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
37

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


  

Muscat Grand Mall

 

Location Al Khuwair / Bausher Opened March 2012 Floors 2 Gross Area 62,000 sq m
Net Area 36,000 sq m No. of Outlets 148 Parking 2,000 spaces (71,379 sq m) Major
Outlets Carrefour Convenience   Sharaf DG   Homes R Us   Daiso   City Cinema
Dining Current offering is limited but a number of international brands are
present including Tim Hortons and McDonalds

 

Markaz Al Bahja

 

Location Seeb Opened November 2002 Floors 3 Gross Area 34,396 sq m Net Area
20,000 sq m No. of Outlets 80 Parking 1,200 spaces Major Outlets ID Design
(3,000 sq m)   Al Fair (2,000 sq m)   Matalan (2,200 sq m)   Redtag (1,700 sq m)
Dining Various

  

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
38

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


  

8. INVESTIGATIONS AND ENQUIRIES

 

8.1. Transparency

 

The Middle East and North Africa (MENA) region incorporates 14 regional real
estate markets including Oman. While markets around the World are improving
their real estate transparency the average score across the MENA region remains
lower than in other regions including Asia Pacific, Americas, and Europe in the
Global Real Estate Transparency Index (GRETI) 2014.

 

Oman is ranked 80th out of 102 and is classified as within the ‘low transparency
tier’ (Tier 4) of the MENA real estate market, which is fourth least transparent
market out of five. It has fallen by 6 places since 2012 but this is partly
mitigated by the expansion of entrants to 102 from 97.

 

For comparison purposes Dubai, Abu Dhabi and Bahrain are classified as
‘semi-transparent tier’ (Tier 3) and Sudan, Syria and Algeria are classified as
‘opaque (incomprehensible) tier’ (Tier 5). There are no MENA real estate markets
classified as ‘transparent tier’ (Tier 2) or ‘highly transparent tier’ (Tier 1),
which contains the United States and the United Kingdom. Markets benefitting
from improved transparency and greater openness of transactional information
tend to be those easier to conduct business within.

 

Less transparent markets tend to be characterised by increased risk and greater
uncertainty, lower sales activity, lower foreign participation and higher
volatility of market cycles. The financial markets have seen significant
turbulence over the last year or so resulting in severe liquidity shortages. The
turmoil in the credit markets had an immediate effect on the real estate market
resulting in some transactions failing and/or prices being renegotiated
downwards. This has caused a reduction in the volume of transactions with
activity below the levels of recent years. There is greater volatility in the
evidence generated by comparable transactions and in these circumstances there
is a greater degree of uncertainty than that which exists in a more active and
stronger market in forming an opinion of the realisation prices of property
assets.

 

8.2. Environmental Matters

 

We have not made any investigations in relation to the presence or potential
presence of contamination in land forming the subject property. We have
considered the information provided and made an assumption that if
investigations were made to an appropriate extent, then nothing would be
discovered sufficient to affect value. We have not carried out any investigation
into past use, either of the properties or any adjacent lands, to establish
whether there is any potential for contamination from such uses or sites and
have, therefore, made an assumption that none exist. Based on the foregoing
assumption, we have not made any allowance in the valuation for any effect in
respect of actual or potential contamination of land.

 

In practice, purchasers in the property market do not typically make assumptions
about contamination and a purchaser of the property may require appropriate
investigations to be made so as to assess any risk before completing a
transaction.

 

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
39

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


  

8.3. Ground Conditions

 

We have made the assumption that ground conditions are suitable for any proposed
future development of the property.

 

Since our normal enquiries did not suggest there are likely to be archaeological
remains present in or on the property, we have assumed no abnormal constraints
or costs would be imposed by the need to investigate or preserve historic
features.

 

8.4. Planning

 

The property is designated for ITC use and we assume the required planning
consents are in place in accordance with the Development Agreement.

 

8.5. Services

 

We assume all utility services are available at the boundary of the property and
are sufficient for the proposed use.

 

8.6. Highways and Infrastructure

 

From our knowledge of the area, we are not aware of any proposed road schemes
which might adversely affect the property although we have not made any specific
enquiries in this regard.

 

The proposed Al Batinah Expressway (extension of the existing expressway) should
benefit the general area and reduce travel time to the UAE border.

 

Additionally we understand there are plans to widen 18th November Street which
will benefit the property, however an implementation date has not been released.

 

The new Muscat International Airport development project is the largest project
to have ever been undertaken in Oman. The design is based on an initial capacity
of 12 million annual passengers and has a net floor area of 340,000 sq m.

 

The existing airport which was designed back in 1973 has reached its maximum
capacity and the design of the new airport aims to meet the nation's passenger
growth numbers targeted by the Ministry of Tourism.

 

The new facilities and features of the airport include:

 

·a state of the art Passenger Terminal Building

 

·28 contact gates

 

·two runways capable of accommodation the A380 aeroplane

 

·a 97 meter high Air Traffic Control Tower

 

·more than 7,000 parking spaces

 

·dual 3 lanes access road and impressive landscaping along the access and at the
entrance to the airport and new Passenger Terminal Building

  

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
40

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


  

·70 ancillary buildings including workshops, a fuel farm and data centres

 

·30 remote stands, multi-level parking facilities and a highway to the airport

 

The airport has been designed with expansion in mind. The expansion has been
phased out to accommodate 24 million passengers annually, followed by 36 million
and at the final stage, the capacity will reach 48 million passengers a year.

 

We are not aware of the subject property being under a flight path but this
should be confirmed with the airport authority.

 

8.7. Tenure

 

Where Certificate of Titles have been made available, we have reflected its
contents in our valuation(s). Save as disclosed either in any such Certificate
of Title or as referred to in our Valuation Report, we have made the assumption
that there is good and marketable title and the property is free from rights of
way or easements, restrictive covenants, disputes or onerous or unusual
outgoings. We have also made the assumption that the property is free from
mortgages, charges or other encumbrances.

 

Where a Valuation Report contains site plans these are based on extracts of the
Ordnance Survey or other maps showing, for identification purposes only, our
understanding of the extent of title based on site inspections or copy title
plans supplied to us. If verification of the accuracy of these plans is required
the matter must be referred by you to your solicitors.

  

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
41

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


  

9. VALUATION APPROACH, METHODOLOGY AND ASSUMPTIONS

 

In our assessment of market value, we have had consideration of the various
recognised valuation methodologies appropriate for the assessment of a
substantial vacant parcel of land with Integrated Tourism Complex consent
including the residual and Market Approach (also known as the direct comparison
method) methods of valuation.

 

The Market Approach method involves the analysis of transactions relating to
direct comparables where available and is deemed an appropriate approach to
adopt in making an assessment of market value of vacant land. The residual
approach relies on assumptions made regarding the different variables of costs,
revenues, finance and timeframe particularly when the land has an outline scheme
and development agreement in place.

 

With limited sales of large parcels of land with ITC consent, we consider the
residual method of valuation based upon the proposed development scheme as
detail herein to be the most appropriate.

 

The residual method of valuation considers the market value from a
developer’s/investor’s or market participant’s perspective and allows for the
individual elements of a development to be explicitly modelled so as to reflect
for example, sales price growth which, in a major principally residential
development such as this, would expect to grow at a higher level than standard
price growth in the early years as the development gains traction and popularity
in the market.

 

The residual method reflects the expectations of market participants of the
value of the property when complete also referred to as the Gross Development
Value (GDV), derived through the use of direct comparison approach, less
deductions for the costs required to complete the project and appropriate
adjustments for profit and risk. The resultant figure is the residual land value
as at the date of valuation, reflecting the price a purchaser would
theoretically be willing to pay in order to build out the proposed scheme and
take their required return / profit margin. The residual valuation reflects all
key assumptions and market conditions as at date of valuation and has been based
upon development guidelines as provided and detailed herein supplied by the
client.

 

The GDV reflects the proposed specification for the schemes, and reflects
location and assumed high standard of construction. We have conducted our own
research and analysis in order to find comparable evidence to benchmark the
subject schemes against, which takes into account market conditions as at date
of valuation.

 

The associated costs of development are deducted from the GDV; these include:

 

·Construction costs to complete

·Professional fees

·Contingency

·Finance costs

·Developer's profit / return requirements

·Promotion and marketing

 

The developers profit and risk is reflected through an assessed Internal Rate of
Return (IRR) and represents a potential investor’s target rate of return or
profit margin for developing the proposed scheme. We have had reference to
market investigations, discussions with real estate investors and further DTZ
assignments of similar opportunities throughout the region when adopting an
appropriate IRR.

  

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
42

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


  

We have assumed in arriving at our opinion of value that the proposed
development is completed in accordance with the master plan to a high
specification.

 

It should be noted that this valuation method is extremely sensitive to small
changes in the variables such as sales prices, build costs, rates of return,
timing of costs and revenues. If any of these assumptions proves incorrect, it
could impact on the value reported.

 

9.1. Construction Costs

 

Our build cost data has been provided by Omagine LLC. The cost adopted is the
mean of the two costs provided by Majan Engineering Consultants and Consolidated
Contractors Company – see Appendix 5. We believe these costs to be reasonable
and reflective of the market.

 

In addition to the build costs we have allowed for professional fees of 14%,
construction contingency of 5%, sales agency fees of 0.5%, letting agency fees
of 8%, marketing costs of OMR 900,000 and land purchase cost of OMR 25 per
square metre at disposal.

 

A breakdown of the construction cost is included in the table below:

 

Element   Cost (OMR) (exchange rate of US$ = OMR 0.385)       Residential Units
  613 per sq m       Retail Space   719.89 per sq m       Office Space   530.19
per sq m       Hotels   1,157.32 per sq m       Serviced Chalets   663.60 per sq
m       Serviced Apartments   663.60 per sq m       Movie Theatre   719.89 per
sq m       Amphitheatre   719.89 per sq m       Pearls   43,034,364      
Attractions/Exhibition Space   2,718.74 per sq m       Parking   2,850,132      
Infrastructure   13,513,772       Marine Works   19,077,771       Landscaping  
5,974,883

  

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
43

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


  

Note: it should be noted that we assumed the build cost provided for the leisure
element to retail, movie theatre and amphitheatre.

 

9.2. Residential Sales Prices

 

Sales prices have been taken from sales achieved at other ITC developments in
Oman and adjusted to reflect both the location of the subject property, the
higher specification and the status of the development (i.e. not yet commenced).
Sales prices would tend to be discounted for the initial release of properties
in order to get the construction going with growth in these prices being
achieved once construction is well under way. Generally, once a development is
underway and potential buyers can see the finished product, demand will increase
thereby allowing prices to be inflated provided of course that the entry pricing
is correct.

 

The pricing adopted for the residential elements is set out in the table below.
The prices adopted reflect the assumption that these units will be finished to a
significantly higher specification than units within comparable ITC schemes.

 

   Gross Unit Size   Gross Unit Size       Price Per  Unit Type  (sq m)   (sq
m)   Price per sq m (OMR)   Unit (OMR)  Oceanfront Villas   1,000    1,000  
 1,500    1,500,000  Oceanfront Villas   840    840    1,500    1,260,000  Ocean
View Villas   700    700    1,200    840,000  Ocean View Villas   580    580  
 1,300    754,000  Wadi Park Villas   525    525    1,000    525,000  Wadi Park
Villas   476    476    1,000    476,000  Ocean View Townhouse   300    300  
 1,200    360,000  Wadi Park Townhouse   300    300    1,000    300,000  4BR
Oceanfront Apartment   250    250    1,300    260,000  4BR Ocean View Apartment 
 250    250    1,200    240,000  4BR Wadi Park Apartment   250    250    1,050  
 210,000  3BR Ocean View Apartment   230    230    1,250    230,000  3BR Wadi
Park Apartment   230    230    1,100    202,400  2BR Oceanfront Apartment 
 200    160    1,350    216,000  2BR Ocean View Apartment   200    160  
 1,250    200,000  2BR Wadi Park Apartment   200    160    1,100    176,000  1BR
Ocean View Apartment   170    136    1,250    170,000  1BR Wadi Park Apartment 
 170    136    1,150    156,400 

  

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
44

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


  

Our assumptions on sales price growth are set out below:

 

Year   Growth Rate   2015   4% 2016   4% 2017   4% 2018   8%

 

Year   Growth Rate   2019   14% 2020   8% 2021   8% 2022-into perpetuity   4%

 

The base data has been sourced from Oxford Economics.

 

9.3. Timing

 

We have allowed a period of 18 months for the finalisation of plans/permits and
contractor selection/mobilisation. We have then allowed a period of 24 months
for the development of each residential phase, staggered by 12 months, i.e. each
phase starts 12 months from the start of the preceding phase. Post construction
sales periods vary between 10 and 12 months.

 

All commercial elements are assumed to be developed in phase 1 with the
exception of the Pearls and the Pearl retail element, which is assumed to be
developed in year 4 to be completed by year 5 in accordance with the Development
Agreement.

 

A holding period of 3 years is assumed for the commercial element for the
hospitality elements to achieve stabilisation prior to exit.

 

We have based the timing of the residential development on the quantum of sales
being achieved at other ITC schemes in Oman. Over the past few years,
development at competing schemes has been fairly subdued but we have based our
opinions on sales achieved at The Wave. Over the period 2012 and 2013, sales at
The Wave averaged around 250 units per annum. Sales are anticipated to pick up
going forwards, projected at over 300 for 2014 and then around 400 units per
annum from 2015 onwards. We have adopted an average sales rate of approximately
211 units per annum over a 123 month development period (7 phases).

 

Our calculations allow for varying percentages of off-plan sales for the
different unit types, varying from 0 to 11% in phase one and ramping up to as
high as 27% for some of the multi unit elements in phase 7.

  

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
45

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


  

9.4. Commercial Property

 

The development includes elements of retail/restaurants, a shopping mall as well
as local community facilities including children’s play areas, mosque, etc.

 

The development also includes three Hotels providing a total of 840 keys; 1 x 5
star and 2 x 4 star. It also includes 600 one and two bedroom serviced chalets
and 724 studio, one and two bedroom serviced apartments. Our main assumptions
for the commercial elements are set out in the table below:

 



       Initial Rent                             Free   Market Rent              
      Net Area   Period   per sq m per   Stabilisation   Void Costs   % non  
Capitalisation     (sq m)   (months)   annum (OMR)   Occupancy   (OMR per sq m)
   recoverables   Yield  Office Space   39,497.8    3    144    83%   15    10% 
 10%                                      Retail Mall   4,303    6    480  
 95%   20    20%   8.5%                                      General Retail 
 4,985    6    300    95%   20    20%   9.00%                                 
    Amphitheatre   700    n/a    36    n/a    20    n/a    11%                  
                   Movie Theatre   2500    n/a    36    n/a    20    n/a    9%
                                     Pearl Retail   5,250    6    300    95% 
 20    20%   9%



  

Our main assumptions for the hospitality element are set out in the table below:

 



               Additional                            F&B Revenue   Revenue as
%      Room   All Other             ADR   as % of Room   of Room  
Stabilisation  Revenue   Revenue   Capitalisation     Keys    (OMR)   Revenue  
Revenue   Occupancy  Costs   Costs   Yield  Hotel 1   280    185    50%   20% 
75% (year 3)   65%   65%   7% Hotel 2   280    125    40%   20%  75% (year 3) 
 65%   65%   7% Hotel 3   280    125    40%   20%  75% (year 3)   65%   65%   7%
1 Bed Serviced Chalets   300    135    50%   15%  75% (year 3)   30%   50%   7%
2 Bed Serviced Chalets   300    150    50%   15%  75% (year 3)   30%   50%   7%
Studio Serviced Apartments   81    50    n/a    n/a   80% (year 3)   20%   n/a  
 8% 1 Bed Serviced Apartments   300    60    n/a    n/a   80% (year 3)   20% 
 n/a    8% 2 Bed Serviced Apartments   343    80    n/a    n/a   80% (year 3) 
 20%   n/a    8%



  

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
46

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


  

Our assumptions on rental / revenue growth are set out below. Inflation has been
adopted at a rate of 2% into perpetuity:

 

Element   Growth Rate       Hospitality   3% into perpetuity       Office   2%
into perpetuity       Retail   2% into perpetuity

 

9.5. Target Internal Rate of Return (IRR)

 

The IRR reflects the optimism or pessimism applied to all of the other inputs
and has to be sufficient to allow for unforeseen delays, changes in construction
costs, sales prices which fall short of projected figures, units sold not
achieving sales figures projected or a combination of these. The IRR also has to
cover the risk inherent within the commercial element of the development
including room rates and projected occupancy not being achieved, the covenant of
the operator/tenant not being considered prime and the shopping centre not
getting the anticipated tenant line up or projected rental levels.

 

The IRR adopted is an ungeared return over the life of the development. For the
purposes of our calculations we have adopted an IRR of 15% which we consider
fairly reflects the risk inherent within this residual appraisal.

 

Additional assumptions are included in the table below:

 

Item   Assumption Project start date   January 2015 Finance Rate   7% per annum
Debt:equity Ratio   60:40% (Draw down preference for debt to equity is 1 for
equity and 2 for debt) Total GDV   OMR 2,062,609,863 Revenue Over Holding Period
  OMR 23,090,691 Total Construction Cost   OMR 840,567,659 Professional Fees  
OMR 98,143,712 Letting Agency Fees   OMR 804,328 Sales Agency Costs   OMR
10,241,141 Finance Costs   OMR 48,944,348 Total Development Costs  
OMR1,445,199,204 Developer’s Profit   OMR 841,691,275 (58.24% of costs)

 

9.6. Financial Model Findings

 

From reference to the provided information, assumptions, independent opinion as
to revenue generation and market conditions, we have drawn the following
conclusion from the residual valuation model:

 

Key Findings from Financial Model

 

Assessed Market Value   OMR 385,546,000 say OMR 385,000,000       Assessed rate
  OMR 385 per sq m over land area

 

Please refer to Appendix 8 for financial model summary

  

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
47

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


  

10. VALUATION CERTIFICATION

 

We are of the opinion that the total Market Value of the Usufruct interest of
the subject property as described herein based upon the residual method, as at
15 January 2015, subject to the assumptions and comments in this Valuation
Report and the Appendices is:-

 

Market Value

 

OMR 385,000,000

 

(Three Hundred and Eighty Five Million Omani Rials)

 

/s/ Rashpal Heer

Rashpal Heer

Associate Director - Valuation

  

/s/ Antony Schober

Antony Schober AAPI CPV

Director

Head of Valuation UAE

 

Please note – Our valuation has been based on information provided to us by the
client and relevant valuation assumptions. This information is set out in the
body of this report. DTZ has not verified all of this information and our
valuation is on the basis that the information provided to us is correct. If any
of the information provided is altered or incorrect, DTZ reserve the right to
amend our valuation accordingly.

  

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
48

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


  

11. DISCLOSURE AND CONFIDENTIALITY

 

The contents of this Valuation Report and Appendices are confidential to the
party to whom they are addressed for the specific purpose to which they refer
and are for their use only. Consequently, and in accordance with current
practice, no responsibility is accepted to any other party in respect of the
whole or any part of their contents. Before this Valuation Report, or any part
thereof, is reproduced or referred to, in any document, circular or statement,
and before its contents, or any part thereof, are disclosed orally or otherwise
to a third party, except by the party to whom this is addressed, the valuer's
written approval as to the form and context of such publication or disclosure
must first be obtained. Such publication or disclosure will not be permitted
unless, where relevant, it incorporates adequate reference to the Special
Assumptions and/or Departures from the RICS Valuation Standards referred to
herein. For the avoidance of doubt, such approval is required whether or not DTZ
International Limited is referred to by name and whether or not the contents of
our Report are combined with others.

  

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
49

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


  

Appendix 1 - Definitions of the bases of valuation

 

The Property has been valued in accordance with the relevant parts of the
current RICS Professional Standards January 2014 (the “Red Book”). In
particular, the bases of valuation are as follows:

 

Market Value

 

We have assessed Market Value in accordance with International Valuation
Standards 29 Under these provisions, the term “Market Value” means “the
estimated amount for which an asset or liability should exchange on the
valuation date between a willing buyer and a willing seller in an arm's-length
transaction after proper marketing and where the parties had each acted
knowledgeably, prudently and without compulsion”.

 

In undertaking our valuation on the basis of Market Value we have applied the
conceptual framework which has been settled by the International Valuation
Standards Committee (IVSC). The conceptual framework is included in IVS 30 and
is reproduced below:-

 

(a) “the estimated amount” refers to a price expressed in terms of money payable
for the asset in an arm’s length market transaction. Market value is the most
probable price reasonably obtainable in the market on the valuation date in
keeping with the market value definition. It is the best price reasonably
obtainable by the seller and the most advantageous price reasonably obtainable
by the buyer. This estimate specifically excludes an estimated price inflated or
deflated by special terms or circumstances such as atypical financing, sale and
leaseback arrangements, special considerations or concessions granted by anyone
associated with the sale, or any element of special value;

 

(b)'an asset should exchange ...' Refers to the fact an asset should exchange”
refers to the fact that the value of an asset is an estimated amount rather than
a predetermined amount or actual sale price. It is the price in a transaction
that meets all the elements of the market value definition at the valuation
date;

 

(c) “on the valuation date” requires that the value is time-specific as of a
given date. Because markets and market conditions may change, the estimated
value may be incorrect or inappropriate at another time. The valuation amount
will reflect the market state and circumstances as at the valuation date, not
those at any other date;

 

(d) '”between a willing buyer” refers to one who is motivated, but not compelled
to buy. This buyer is neither over eager nor determined to buy at any price.
This buyer is also one who purchases in accordance with the realities of the
current market and with current market expectations, rather than in relation to
an imaginary or hypothetical market that cannot be demonstrated or anticipated
to exist. The assumed buyer would not pay a higher price than the market
requires. The present owner is included among those who constitute “the market”;

 

(e) “a willing seller “Is neither an is neither an over eager nor a forced
seller prepared to sell at any price, nor one prepared to hold out for a price
not considered reasonable in the current market. The willing seller is motivated
to sell the asset at market terms for the best price attainable in the open
market after proper marketing, whatever that price may be. The factual
circumstances of the actual owner are not a part of this consideration because
the willing seller is a hypothetical owner;

 

(f) “in an arm's-length transaction”' Is one between parties who do not have a
particular or special relationship, eg parent and subsidiary companies or
landlord and tenant, that may make the price level uncharacteristic of the
market or inflated because of an element of special value. The market value
transaction is presumed to be between unrelated parties, each acting
independently;

  

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
50

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


  

(g) “after proper marketing” means that the asset would be exposed to the market
in the most appropriate manner to effect its disposal at the best price
reasonably obtainable in accordance with the market value definition. The method
of sale is deemed to be that most appropriate to obtain the best price in the
market to which the seller has access. The length of exposure time is not a
fixed period but will vary according to the type of asset and market conditions.
The only criterion is that there must have been sufficient time to allow the
asset to be brought to the attention of an adequate number of market
participants. The exposure period occurs prior to the valuation date;

 

(h) where the parties had each acted knowledgeably, prudently ...' Presumes
presumes that both the willing buyer and the willing seller are reasonably
informed about the nature and characteristics of the asset, its actual and
potential uses and the state of the market as of the valuation date. Each is
further presumed to use that knowledge prudently to seek the price that is most
favourable for their respective positions in the transaction. Prudence is
assessed by referring to the state of the market at the valuation date, not with
benefit of hindsight at some later date. For example, it is not necessarily
imprudent for a seller to sell assets in a market with falling prices at a price
that is lower than previous market levels. In such cases, as is true for other
exchanges in markets with changing prices, the prudent buyer or seller will act
in accordance with the best market information available at the time;

 

(i) and without compulsion' establishes that each party is motivated to
undertake the transaction, but neither is forced or unduly coerced to complete
it.

 

35.           Market Value is the estimated exchange price of an asset without
regard to the seller’s costs of sale or the buyer’s costs of purchase and
without adjustment for any taxes payable by either party as a direct result of
the transaction.

 

Market Rent

 

We have assessed Market Rent in accordance with International Valuation
Standards 230. Under these provisions the term “Market Rent” is the estimated
amount for which an interest in real property should be leased on the valuation
date between a willing lessor and a willing lessee on appropriate lease terms in
an arm’s length transaction, after proper marketing and where the parties had
each acted knowledgeably, prudently and without compulsion.

 

The commentary given for the similar definition of market value in the IVS
Framework can be applied to assist in the interpretation of market rent. In
particular, the estimated amount excludes a rent inflated or deflated by special
terms, considerations or concessions. The “appropriate lease terms” are terms
that would typically be agreed in the market for the type of property on the
valuation date between market participants. A valuation of market rent should
only be provided in conjunction with an indication of the principal lease terms
that have been assumed.

 

The contract rent is the rent payable under the terms of an actual lease. It may
be fixed for the duration of the lease or variable. The frequency and basis of
calculating variations in the rent will be setout in the lease and must be
identified and understood in order to establish the total benefits accruing to
the lessor and the liability of the lessee.

  

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
51

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


  

Taxation and costs

 

In no case have we made any adjustment to reflect any liability to taxation that
may arise on disposal, nor for any costs associated with disposal incurred by
the owner.

 

No allowance has been made to reflect any liability to repay any government or
other grants, taxation allowance or lottery funding that may arise on disposal.

  

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
52

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


  

Appendix 2 - Valuation terms conditions and assumptions

 

These are the terms, conditions and assumptions upon which our valuations and
reports are normally prepared. They apply to the valuation(s) that are the
subject of this instruction unless we have specifically mentioned otherwise in
this Valuation Report. We have made certain Assumptions in relation to facts,
conditions or situations affecting the subject of, or approach to, our
valuations that we have not verified as part of the valuation process. In the
event that any of these Assumptions prove to be incorrect then our valuation(s)
should be reviewed.

 

1. Title

 

We have not had access to the title deeds of the property. Where a Certificate
of Title has been made available, we have reflected its contents in our
valuation. Save as disclosed either in any such Certificate of Title or as
referred to in our Report, we have made an Assumption that there is good and
marketable title and that the property is free from rights of way or easements,
restrictive covenants, disputes or onerous or unusual outgoings. We have also
made an Assumption that the property is free from mortgages, charges or other
encumbrances.

 

2. Condition of structure and services, deleterious materials, plant and
machinery and goodwill

 

Due regard has been paid to the apparent state of repair and condition of the
property, but a condition survey has not been undertaken, nor have woodwork or
other parts of the structure which are covered, unexposed or inaccessible, been
inspected. Therefore, we are unable to report that the property is structurally
sound or is free from any defects. We have made an Assumption the property is
free from any rot, infestation, adverse toxic chemical treatments, and
structural or design defects other than such as may be mentioned in the body of
our Report and the appendices.

 

We have not arranged for investigations to be made to determine whether high
alumina cement concrete, calcium chloride additive or any other deleterious
material have been used in the construction or any alterations, and therefore we
cannot confirm that the property is free from risk in this regard. For the
purposes of this valuation, we have made an Assumption that any such
investigation would not reveal the presence of such materials in any adverse
condition.

 

No mining, geological or other investigations have been undertaken to certify
that the site is free from any defect as to foundations. Where relevant, we have
made an Assumption that the load bearing qualities of the site of the property
are sufficient to support the buildings constructed, or to be constructed
thereon. We have also made an Assumption that there are no abnormal ground
conditions, nor archaeological remains present, which might adversely affect the
present or future occupation, development or value of the property.

 

No tests have been carried out as to electrical, electronic, heating, plant and
machinery equipment or any other services nor have the drains been tested.
However, we have made an Assumption that all services are functioning
satisfactorily.

 

No allowance has been made in this valuation for any items of plant or machinery
not forming part of the service installations of the building. We have
specifically excluded all items of plant, machinery and equipment installed
wholly or primarily in connection with any of the occupants’ businesses. We have
also excluded furniture and furnishings, fixtures, fittings, vehicles, stock and
loose tools. Further, no account has been taken in our valuation of any goodwill
that may arise from the present occupation of the property.

  

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
53

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


  

It is a condition of DTZ International Ltd Abu Dhabi or any related company, or
any qualified employee, providing advice and opinions as to value, that the
client and/or third parties (whether notified to us or not) accept that the
valuation report will in no way relate to, or give warranties as to, the
condition of the structure, foundations, soil and services.

 

3. Statutory requirements and planning

 

Verbal or written enquiries have been made of the relevant planning authority in
whose area the property lies as to the possibility of highway proposals,
comprehensive development schemes and other ancillary planning matters that
could affect property values. The results of our enquiries have been included
within our Report where relevant.

 

Save as disclosed in a Certificate of Title or unless otherwise advised, we have
made an Assumption that the building has been constructed in full compliance
with valid town planning and building regulations approvals, that where
necessary it has the benefit of a current Fire Certificate and that the property
is not subject to any outstanding statutory notices as to its construction, use
or occupation. Unless our enquiries have revealed to the contrary, we have made
a further Assumption that the existing use of the property is duly authorised or
established and that no adverse planning conditions or restrictions apply.

 

4. Information

 

We have made an Assumption that the information that you and the applicant, and
your/their respective professional advisers have supplied to us in respect of
the property is both full and correct.

 

It follows that we have made an Assumption that details of all matters likely to
affect value within your/their collective knowledge have been made available to
us and that the information is up to date.

 

5. Legal Issues  

 

Legal issues, and in particular the interpretation of matters relating to title
and leases, may have a significant bearing on the value of an interest in
property. Where we have expressed an opinion upon legal issues affecting the
valuation, then such opinion should be subject to verification by the client
with a suitable qualified lawyer. In these circumstances, we accept no
responsibility or liability for the true interpretation of the legal position of
the client or other parties in respect of the valuation of the property.

  

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
54

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


  

Appendix 3 – Title Documents (Krooki)

 

Schedule 1

 

Krooki; Mulkiya; Sea Area; Layout

 

Notwithstanding anything to the contrary contained anywhere else in this
Development Agreement or in the Schedules to this Development Agreement, the
Parties hereby agree that:

 

I.the Krooki dated June 16, 2014 as defined in Clause 1 and shown below as Part
A of this Schedule 1 is the Krooki for the Existing Land, and

 

II.any diagrams, drawings, photographs or the like contained in any Schedule to
this Development Agreement showing boundaries of the Existing Land different
from the boundaries shown in the Krooki are indicative only and are hereby
amended to represent and mean the boundaries of the Existing Land as
definitively shown in the June 16, 2014 Krooki.

  

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
55

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


  

Part A

 

Krooki dated June 16, 2014

 

[tdtzpg_tpg56.jpg] 



 

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
56

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


  

Part C 

The Sea Area

 

The Parties hereby agree as follows:

 

The area constituting the Sea Area, in respect of which an Environmental Impact
Assessment has beeneffected, will evolve and change shape as the Project is
Developed and Reclaimed Land and Created Waterways come into existence.

 

The dimensions and location of the Sea Area are indicatively shown in the
drawing below and the Ministry of Tourism (“MOT”) hereby agrees and consents to
the final dimensions and location of the Sea Area, provided that, the Project
Company receives the prior written Approval for such final dimensions and
location from the Ministry of Environment and Climate Affairs within 12 Months
after the Effective Date.

 

Subject always to this Development Agreement and the Law the Project Company
shall have no claim or right of action against the MOT in the event that the
Ministry of Environment and Climate Affairs does not Approve the dimensions and
location of the Sea Area as contemplated by this Development Agreement as stated
below in this Part C of Schedule 1.

 

The Sea Area at any time is never Reclaimed Land or Created Waterways and it
will be that rectangular area of the Gulf of Oman indicatively shown below and
which rectangle:

 

(i)has a side (the “First Side”) that is co-existent with that line in the Gulf
of Oman which is the high high water mark (“HHWM”) adjacent to theKrooki
boundary line facing the Sea Area (the “Outer Boundary”), and

 

(ii)has an opposite and parallel side (the “Second Side”) the coordinates of
which are perpendicular to the First Side and subject to the approval of the
Ministry of Environment and Climate Affairs, is one hundred thirty (130) meters
in a north-easterly direction from the First Side, and

 

(iii)is bounded on its other two sides by:

 

a)a side (the “Third Side”) which is that line originating at the point that is
the north-western boundary point of the Krooki and running perpendicular to and
through the First Side up to that point where it intersects the Second Side, and

 

b)a side (the “Fourth Side”) which is parallel to the Third Side and which
Fourth Side is that line originating at the point that is the south-eastern
boundary point of the Krooki and running perpendicular to and through the First
Side up to that point where it intersects the Second Side.

 

The Sea Area on the Execution Date is indicated by the drawing below in Part C
of this Schedule 1 and the Parties hereby agree that the “Sea Bed” means that
part of the Project Area that at any time has the same coordinates as the Sea
Area andwhich is under the Sea Area.

  

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
57

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


 

 [tdtzpg_tpg58.jpg]

 

The Sea Area

 

(All dimensions show are indicate only)

  

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
58

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


 

Part D

 

Layout Plan:

 

Aerial Photograph and

Contour survey map

 

[Note: The Parties agree that this is an indicative Layout Plan only and shall
at all times be subject to any Approvals which the Law requires from the
relevant Government Authorities.]

 



 [tdtzpg_tpg59.jpg]

 

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
59

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


 

[tdtzpg_tpg60.jpg] 

 



 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
60

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 




 



 

Appendix 4 – Usufruct Agreement

 

[tdtzpg_tpg61.jpg]

 



 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
61

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


 

[tdtzpg_tpg62.jpg]

 



 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
62

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


 

 [tdtzpg_tpg63.jpg]

 



 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
63

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


 

[tdtzpg_tpg64.jpg]  



 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
64

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


 

[tdtzpg_tpg65.jpg]

 



 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
65

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


 

[tdtzpg_tpg66.jpg]

 



 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
66

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


 

[tdtzpg_tpg67.jpg]

 



 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
67

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


 

[tdtzpg_tpg68.jpg]

 



 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
68

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


 

Appendix 5 – CONSTRUCTION COSTS

 

      MEAN ESTIMATE SUMMARY   MEAN                CURRENCY:US$   CURRENCY:US$ 
      CONSTRUCTION   FIT OUT   TOTAL   TOTAL                    OMR (US$)  1 
Off-Site Developments                     1.1  Airport Welcome       $111,201  
$111,201   $111,201     Off-Site Developments Total       $111,201   $111,201  
$111,201                           2  Landmark Zone                     2.1 
Oman Pearl  $3,779,048   $12,000,000   $15,779,048   $15,779,048  2.2  Culture
Pearl  $3,907,220   $12,000,000   $15,907,220   $15,907,220  2.3  Innovation
Pearl  $3,862,220   $12,000,000   $15,862,220   $15,862,220  2.4  Energy Pearl 
$3,777,040   $12,000,000   $15,777,040   $15,777,040  2.5  Sea Pearl 
$3,750,680   $12,000,000   $15,750,680   $15,750,680  2.6  Earth Pearl 
$3,750,680   $12,000,000   $15,750,680   $15,750,680  2.7  Sky Pearl 
$4,950,680   $12,000,000   $16,950,680   $15,950,680  2.8  Attraction/Exhibition
Space  $16,568,374   $39,925,000   $56,493,374   $56,493,374  2.9 
Infrastructure  $4,616,736        $4,616,736   $4,616,736  2.10  Marine Works 
$8,532,926        $8,532,926   $8,532,926  2.11  Landscaping  $2,672,389       
$2,672,389   $2,672,389     Landmark Total  $60,167,993   $123,925,000  
$184,092,992   $184,092,992                           3  Tourist and Cultural
Zone                     3.1  Resorts  $199,933,310   $31,004,784  
$230,938,094   $230,938,094  3.2  Serviced Accommodations  $226,433,622  
$13,351,517   $239,785,139   $239,785,139  3.3  Leisure Areas  $37,143,473  
     $37,143,473   $37,143,473  3.4  Office Tenant Space  $63,991,828       
$63,991,828   $63,991,828  3.5  Lighting  $9,846,220        $9,846,220  
$9,846,220  3.6  Parking  $95,335,582        $95,335,582   $95,335,582  3.7 
Back of House Facilities  $6,468,102        $6,468,102   $6,468,102  3.8 
Infrastructure  $63,484,245        $63,484,245   $63,484,245  3.9  Marine works 
$44,720,754        $44,720,754   $44,720,754  3.10  Landscaping  $19,192,084  
     $19,192,084   $19,192,084     Tourist and Cultural Total  $766,549,219  
$44,356,301   $810,905,520   $810,905,520                           4 
Residential Zone                     4.1  Residential  $923,933,823       
$923,933,823   $923,933,823  4.2  Parting  $7,402,941        $7,402,941  
$7,402,941  4.3  Infrastructure  $35,100,706        $35,100,706   $35,100,706 
4.4  Marine works  $49,552,652        $49,552,652   $49,552,652  4.5 
Landscaping  $15,519,177        $15,519,177   $15,519,177     Residential Total 
$1,031,509,299   $-   $1,031,509,299   $1,031,509,299                          
   Development Total  $1,858,226,510   $168,392,501   $2,026,619,012  
$2,026,619,012 



 

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
69

 
 
 
Report and Valuation | Omagine LLC
 [tdtzpg_tlogo2.jpg] 
 


  

Appendix 6 – ITC Location Map

 

[tdtzpg_tpg70.jpg] 



  

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
70

 
 
 
Report and Valuation | KPMG LLP
 [tdtzpg_tlogo2.jpg] 
 


   

Appendix 7 – Appraisal Summary

  

 
DTZ COI No | AEVA2438
Valuation Date | 15 January 2015 
 
71

  

  

DTZ

 

Development Appraisal

 

Muscat

 

Report Date: January 12, 2015

 

Prepared by RH

 

 

  





 

APPRAISAL SUMMARY DTZ

 

Summary Appraisal for Merged Phases 1 2 3 4 5 6 7 8 9

 

Currency in OMR

 

REVENUE                            Sales Valuation  Units  m²   Rate m²   Unit
Price   Gross Sales   Adjustment   Net Sales  ‡ Villa - Oceanfront  2 
 2,000.00    1,500.00    1,500,000    3,000,000    245,424    3,245,424  ‡ Villa
- Oceanfront  2   1,680.00    1,500.00    1,260,000    2,520,000    206,156  
 2,726,156  ‡ Villa - Ocean View  2   1,400.00    1,200.00    840,000  
 1,680,000    137,437    1,817,437  ‡ Villa - Ocean View  4   2,320.00  
 1,300.00    754,000    3,016,000    378,208    3,394,208  ‡ Villa - Wadi Park 
18   9,450.00    1,000.00    525,000    9,450,000    1,251,330    10,701,330  ‡
Villa - Wadi Park  18   8,568.00    1,000.00    476,000    8,568,000  
 1,134,540    9,702,540  ‡ Townhouse - Ocean View  8   2,400.00    1,200.00  
 360,000    2,880,000    209,746    3,089,746  ‡ Townhouse - Wadi Park  23 
 6,900.00    1,000.00    300,000    6,900,000    874,255    7,774,255  ‡
Apartment - 4br Oceanfront  14   2,800.00    1,300.00    260,000    3,640,000  
 543,457    4,183,457  ‡ Apartment - 4br Ocean View  16   3,200.00    1,200.00  
 240,000    3,840,000    556,754    4,396,754  ‡ Apartment - 4br Wadi Park  29 
 5,800.00    1,050.00    210,000    6,090,000    890,617    6,980,617  ‡
Apartment - 3br Ocean View  36   6,624.00    1,250.00    230,000    8,280,000  
 1,184,109    9,464,109  ‡ Apartment - 3br Wadi Park  36   6,624.00  
 1,100.00    202,400    7,286,400    1,247,787    8,534,187  ‡ Apartment - 2br
Oceanfront  29   4,640.00    1,350.00    216,000    6,264,000    843,795  
 7,107,795  ‡ Apartment - 2br Ocean View  29   4,640.00    1,250.00    200,000  
 5,800,000    781,292    6,581,292  ‡ Apartment - 2br Wadi Park  29   4,640.00  
 1,100.00    176,000    5,104,000    687,537    5,791,537  ‡ Apartment - 1br
Ocean View  13   1,768.00    1,250.00    170,000    2,210,000    326,608  
 2,536,608  ‡ Apartment - 1br Wadi Park  13   1,768.00    1,150.00    156,400  
 2,033,200    274,316    2,307,516  ‡ Villa - Oceanfront  1   1,000.00  
 1,500.00    1,500,000    1,500,000    154,530    1,654,530  ‡ Villa -
Oceanfront  2   1,680.00    1,500.00    1,260,000    2,520,000    504,161  
 3,024,161  ‡ Villa - Ocean View  2   1,400.00    1,200.00    840,000  
 1,680,000    176,107    1,856,107  ‡ Villa - Ocean View  4   2,320.00  
 1,300.00    754,000    3,016,000    327,080    3,343,080  ‡ Villa - Wadi Park 
17   8,925.00    1,000.00    525,000    8,925,000    2,002,901    10,927,901  ‡
Villa - Wadi Park  17   8,092.00    1,000.00    476,000    8,092,000  
 1,815,964    9,907,964  ‡ Townhouse - Ocean View  7   2,100.00    1,200.00  
 360,000    2,520,000    287,059    2,807,059  ‡ Townhouse - Wadi Park  23 
 6,900.00    1,000.00    300,000    6,900,000    1,501,166    8,401,166  ‡
Apartment - 4br Oceanfront  11   2,200.00    1,300.00    260,000    2,860,000  
 617,462    3,477,462  ‡ Apartment - 4br Ocean View  14   2,800.00    1,200.00  
 240,000    3,360,000    346,147    3,706,147  ‡ Apartment - 4br Wadi Park  29 
 5,800.00    1,050.00    210,000    6,090,000    627,391    6,717,391  ‡
Apartment - 3br Ocean View  36   6,624.00    1,250.00    230,000    8,280,000  
 853,005    9,133,005  ‡ Apartment - 3br Wadi Park  36   6,624.00    1,100.00  
 202,400    7,286,400    1,850,425    9,136,825  ‡ Apartment - 2br Oceanfront 
29   4,640.00    1,350.00    216,000    6,264,000    1,298,859    7,562,859  ‡
Apartment - 2br Ocean View  29   4,640.00    1,250.00    200,000    5,800,000  
 1,202,647    7,002,647  ‡ Apartment - 2br Wadi Park  29   4,640.00  
 1,100.00    176,000    5,104,000    1,058,329    6,162,329  ‡ Apartment - 1br
Ocean View  13   1,768.00    1,250.00    170,000    2,210,000    504,742  
 2,714,742  ‡ Apartment - 1br Wadi Park  13   1,768.00    1,150.00    156,400  
 2,033,200    415,711    2,448,911  ‡ Villa - Oceanfront  1   1,000.00  
 1,500.00    1,500,000    1,500,000    253,489    1,753,489 

  

 

  

  

APPRAISAL SUMMARY DTZ

 

‡ Villa - Oceanfront  2   1,680.00    1,500.00    1,260,000    2,520,000  
 766,404    3,286,404  ‡ Villa - Ocean View  2   1,400.00    1,200.00  
 840,000    1,680,000    290,226    1,970,226  ‡ Villa - Ocean View  4 
 2,320.00    1,300.00    754,000    3,016,000    543,855    3,559,855  ‡ Villa -
Wadi Park  17   8,925.00    1,000.00    525,000    8,925,000    3,050,551  
 11,975,551  ‡ Villa - Wadi Park  17   8,092.00    1,000.00    476,000  
 8,092,000    2,765,833    10,857,833  ‡ Townhouse - Ocean View  7   2,100.00  
 1,200.00    360,000    2,520,000    483,337    3,003,337  ‡ Townhouse - Wadi
Park  23   6,900.00    1,000.00    300,000    6,900,000    2,367,142  
 9,267,142  ‡ Apartment - 4br Oceanfront  11   2,200.00    1,300.00    260,000  
 2,860,000    943,911    3,803,911  ‡ Apartment - 4br Ocean View  14 
 2,800.00    1,200.00    240,000    3,360,000    567,816    3,927,816  ‡
Apartment - 4br Wadi Park  29   5,800.00    1,050.00    210,000    6,090,000  
 1,029,167    7,119,167  ‡ Apartment - 3br Ocean View  36   6,624.00  
 1,250.00    230,000    8,280,000    1,399,262    9,679,262  ‡ Apartment - 3br
Wadi Park  36   6,624.00    1,100.00    202,400    7,286,400    2,618,361  
 9,904,761  ‡ Apartment - 2br Oceanfront  29   4,640.00    1,350.00    216,000  
 6,264,000    2,005,366    8,269,366  ‡ Apartment - 2br Ocean View  29 
 4,640.00    1,250.00    200,000    5,800,000    1,856,820    7,656,820  ‡
Apartment - 2br Wadi Park  29   4,640.00    1,100.00    176,000    5,104,000  
 1,634,002    6,738,002  ‡ Apartment - 1br Ocean View  13   1,768.00  
 1,250.00    170,000    2,210,000    766,522    2,976,522  ‡ Apartment - 1br
Wadi Park  13   1,768.00    1,150.00    156,400    2,033,200    644,101  
 2,677,301  ‡ Villa - Oceanfront  1   1,000.00    1,500.00    1,500,000  
 1,500,000    445,662    1,945,662  ‡ Villa - Oceanfront  1   840.00  
 1,500.00    1,260,000    1,260,000    374,356    1,634,356  ‡ Villa - Ocean
View  2   1,400.00    1,200.00    840,000    1,680,000    511,104    2,191,104 
‡ Villa - Ocean View  3   1,740.00    1,300.00    754,000    2,262,000  
 704,389    2,966,389  ‡ Villa - Wadi Park  17   8,925.00    1,000.00  
 525,000    8,925,000    4,159,866    13,084,866  ‡ Villa - Wadi Park  17 
 8,092.00    1,000.00    476,000    8,092,000    3,771,612    11,863,612  ‡
Townhouse - Ocean View  7   2,100.00    1,200.00    360,000    2,520,000  
 858,365    3,378,365  ‡ Townhouse - Wadi Park  23   6,900.00    1,000.00  
 300,000    6,900,000    3,245,300    10,145,300  ‡ Apartment - 4br Oceanfront 
11   2,200.00    1,300.00    260,000    2,860,000    1,294,184    4,154,184  ‡
Apartment - 4br Ocean View  14   2,800.00    1,200.00    240,000    3,360,000  
 998,283    4,358,283  ‡ Apartment - 4br Wadi Park  29   5,800.00    1,050.00  
 210,000    6,090,000    1,809,389    7,899,389  ‡ Apartment - 3br Ocean View 
36   6,624.00    1,250.00    230,000    8,280,000    2,460,056    10,740,056  ‡
Apartment - 3br Wadi Park  36   6,624.00    1,100.00    202,400    7,286,400  
 3,513,365    10,799,765  ‡ Apartment - 2br Oceanfront  29   4,640.00  
 1,350.00    216,000    6,264,000    2,782,280    9,046,280  ‡ Apartment - 2br
Ocean View  29   4,640.00    1,250.00    200,000    5,800,000    2,576,185  
 8,376,185  ‡ Apartment - 2br Wadi Park  29   4,640.00    1,100.00    176,000  
 5,104,000    2,267,043    7,371,043  ‡ Apartment - 1br Ocean View  13 
 1,768.00    1,250.00    170,000    2,210,000    1,034,695    3,244,695  ‡
Apartment - 1br Wadi Park  13   1,768.00    1,150.00    156,400    2,033,200  
 897,345    2,930,545  ‡ Villa - Oceanfront  1   1,000.00    1,500.00  
 1,500,000    1,500,000    658,896    2,158,896  ‡ Villa - Oceanfront  1 
 840.00    1,500.00    1,260,000    1,260,000    553,473    1,813,473  ‡ Villa -
Ocean View  2   1,400.00    1,200.00    840,000    1,680,000    745,742  
 2,425,742  ‡ Villa - Ocean View  3   1,740.00    1,300.00    754,000  
 2,262,000    1,014,607    3,276,607  ‡ Villa - Wadi Park  17   8,925.00  
 1,000.00    525,000    8,925,000    5,132,444    14,057,444  ‡ Villa - Wadi
Park  17   8,092.00    1,000.00    476,000    8,092,000    4,653,416  
 12,745,416  ‡ Townhouse - Ocean View  7   2,100.00    1,200.00    360,000  
 2,520,000    1,177,709    3,697,709  ‡ Townhouse - Wadi Park  23   6,900.00  
 1,000.00    300,000    6,900,000    3,998,842    10,898,842  ‡ Apartment - 4br
Oceanfront  11   2,200.00    1,300.00    260,000    2,860,000    1,615,895  
 4,475,895 

 

 

  

 

APPRAISAL SUMMARY DTZ

 

‡ Apartment - 4br Ocean View  14   2,800.00    1,200.00    240,000  
 3,360,000    1,475,927    4,835,927  ‡ Apartment - 4br Wadi Park  29 
 5,800.00    1,050.00    210,000    6,090,000    2,675,119    8,765,119  ‡
Apartment - 3br Ocean View  36   6,624.00    1,250.00    230,000    8,280,000  
 3,637,107    11,917,107  ‡ Apartment - 3br Wadi Park  36   6,624.00  
 1,100.00    202,400    7,286,400    4,251,007    11,537,407  ‡ Apartment - 2br
Oceanfront  29   4,640.00    1,350.00    216,000    6,264,000    3,497,005  
 9,761,005  ‡ Apartment - 2br Ocean View  29   4,640.00    1,250.00    200,000  
 5,800,000    3,237,968    9,037,968  ‡ Apartment - 2br Wadi Park  29 
 4,640.00    1,100.00    176,000    5,104,000    2,849,412    7,953,412  ‡
Apartment - 1br Ocean View  13   1,768.00    1,250.00    170,000    2,210,000  
 1,276,655    3,486,655  ‡ Apartment - 1br Wadi Park  13   1,768.00  
 1,150.00    156,400    2,033,200    1,130,445    3,163,645  ‡ Villa -
Oceanfront  1   1,000.00    1,500.00    1,500,000    1,500,000    831,608  
 2,331,608  ‡ Villa - Oceanfront  1   840.00    1,500.00    1,260,000  
 1,260,000    698,551    1,958,551  ‡ Villa - Ocean View  2   1,400.00  
 1,200.00    840,000    1,680,000    939,802    2,619,802  ‡ Villa - Ocean View 
3   1,740.00    1,300.00    754,000    2,262,000    1,276,736    3,538,736  ‡
Villa - Wadi Park  17   8,925.00    1,000.00    525,000    8,925,000  
 5,887,062    14,812,062  ‡ Villa - Wadi Park  17   8,092.00    1,000.00  
 476,000    8,092,000    5,337,603    13,429,603  ‡ Townhouse - Ocean View  7 
 2,100.00    1,200.00    360,000    2,520,000    1,473,526    3,993,526  ‡
Townhouse - Wadi Park  23   6,900.00    1,000.00    300,000    6,900,000  
 4,577,079    11,477,079  ‡ Apartment - 4br Oceanfront  11   2,200.00  
 1,300.00    260,000    2,860,000    1,861,605    4,721,605  ‡ Apartment - 4br
Ocean View  14   2,800.00    1,200.00    240,000    3,360,000    1,862,802  
 5,222,802  ‡ Apartment - 4br Wadi Park  29   5,800.00    1,050.00    210,000  
 6,090,000    3,376,328    9,466,328  ‡ Apartment - 3br Ocean View  36 
 6,624.00    1,250.00    230,000    8,280,000    4,590,476    12,870,476  ‡
Apartment - 3br Wadi Park  36   6,624.00    1,100.00    202,400    7,286,400  
 4,873,508    12,159,908  ‡ Apartment - 2br Oceanfront  29   4,640.00  
 1,350.00    216,000    6,264,000    4,046,833    10,310,833  ‡ Apartment - 2br
Ocean View  29   4,640.00    1,250.00    200,000    5,800,000    3,747,068  
 9,547,068  ‡ Apartment - 2br Wadi Park  29   4,640.00    1,100.00    176,000  
 5,104,000    3,297,420    8,401,420  ‡ Apartment - 1br Ocean View  13 
 1,768.00    1,250.00    170,000    2,210,000    1,459,716    3,669,716  ‡
Apartment - 1br Wadi Park  13   1,768.00    1,150.00    156,400    2,033,200  
 1,310,193    3,343,393  ‡ Villa - Oceanfront  1   1,000.00    1,500.00  
 1,500,000    1,500,000    971,064    2,471,064  ‡ Villa - Oceanfront  1 
 840.00    1,500.00    1,260,000    1,260,000    815,694    2,075,694  ‡ Villa -
Ocean View  1   700.00    1,200.00    840,000    840,000    543,796  
 1,383,796  ‡ Villa - Ocean View  3   1,740.00    1,300.00    754,000  
 2,262,000    1,476,578    3,738,578  ‡ Villa - Wadi Park  17   8,925.00  
 1,000.00    525,000    8,925,000    6,552,493    15,477,493  ‡ Villa - Wadi
Park  17   8,092.00    1,000.00    476,000    8,092,000    5,940,927  
 14,032,927  ‡ Townhouse - Ocean View  7   2,100.00    1,200.00    360,000  
 2,520,000    1,672,383    4,192,383  ‡ Townhouse - Wadi Park  22   6,600.00  
 1,000.00    300,000    6,600,000    4,834,098    11,434,098  ‡ Apartment - 4br
Oceanfront  11   2,200.00    1,300.00    260,000    2,860,000    2,081,194  
 4,941,194  ‡ Apartment - 4br Ocean View  14   2,800.00    1,200.00    240,000  
 3,360,000    2,175,184    5,535,184  ‡ Apartment - 4br Wadi Park  26 
 5,200.00    1,050.00    210,000    5,460,000    3,534,674    8,994,674  ‡
Apartment - 3br Ocean View  34   6,256.00    1,250.00    230,000    7,820,000  
 5,062,482    12,882,482  ‡ Apartment - 3br Wadi Park  34   6,256.00  
 1,100.00    202,400    6,881,600    5,092,639    11,974,239  ‡ Apartment - 2br
Oceanfront  26   4,160.00    1,350.00    216,000    5,616,000    4,021,500  
 9,637,500  ‡ Apartment - 2br Ocean View  26   4,160.00    1,250.00    200,000  
 5,200,000    3,723,611    8,923,611  ‡ Apartment - 2br Wadi Park  26 
 4,160.00    1,100.00    176,000    4,576,000    3,276,778    7,852,778  ‡
Apartment - 1br Ocean View  12   1,632.00    1,250.00    170,000    2,040,000  
 1,493,687    3,533,687 

  

 

  

  

APPRAISAL SUMMARY DTZ

 

‡ Apartment - 1br Wadi Park  12   1,632.00    1,150.00    156,400    1,876,800  
 1,344,170    3,220,970  Totals  2,165   511,020.00              582,412,000  
 234,649,229    817,061,229 

 

Rental Area Summary             Initial   Net Rent   Initial   Net MRV    
Units  m²   Rate m²   MRV/Unit   at Sale   MRV   at Sale  Attractions/Exhibition
Space  1   8,000.00         0    0            ‡ Pearl Retail  1   5,250.00  
 300.00    1,575,000    1,391,142    1,575,000    1,391,142  2 Bed Serviced
Chalets  300   34,500.00         0    0            1 Bed Serviced Chalets  300 
 25,500.00         0    0            2 Bed Serviced Apartments  343 
 42,875.00         0    0            1 Bed Serviced Apartments  300 
 33,000.00         0    0            Studio Serviced Apartments  81   3,240.00  
      0    0            Hotel 1- 5 star  280   18,600.00         0    0       
    Hotel 2 - 4 star  280   18,600.00         0    0            Hotel 3 - 4
star  280   18,600.00         0    0            ‡ Office Space  1   39,497.80  
 144.00    5,687,683    5,822,091    5,687,683    5,822,091  ‡ Mall  1 
 4,303.00    480.00    2,065,440    1,770,937    2,065,440    1,879,333  ‡ Movie
Theatre  1   2,500.00    36.00    90,000    96,459    90,000    102,363  ‡
Amphitheatre  1   700.00    36.00    25,200    27,009    25,200    28,662  ‡
General Retail  1   4,985.00    300.00    1,495,500    1,282,263    1,495,500  
 1,360,747  Totals  2,171   260,150.80              10,389,901    10,938,823  
 10,584,338                                     Investment Valuation         
                        Pearl Retail                                  Market
Rent  1,391,142   YP  @    9.0000%   11.1111                 (0yrs 6mths Rent
Free)      PV 0yrs 6mths  @    9.0000%   0.9578    14,805,247           
Re-Letting Void  (1,391,142)   YP 0yrs 6mths  @    9.0000%   0.4686            
           PV 5yrs  @    9.0000%   0.6499    (423,680)                          
      14,381,566            2 Bed Serviced Chalets                             
    Revenue                                  Room Revenue  15,131,542   YP  @  
 7.0000%   14.2857    216,164,886            F&B Revenue  9,293,970   YP  @  
 7.0000%   14.2857    132,771,005            Additional Revenue  2,788,191 
 YP  @    7.0000%   14.2857    39,831,302                                
 388,767,193            Running Costs                                  Room
Running Costs  (5,210,253)  YP  @    7.0000%   14.2857    (74,432,188)          
Additional Revenue Costs  (8,683,755)   YP  @    7.0000%   14.2857  
 (124,053,647)                                 (198,485,835)                
                190,281,358            1 Bed Serviced Chalets                   
              Revenue                                  Room Revenue  13,618,388 
 YP  @    7.0000%   14.2857    194,548,398            F&B Revenue  8,364,573 
 YP  @    7.0000%   14.2857    119,493,905           

  

 

  

  

APPRAISAL SUMMARY DTZ

 

Additional Revenue  2,509,372   YP  @    7.0000%   14.2857    35,848,171      
                         349,890,474            Running Costs                   
              Room Running Costs  (4,689,228)   YP  @    7.0000%   14.2857  
 (66,988,969)           Additional Revenue Costs  (7,815,380 )  YP  @  
 7.0000%   14.2857    (111,648,282)                               
 (178,637,251)                                 171,253,223            2 Bed
Serviced Apartments                                  Revenue                   
              Revenue  9,842,003   YP  @    8.0000%   12.5000    123,025,041  
                                            Running Costs                   
              Item 1  (2,259,269)   YP  @    8.0000%   12.5000    (28,240,859) 
                                                                  94,784,183  
         1 Bed Serviced Apartments                                  Revenue    
                             Item 1  6,456,125   YP  @    8.0000%   12.5000  
 80,701,558                                               Running Costs         
                        Running Costs  (1,482,028)  YP  @    8.0000%   12.5000  
 (18,525,345)                                                                  
 62,176,213            Studio Serviced Apartments                             
    Revenue                                  Item 1  1,452,628   YP  @  
 8.0000%   12.5000    18,157,850                                              
Running Costs                                  Item 1  (333,456)   YP  @  
 8.0000%   12.5000    (4,168,203)                                             
                      13,989,648            Hotel 1- 5 star                   
              Revenue                                  Room Revenue  17,418,086 
 YP  @    7.0000%   14.2857    248,829,803            F&B  10,698,393   YP  @  
 7.0000%   14.2857    152,834,179            Other Revenue  4,279,357   YP  @  
 7.0000%   14.2857    61,133,672                                  462,797,654  
         Running Costs                                  Item 1  (12,994,757)
 YP  @    7.0000%   14.2857    (185,639,391)                                    
                               277,158,263            Hotel 2 - 4 star         
                        Revenue                                  Room Revenue 
11,768,977   YP  @    7.0000%   14.2857    168,128,245           

  

 

  

  

APPRAISAL SUMMARY DTZ

 

F&B  5,782,915   YP  @    7.0000%   14.2857    82,613,070          Other
Revenue  2,891,457   YP  @    7.0000%   14.2857    41,306,535                 
                292,047,850            Running Costs                        
         Item 1  (8,780,241)   YP  @    7.0000%   14.2857    (125,432,021)      
                                                             166,615,829       
    Hotel 3 - 4 star                                  Revenue                   
              Room Revenue  11,768,977   YP  @    7.0000%   14.2857  
 168,128,245            F&B  5,782,915   YP  @    7.0000%   14.2857  
 82,613,070            Other Revenue  2,891,457   YP  @    7.0000%   14.2857  
 41,306,535                                  292,047,850            Running
Costs                                  Item 1  (8,780,241)  YP  @    7.0000% 
 14.2857    (125,432,021)                                                   
                166,615,829            Office Space                             
    Market Rent  5,822,091   YP  @    10.0000%   10.0000                      
 PV 0yrs 9mths  @    10.0000%   0.9310    54,204,396            Re-Letting Void
& Rent Free  (5,822,091)  YP 0yrs 9mths  @    10.0000%   0.6899                
       PV 3yrs 6mths  @    10.0000%   0.7164    (2,877,235)                     
           51,327,161            Mall                                  Current
Rent  1,770,937   YP  @    8.5000%   11.7647    20,834,556            Re-Letting
Void & Rent Free  (1,770,937)  YP 0yrs 6mths  @    8.5000%   0.4702            
           PV 2yrs  @    8.5000%   0.8495    (707,377)           Reversion 
108,396   YP  @    8.5000%   11.7647                        PV 2yrs 6mths  @  
 8.5000%   0.8155    1,039,963                                  21,167,142  
         Movie Theatre                                  Current Rent  96,459 
 YP  @    9.0000%   11.1111    1,071,768            Re-Letting Void  (96,459)
 YP 0yrs 3mths  @    9.0000%   0.2368                        PV 2yrs  @  
 9.0000%   0.8417    (19,227)           Reversion  5,904   YP  @    9.0000% 
 11.1111                        PV 2yrs 3mths  @    9.0000%   0.8237    54,038  
                               1,106,578            Amphitheatre              
                   Current Rent  27,009   YP  @    11.0000%   9.0909  
 245,532            Re-Letting Void  (27,009)  YP 0yrs 6mths  @    11.0000% 
 0.4622                        PV 2yrs  @    11.0000%   0.8116    (10,132)      
    Reversion  1,653   YP  @    11.0000%   9.0909                        PV 2yrs
6mths  @    11.0000%   0.7704    11,577                                
 246,978           

  

 

  

  

APPRAISAL SUMMARY DTZ

 

General Retail                                  Current Rent  1,282,263   YP @  
 9.0000%   11.1111    14,247,363          Re-Letting Void & Rent Free 
(1,282,263)   YP 0yrs 6mths @    9.0000%   0.4686                        PV 2yrs
@    9.0000%   0.8417    (505,735)           Reversion  78,485   YP @  
 9.0000%   11.1111                        PV 2yrs 6mths @    9.0000%   0.8062  
 703,034                                  14,444,662                           
      1,245,548,634                                               Operated
Assets                                  2 Bed Serviced Chalets              
                   Revenue                                  Room Revenue    
      37,240,852                      F&B Revenue           21,644,712       
              Additional Revenue           6,493,414                           
           65,378,978                 Running Costs                             
    Room Running Costs           (12,356,596)                     Additional
Revenue Costs           (20,594,327)                                    
 (32,950,924)                                      32,428,054            1 Bed
Serviced Chalets                                  Revenue                   
              Room Revenue           33,516,767                      F&B
Revenue           19,480,241                      Additional Revenue         
 5,844,072                                       58,841,081                
Running Costs                                  Room Running Costs         
 (11,120,937)                     Additional Revenue Costs         
 (18,534,895)                                      (29,655,832)               
                      29,185,249            2 Bed Serviced Apartments         
                        Revenue                                  Revenue    
      25,594,524                                       25,594,524            
    Running Costs                                  Item 1           (5,657,692) 
                                    (5,657,692)                               
      19,936,832            1 Bed Serviced Apartments                        
         Revenue                                  Item 1           16,789,411  
                                    16,789,411                

  

 

  

  

APPRAISAL SUMMARY DTZ

 

Running Costs                           Running Costs           (3,711,314) 
                                    (3,711,314)                               
      13,078,097            Studio Serviced Apartments                        
         Revenue                                  Item 1           3,777,617  
                                    3,777,617                 Running Costs    
                             Item 1           (835,046)                       
              (835,046)                                      2,942,572       
    Hotel 1- 5 star                                  Revenue                   
              Room Revenue           42,868,359                      F&B    
      24,915,469                      Other Revenue           9,966,188       
                               77,750,015                 Running Costs         
                        Item 1           (30,818,267)                          
           (30,818,267)                                      46,931,748       
    Hotel 2 - 4 star                                  Revenue                   
              Room Revenue           28,965,107                      F&B    
      13,467,821                      Other Revenue           6,733,911       
                               49,166,839                 Running Costs         
                        Item 1           (20,823,153)                          
           (20,823,153)                                      28,343,686       
    Hotel 3 - 4 star                                  Revenue                   
              Room Revenue           28,965,107                      F&B    
      13,467,821                      Other Revenue           6,733,911       
                               49,166,839                 Running Costs         
                        Item 1           (20,823,153)                          
           (20,823,153)                                      28,343,686       
                                       GROSS DEVELOPMENT VALUE           
 2,062,609,863                

  

 

  

  

APPRAISAL SUMMARY DTZ

 

Income from Tenants                          Office Space              
 15,087,289                 Mall                4,427,343                 Movie
Theatre                289,377                 Amphitheatre              
 81,026                 General Retail                3,205,657                
                      23,090,691                                              
NET REALISATION                     2,286,890,479                           
                   OUTLAY                                                      
              ACQUISITION COSTS                                  Residualised
Price (1,000,000.00 m² 385.55 pm²)                385,546,690                   
                   385,546,690           

 

CONSTRUCTION COSTS               Construction  Units  Unit Amount  Cost      ‡
Oman Pearl  1 un  6,074,933   6,638,994      ‡ Culture Pearl  1 un  6,124,280 
 6,692,923       ‡ Innovation Pearl  1 un  6,106,955   6,673,989       ‡ Energy
Pearl  1 un  6,074,160   6,638,149       ‡ Sea Pearl  1 un  6,064,012 
 6,627,059       ‡ Earth Pearl  1 un  6,064,012   6,627,059       ‡ Sky Pearl  1
un  6,526,012   7,131,956       Totals         47,030,128      

 

   m²  Rate m²  Cost      ‡ Attractions/Exhibition Space  8,000.00 m²  2,718.74
pm²   23,769,444       ‡ Pearl Retail  5,250.00 m²  719.89 pm²   4,130,344      
‡ 2 Bed Serviced Chalets  34,500.00 m²  663.60 pm²   24,061,132       ‡ 1 Bed
Serviced Chalets  25,500.00 m²  663.60 pm²   17,784,315       ‡ 2 Bed Serviced
Apartments  42,875.00 m²  663.61 pm²   29,902,510       ‡ 1 Bed Serviced
Apartments  33,000.00 m²  663.60 pm²   23,014,996       ‡ Studio Serviced
Apartments  3,240.00 m²  663.64 pm²   2,259,790       ‡ Hotel 1- 5 star 
26,885.00 m²  1,157.32 pm²   32,700,477       ‡ Hotel 2 - 4 star  24,970.00 m² 
1,157.32 pm²   30,371,244       ‡ Hotel 3 - 4 star  24,970.00 m²  1,157.32 pm² 
 30,371,244       ‡ Office Space  46,468.00 m²  530.19 pm²   25,892,610       ‡
Mall  6,620.00 m²  719.89 pm²   5,008,581       ‡ Movie Theatre  2,500.00 m² 
719.89 pm²   1,891,458       ‡ Amphitheatre  700.00 m²  719.89 pm²   529,608  
    ‡ General Retail  4,985.00 m²  719.89 pm²   3,771,568       ‡ Villa -
Oceanfront  2,000.00 m²  613.00 pm²   1,288,490      

  

 

  

  

APPRAISAL SUMMARY DTZ

 

‡ Villa - Oceanfront  1,680.00 m²  613.00 pm²   1,082,332      ‡ Villa - Ocean
View  1,400.00 m²  613.00 pm²   901,943       ‡ Villa - Ocean View  2,320.00 m² 
613.00 pm²   1,494,648       ‡ Villa - Wadi Park  9,450.00 m²  613.00 pm² 
 6,088,115       ‡ Villa - Wadi Park  8,568.00 m²  613.00 pm²   5,519,891      
‡ Townhouse - Ocean View  2,400.00 m²  613.00 pm²   1,546,188       ‡ Townhouse
- Wadi Park  6,900.00 m²  613.00 pm²   4,445,291       ‡ Apartment - 4br
Oceanfront  3,500.00 m²  613.00 pm²   2,254,858       ‡ Apartment - 4br Ocean
View  4,000.00 m²  613.00 pm²   2,576,980       ‡ Apartment - 4br Wadi Park 
7,250.00 m²  613.00 pm²   4,670,776       ‡ Apartment - 3br Ocean View  8,280.00
m²  613.00 pm²   5,334,349       ‡ Apartment - 3br Wadi Park  8,280.00 m² 
613.00 pm²   5,334,349       ‡ Apartment - 2br Oceanfront  5,800.00 m²  613.00
pm²   3,736,621       ‡ Apartment - 2br Ocean View  5,800.00 m²  613.00 pm² 
 3,736,621       ‡ Apartment - 2br Wadi Park  5,800.00 m²  613.00 pm² 
 3,736,621       ‡ Apartment - 1br Ocean View  2,210.00 m²  613.00 pm² 
 1,423,781       ‡ Apartment - 1br Wadi Park  2,210.00 m²  613.00 pm² 
 1,423,781       ‡ Villa - Oceanfront  1,000.00 m²  613.00 pm²   657,130       ‡
Villa - Oceanfront  1,680.00 m²  613.00 pm²   1,103,978       ‡ Villa - Ocean
View  1,400.00 m²  613.00 pm²   919,982       ‡ Villa - Ocean View  2,320.00 m² 
613.00 pm²   1,524,541       ‡ Villa - Wadi Park  8,925.00 m²  613.00 pm² 
 5,864,884       ‡ Villa - Wadi Park  8,092.00 m²  613.00 pm²   5,317,495      
‡ Townhouse - Ocean View  2,100.00 m²  613.00 pm²   1,379,973       ‡ Townhouse
- Wadi Park  6,900.00 m²  613.00 pm²   4,534,196       ‡ Apartment - 4br
Oceanfront  2,750.00 m²  613.00 pm²   1,807,107       ‡ Apartment - 4br Ocean
View  3,500.00 m²  613.00 pm²   2,299,955       ‡ Apartment - 4br Wadi Park 
7,250.00 m²  613.00 pm²   4,764,192       ‡ Apartment - 3br Ocean View  8,280.00
m²  613.00 pm²   5,441,036       ‡ Apartment - 3br Wadi Park  8,280.00 m² 
613.00 pm²   5,441,036       ‡ Apartment - 2br Oceanfront  5,800.00 m²  613.00
pm²   3,811,353       ‡ Apartment - 2br Ocean View  5,800.00 m²  613.00 pm² 
 3,811,353       ‡ Apartment - 2br Wadi Park  5,800.00 m²  613.00 pm² 
 3,811,353       ‡ Apartment - 1br Ocean View  2,210.00 m²  613.00 pm² 
 1,452,257       ‡ Apartment - 1br Wadi Park  2,210.00 m²  613.00 pm² 
 1,452,257       ‡ Villa - Oceanfront  1,000.00 m²  613.00 pm²   670,273       ‡
Villa - Oceanfront  1,680.00 m²  613.00 pm²   1,126,058       ‡ Villa - Ocean
View  1,400.00 m²  613.00 pm²   938,382       ‡ Villa - Ocean View  2,320.00 m² 
613.00 pm²   1,555,032       ‡ Villa - Wadi Park  8,925.00 m²  613.00 pm² 
 5,982,182       ‡ Villa - Wadi Park  8,092.00 m²  613.00 pm²   5,423,845      
‡ Townhouse - Ocean View  2,100.00 m²  613.00 pm²   1,407,572       ‡ Townhouse
- Wadi Park  6,900.00 m²  613.00 pm²   4,624,880       ‡ Apartment - 4br
Oceanfront  2,750.00 m²  613.00 pm²   1,843,249      

  



 

  





 

APPRAISAL SUMMARY DTZ

 

‡ Apartment - 4br Ocean View  3,500.00 m²  613.00 pm²   2,345,954      ‡
Apartment - 4br Wadi Park  7,250.00 m²  613.00 pm²   4,859,476       ‡ Apartment
- 3br Ocean View  8,280.00 m²  613.00 pm²   5,549,856       ‡ Apartment - 3br
Wadi Park  8,280.00 m²  613.00 pm²   5,549,856       ‡ Apartment - 2br
Oceanfront  5,800.00 m²  613.00 pm²   3,887,581       ‡ Apartment - 2br Ocean
View  5,800.00 m²  613.00 pm²   3,887,581       ‡ Apartment - 2br Wadi Park 
5,800.00 m²  613.00 pm²   3,887,581       ‡ Apartment - 1br Ocean View  2,210.00
m²  613.00 pm²   1,481,302       ‡ Apartment - 1br Wadi Park  2,210.00 m² 
613.00 pm²   1,481,302       ‡ Villa - Oceanfront  1,000.00 m²  613.00 pm² 
 683,678       ‡ Villa - Oceanfront  840.00 m²  613.00 pm²   574,289       ‡
Villa - Ocean View  1,400.00 m²  613.00 pm²   957,149       ‡ Villa - Ocean
View  1,740.00 m²  613.00 pm²   1,189,600       ‡ Villa - Wadi Park  8,925.00
m²  613.00 pm²   6,101,826       ‡ Villa - Wadi Park  8,092.00 m²  613.00 pm² 
 5,532,322       ‡ Townhouse - Ocean View  2,100.00 m²  613.00 pm²   1,435,724  
    ‡ Townhouse - Wadi Park  6,900.00 m²  613.00 pm²   4,717,378       ‡
Apartment - 4br Oceanfront  2,750.00 m²  613.00 pm²   1,880,114       ‡
Apartment - 4br Ocean View  3,500.00 m²  613.00 pm²   2,392,873       ‡
Apartment - 4br Wadi Park  7,250.00 m²  613.00 pm²   4,956,665       ‡ Apartment
- 3br Ocean View  8,280.00 m²  613.00 pm²   5,660,853       ‡ Apartment - 3br
Wadi Park  8,280.00 m²  613.00 pm²   5,660,853       ‡ Apartment - 2br
Oceanfront  5,800.00 m²  613.00 pm²   3,965,332       ‡ Apartment - 2br Ocean
View  5,800.00 m²  613.00 pm²   3,965,332       ‡ Apartment - 2br Wadi Park 
5,800.00 m²  613.00 pm²   3,965,332       ‡ Apartment - 1br Ocean View  2,210.00
m²  613.00 pm²   1,510,928       ‡ Apartment - 1br Wadi Park  2,210.00 m² 
613.00 pm²   1,510,928       ‡ Villa - Oceanfront  1,000.00 m²  613.00 pm² 
 697,352       ‡ Villa - Oceanfront  840.00 m²  613.00 pm²   585,775       ‡
Villa - Ocean View  1,400.00 m²  613.00 pm²   976,292       ‡ Villa - Ocean
View  1,740.00 m²  613.00 pm²   1,213,392       ‡ Villa - Wadi Park  8,925.00
m²  613.00 pm²   6,223,862       ‡ Villa - Wadi Park  8,092.00 m²  613.00 pm² 
 5,642,968       ‡ Townhouse - Ocean View  2,100.00 m²  613.00 pm²   1,464,438  
    ‡ Townhouse - Wadi Park  6,900.00 m²  613.00 pm²   4,811,725       ‡
Apartment - 4br Oceanfront  2,750.00 m²  613.00 pm²   1,917,717       ‡
Apartment - 4br Ocean View  3,500.00 m²  613.00 pm²   2,440,730       ‡
Apartment - 4br Wadi Park  7,250.00 m²  613.00 pm²   5,055,798       ‡ Apartment
- 3br Ocean View  8,280.00 m²  613.00 pm²   5,774,071       ‡ Apartment - 3br
Wadi Park  8,280.00 m²  613.00 pm²   5,774,071       ‡ Apartment - 2br
Oceanfront  5,800.00 m²  613.00 pm²   4,044,639       ‡ Apartment - 2br Ocean
View  5,800.00 m²  613.00 pm²   4,044,639       ‡ Apartment - 2br Wadi Park 
5,800.00 m²  613.00 pm²   4,044,639       ‡ Apartment - 1br Ocean View  2,210.00
m²  613.00 pm²   1,541,147      

  

 

  

 

APPRAISAL SUMMARY DTZ

 

‡ Apartment - 1br Wadi Park  2,210.00 m²  613.00 pm²   1,541,147       ‡ Villa -
Oceanfront  1,000.00 m²  613.00 pm²   711,299       ‡ Villa - Oceanfront  840.00
m²  613.00 pm²   597,491       ‡ Villa - Ocean View  1,400.00 m²  613.00 pm² 
 995,818       ‡ Villa - Ocean View  1,740.00 m²  613.00 pm²   1,237,659       ‡
Villa - Wadi Park  8,925.00 m²  613.00 pm²   6,348,339       ‡ Villa - Wadi
Park  8,092.00 m²  613.00 pm²   5,755,828       ‡ Townhouse - Ocean View 
2,100.00 m²  613.00 pm²   1,493,727       ‡ Townhouse - Wadi Park  6,900.00 m² 
613.00 pm²   4,907,960       ‡ Apartment - 4br Oceanfront  2,750.00 m²  613.00
pm²   1,956,071       ‡ Apartment - 4br Ocean View  3,500.00 m²  613.00 pm² 
 2,489,545       ‡ Apartment - 4br Wadi Park  7,250.00 m²  613.00 pm² 
 5,156,914       ‡ Apartment - 3br Ocean View  8,280.00 m²  613.00 pm² 
 5,889,552       ‡ Apartment - 3br Wadi Park  8,280.00 m²  613.00 pm² 
 5,889,552       ‡ Apartment - 2br Oceanfront  5,800.00 m²  613.00 pm² 
 4,125,532       ‡ Apartment - 2br Ocean View  5,800.00 m²  613.00 pm² 
 4,125,532       ‡ Apartment - 2br Wadi Park  5,800.00 m²  613.00 pm² 
 4,125,532       ‡ Apartment - 1br Ocean View  2,210.00 m²  613.00 pm² 
 1,571,970       ‡ Apartment - 1br Wadi Park  2,210.00 m²  613.00 pm² 
 1,571,970       ‡ Villa - Oceanfront  1,000.00 m²  613.00 pm²   725,525       ‡
Villa - Oceanfront  840.00 m²  613.00 pm²   609,441       ‡ Villa - Ocean View 
700.00 m²  613.00 pm²   507,867       ‡ Villa - Ocean View  1,740.00 m²  613.00
pm²   1,262,413       ‡ Villa - Wadi Park  8,925.00 m²  613.00 pm²   6,475,306  
    ‡ Villa - Wadi Park  8,092.00 m²  613.00 pm²   5,870,944       ‡ Townhouse -
Ocean View  2,100.00 m²  613.00 pm²   1,523,601       ‡ Townhouse - Wadi Park 
6,600.00 m²  613.00 pm²   4,788,462       ‡ Apartment - 4br Oceanfront  2,750.00
m²  613.00 pm²   1,995,192       ‡ Apartment - 4br Ocean View  3,500.00 m² 
613.00 pm²   2,539,336       ‡ Apartment - 4br Wadi Park  6,500.00 m²  613.00
pm²   4,715,909       ‡ Apartment - 3br Ocean View  7,820.00 m²  613.00 pm² 
 5,673,602       ‡ Apartment - 3br Wadi Park  7,820.00 m²  613.00 pm² 
 5,673,602       ‡ Apartment - 2br Oceanfront  5,200.00 m²  613.00 pm² 
 3,772,727       ‡ Apartment - 2br Ocean View  5,200.00 m²  613.00 pm² 
 3,772,727       ‡ Apartment - 2br Wadi Park  5,200.00 m²  613.00 pm² 
 3,772,727       ‡ Apartment - 1br Ocean View  2,040.00 m²  613.00 pm² 
 1,480,070       ‡ Apartment - 1br Wadi Park  2,040.00 m²  613.00 pm² 
 1,480,070       Totals  873,603.00 m²     653,996,389    701,026,517          
         Contingency     5.00%   35,051,326       Infrastructure       
 39,732,650       Parking         39,554,333       Marine Works       
 39,580,438       Landscaping         14,392,707      

  

 

  

 

APPRAISAL SUMMARY DTZ

 

Lighting       3,790,795      Back of House Facilities         2,490,219      
               174,592,468                    PROFESSIONAL FEES                
Professional Fees     14.00%   98,143,712                      98,143,712 
MARKETING & LETTING                 Marketing         900,000       Letting
Agent Fee     8.00%   804,328                      1,704,328  DISPOSAL FEES    
            Sales Agency Fees     0.50%   501,675       Land Purchase 
772,000.00 m²  25.00 pm²   19,300,000       Sales Agency Fee     0.50% 
 1,042,055       Ageny Fee     0.50%   580,650       Sales Costs     0.50% 
 8,116,761       Land Payment  228,000.00 m²  25.00 pm²   5,700,000            
         35,241,141                    Interest and Fees                
Interest paid to Debt Sources:                 Debt (7.000%)     48,944,348 
         Total Interest paid to Debt Sources:         48,944,348               
         Total Interest Paid              48,944,348                    TOTAL
COSTS              1,445,199,204                    PROFIT                
Balancing Account         841,691,275                      841,691,275          
         Performance Measures                 Profit on Cost%     58.24%      
    Profit on GDV%     40.81%                             Ungeared IRR%    
15.00%           Geared IRR% (without Interest)     15.00%                   
         Cost per Gross m²     1,654.30 pm²           Cost per Net m²    
1,874.03 pm²           Land Cost pm²     385.55 pm²                            
                 

  

 

  

 

APPRAISAL SUMMARY DTZ

 

‡ Inflation/Growth applied

 

Growth on Sales     Ungrown   Growth   Total  Villa - Oceanfront  Residential
Sales Growth at 4.000% var.   3,000,000    245,424    3,245,424  Villa -
Oceanfront  Residential Sales Growth at 4.000% var.   2,520,000    206,156  
 2,726,156  Villa - Ocean View  Residential Sales Growth at 4.000% var. 
 1,680,000    137,437    1,817,437  Villa - Ocean View  Residential Sales Growth
at 4.000% var.   3,016,000    378,208    3,394,208  Villa - Wadi Park 
Residential Sales Growth at 4.000% var.   9,450,000    1,251,330    10,701,330 
Villa - Wadi Park  Residential Sales Growth at 4.000% var.   8,568,000  
 1,134,540    9,702,540  Townhouse - Ocean View  Residential Sales Growth at
4.000% var.   2,880,000    209,746    3,089,746  Townhouse - Wadi Park 
Residential Sales Growth at 4.000% var.   6,900,000    874,255    7,774,255 
Apartment - 4br Oceanfront  Residential Sales Growth at 4.000% var. 
 3,640,000    543,457    4,183,457  Apartment - 4br Ocean View  Residential
Sales Growth at 4.000% var.   3,840,000    556,754    4,396,754  Apartment - 4br
Wadi Park  Residential Sales Growth at 4.000% var.   6,090,000    890,617  
 6,980,617  Apartment - 3br Ocean View  Residential Sales Growth at 4.000% var. 
 8,280,000    1,184,109    9,464,109  Apartment - 3br Wadi Park  Residential
Sales Growth at 4.000% var.   7,286,400    1,247,787    8,534,187  Apartment -
2br Oceanfront  Residential Sales Growth at 4.000% var.   6,264,000    843,795  
 7,107,795  Apartment - 2br Ocean View  Residential Sales Growth at 4.000% var. 
 5,800,000    781,292    6,581,292  Apartment - 2br Wadi Park  Residential Sales
Growth at 4.000% var.   5,104,000    687,537    5,791,537  Apartment - 1br Ocean
View  Residential Sales Growth at 4.000% var.   2,210,000    326,608  
 2,536,608  Apartment - 1br Wadi Park  Residential Sales Growth at 4.000% var. 
 2,033,200    274,316    2,307,516  Villa - Oceanfront  Residential Sales Growth
at 4.000% var.   1,500,000    154,530    1,654,530  Villa - Oceanfront 
Residential Sales Growth at 4.000% var.   2,520,000    504,161    3,024,161 
Villa - Ocean View  Residential Sales Growth at 4.000% var.   1,680,000  
 176,107    1,856,107  Villa - Ocean View  Residential Sales Growth at 4.000%
var.   3,016,000    327,080    3,343,080  Villa - Wadi Park  Residential Sales
Growth at 4.000% var.   8,925,000    2,002,901    10,927,901  Villa - Wadi Park 
Residential Sales Growth at 4.000% var.   8,092,000    1,815,964    9,907,964 
Townhouse - Ocean View  Residential Sales Growth at 4.000% var.   2,520,000  
 287,059    2,807,059  Townhouse - Wadi Park  Residential Sales Growth at 4.000%
var.   6,900,000    1,501,166    8,401,166  Apartment - 4br Oceanfront 
Residential Sales Growth at 4.000% var.   2,860,000    617,462    3,477,462 
Apartment - 4br Ocean View  Residential Sales Growth at 4.000% var. 
 3,360,000    346,147    3,706,147  Apartment - 4br Wadi Park  Residential Sales
Growth at 4.000% var.   6,090,000    627,391    6,717,391  Apartment - 3br Ocean
View  Residential Sales Growth at 4.000% var.   8,280,000    853,005  
 9,133,005  Apartment - 3br Wadi Park  Residential Sales Growth at 4.000% var. 
 7,286,400    1,850,425    9,136,825  Apartment - 2br Oceanfront  Residential
Sales Growth at 4.000% var.   6,264,000    1,298,859    7,562,859  Apartment -
2br Ocean View  Residential Sales Growth at 4.000% var.   5,800,000  
 1,202,647    7,002,647  Apartment - 2br Wadi Park  Residential Sales Growth at
4.000% var.   5,104,000    1,058,329    6,162,329  Apartment - 1br Ocean View 
Residential Sales Growth at 4.000% var.   2,210,000    504,742    2,714,742 
Apartment - 1br Wadi Park  Residential Sales Growth at 4.000% var.   2,033,200  
 415,711    2,448,911  Villa - Oceanfront  Residential Sales Growth at 4.000%
var.   1,500,000    253,489    1,753,489  Villa - Oceanfront  Residential Sales
Growth at 4.000% var.   2,520,000    766,404    3,286,404  Villa - Ocean View 
Residential Sales Growth at 4.000% var.   1,680,000    290,226    1,970,226 
Villa - Ocean View  Residential Sales Growth at 4.000% var.   3,016,000  
 543,855    3,559,855  Villa - Wadi Park  Residential Sales Growth at 4.000%
var.   8,925,000    3,050,551    11,975,551 

  

 

  

 



APPRAISAL SUMMARY DTZ

 

Villa - Wadi Park  Residential Sales Growth at 4.000% var.   8,092,000  
 2,765,833    10,857,833  Townhouse - Ocean View  Residential Sales Growth at
4.000% var.   2,520,000    483,337    3,003,337  Townhouse - Wadi Park 
Residential Sales Growth at 4.000% var.   6,900,000    2,367,142    9,267,142 
Apartment - 4br Oceanfront  Residential Sales Growth at 4.000% var. 
 2,860,000    943,911    3,803,911  Apartment - 4br Ocean View  Residential
Sales Growth at 4.000% var.   3,360,000    567,816    3,927,816  Apartment - 4br
Wadi Park  Residential Sales Growth at 4.000% var.   6,090,000    1,029,167  
 7,119,167  Apartment - 3br Ocean View  Residential Sales Growth at 4.000% var. 
 8,280,000    1,399,262    9,679,262  Apartment - 3br Wadi Park  Residential
Sales Growth at 4.000% var.   7,286,400    2,618,361    9,904,761  Apartment -
2br Oceanfront  Residential Sales Growth at 4.000% var.   6,264,000  
 2,005,366    8,269,366  Apartment - 2br Ocean View  Residential Sales Growth at
4.000% var.   5,800,000    1,856,820    7,656,820  Apartment - 2br Wadi Park 
Residential Sales Growth at 4.000% var.   5,104,000    1,634,002    6,738,002 
Apartment - 1br Ocean View  Residential Sales Growth at 4.000% var. 
 2,210,000    766,522    2,976,522  Apartment - 1br Wadi Park  Residential Sales
Growth at 4.000% var.   2,033,200    644,101    2,677,301  Villa - Oceanfront 
Residential Sales Growth at 4.000% var.   1,500,000    445,662    1,945,662 
Villa - Oceanfront  Residential Sales Growth at 4.000% var.   1,260,000  
 374,356    1,634,356  Villa - Ocean View  Residential Sales Growth at 4.000%
var.   1,680,000    511,104    2,191,104  Villa - Ocean View  Residential Sales
Growth at 4.000% var.   2,262,000    704,389    2,966,389  Villa - Wadi Park 
Residential Sales Growth at 4.000% var.   8,925,000    4,159,866    13,084,866 
Villa - Wadi Park  Residential Sales Growth at 4.000% var.   8,092,000  
 3,771,612    11,863,612  Townhouse - Ocean View  Residential Sales Growth at
4.000% var.   2,520,000    858,365    3,378,365  Townhouse - Wadi Park 
Residential Sales Growth at 4.000% var.   6,900,000    3,245,300    10,145,300 
Apartment - 4br Oceanfront  Residential Sales Growth at 4.000% var. 
 2,860,000    1,294,184    4,154,184  Apartment - 4br Ocean View  Residential
Sales Growth at 4.000% var.   3,360,000    998,283    4,358,283  Apartment - 4br
Wadi Park  Residential Sales Growth at 4.000% var.   6,090,000    1,809,389  
 7,899,389  Apartment - 3br Ocean View  Residential Sales Growth at 4.000% var. 
 8,280,000    2,460,056    10,740,056  Apartment - 3br Wadi Park  Residential
Sales Growth at 4.000% var.   7,286,400    3,513,365    10,799,765  Apartment -
2br Oceanfront  Residential Sales Growth at 4.000% var.   6,264,000  
 2,782,280    9,046,280  Apartment - 2br Ocean View  Residential Sales Growth at
4.000% var.   5,800,000    2,576,185    8,376,185  Apartment - 2br Wadi Park 
Residential Sales Growth at 4.000% var.   5,104,000    2,267,043    7,371,043 
Apartment - 1br Ocean View  Residential Sales Growth at 4.000% var. 
 2,210,000    1,034,695    3,244,695  Apartment - 1br Wadi Park  Residential
Sales Growth at 4.000% var.   2,033,200    897,345    2,930,545  Villa -
Oceanfront  Residential Sales Growth at 4.000% var.   1,500,000    658,896  
 2,158,896  Villa - Oceanfront  Residential Sales Growth at 4.000% var. 
 1,260,000    553,473    1,813,473  Villa - Ocean View  Residential Sales Growth
at 4.000% var.   1,680,000    745,742    2,425,742  Villa - Ocean View 
Residential Sales Growth at 4.000% var.   2,262,000    1,014,607    3,276,607 
Villa - Wadi Park  Residential Sales Growth at 4.000% var.   8,925,000  
 5,132,444    14,057,444  Villa - Wadi Park  Residential Sales Growth at 4.000%
var.   8,092,000    4,653,416    12,745,416  Townhouse - Ocean View  Residential
Sales Growth at 4.000% var.   2,520,000    1,177,709    3,697,709  Townhouse -
Wadi Park  Residential Sales Growth at 4.000% var.   6,900,000    3,998,842  
 10,898,842  Apartment - 4br Oceanfront  Residential Sales Growth at 4.000%
var.   2,860,000    1,615,895    4,475,895  Apartment - 4br Ocean View 
Residential Sales Growth at 4.000% var.   3,360,000    1,475,927    4,835,927 
Apartment - 4br Wadi Park  Residential Sales Growth at 4.000% var.   6,090,000  
 2,675,119    8,765,119  Apartment - 3br Ocean View  Residential Sales Growth at
4.000% var.   8,280,000    3,637,107    11,917,107  Apartment - 3br Wadi Park 
Residential Sales Growth at 4.000% var.   7,286,400    4,251,007    11,537,407 

  

 

  

 

APPRAISAL SUMMARY DTZ

 

Apartment - 2br Oceanfront  Residential Sales Growth at 4.000% var. 
 6,264,000    3,497,005    9,761,005  Apartment - 2br Ocean View  Residential
Sales Growth at 4.000% var.   5,800,000    3,237,968    9,037,968  Apartment -
2br Wadi Park  Residential Sales Growth at 4.000% var.   5,104,000  
 2,849,412    7,953,412  Apartment - 1br Ocean View  Residential Sales Growth at
4.000% var.   2,210,000    1,276,655    3,486,655  Apartment - 1br Wadi Park 
Residential Sales Growth at 4.000% var.   2,033,200    1,130,445    3,163,645 
Villa - Oceanfront  Residential Sales Growth at 4.000% var.   1,500,000  
 831,608    2,331,608  Villa - Oceanfront  Residential Sales Growth at 4.000%
var.   1,260,000    698,551    1,958,551  Villa - Ocean View  Residential Sales
Growth at 4.000% var.   1,680,000    939,802    2,619,802  Villa - Ocean View 
Residential Sales Growth at 4.000% var.   2,262,000    1,276,736    3,538,736 
Villa - Wadi Park  Residential Sales Growth at 4.000% var.   8,925,000  
 5,887,062    14,812,062  Villa - Wadi Park  Residential Sales Growth at 4.000%
var.   8,092,000    5,337,603    13,429,603  Townhouse - Ocean View  Residential
Sales Growth at 4.000% var.   2,520,000    1,473,526    3,993,526  Townhouse -
Wadi Park  Residential Sales Growth at 4.000% var.   6,900,000    4,577,079  
 11,477,079  Apartment - 4br Oceanfront  Residential Sales Growth at 4.000%
var.   2,860,000    1,861,605    4,721,605  Apartment - 4br Ocean View 
Residential Sales Growth at 4.000% var.   3,360,000    1,862,802    5,222,802 
Apartment - 4br Wadi Park  Residential Sales Growth at 4.000% var.   6,090,000  
 3,376,328    9,466,328  Apartment - 3br Ocean View  Residential Sales Growth at
4.000% var.   8,280,000    4,590,476    12,870,476  Apartment - 3br Wadi Park 
Residential Sales Growth at 4.000% var.   7,286,400    4,873,508    12,159,908 
Apartment - 2br Oceanfront  Residential Sales Growth at 4.000% var. 
 6,264,000    4,046,833    10,310,833  Apartment - 2br Ocean View  Residential
Sales Growth at 4.000% var.   5,800,000    3,747,068    9,547,068  Apartment -
2br Wadi Park  Residential Sales Growth at 4.000% var.   5,104,000  
 3,297,420    8,401,420  Apartment - 1br Ocean View  Residential Sales Growth at
4.000% var.   2,210,000    1,459,716    3,669,716  Apartment - 1br Wadi Park 
Residential Sales Growth at 4.000% var.   2,033,200    1,310,193    3,343,393 
Villa - Oceanfront  Residential Sales Growth at 4.000% var.   1,500,000  
 971,064    2,471,064  Villa - Oceanfront  Residential Sales Growth at 4.000%
var.   1,260,000    815,694    2,075,694  Villa - Ocean View  Residential Sales
Growth at 4.000% var.   840,000    543,796    1,383,796  Villa - Ocean View 
Residential Sales Growth at 4.000% var.   2,262,000    1,476,578    3,738,578 
Villa - Wadi Park  Residential Sales Growth at 4.000% var.   8,925,000  
 6,552,493    15,477,493  Villa - Wadi Park  Residential Sales Growth at 4.000%
var.   8,092,000    5,940,927    14,032,927  Townhouse - Ocean View  Residential
Sales Growth at 4.000% var.   2,520,000    1,672,383    4,192,383  Townhouse -
Wadi Park  Residential Sales Growth at 4.000% var.   6,600,000    4,834,098  
 11,434,098  Apartment - 4br Oceanfront  Residential Sales Growth at 4.000%
var.   2,860,000    2,081,194    4,941,194  Apartment - 4br Ocean View 
Residential Sales Growth at 4.000% var.   3,360,000    2,175,184    5,535,184 
Apartment - 4br Wadi Park  Residential Sales Growth at 4.000% var.   5,460,000  
 3,534,674    8,994,674  Apartment - 3br Ocean View  Residential Sales Growth at
4.000% var.   7,820,000    5,062,482    12,882,482  Apartment - 3br Wadi Park 
Residential Sales Growth at 4.000% var.   6,881,600    5,092,639    11,974,239 
Apartment - 2br Oceanfront  Residential Sales Growth at 4.000% var. 
 5,616,000    4,021,500    9,637,500  Apartment - 2br Ocean View  Residential
Sales Growth at 4.000% var.   5,200,000    3,723,611    8,923,611  Apartment -
2br Wadi Park  Residential Sales Growth at 4.000% var.   4,576,000  
 3,276,778    7,852,778  Apartment - 1br Ocean View  Residential Sales Growth at
4.000% var.   2,040,000    1,493,687    3,533,687  Apartment - 1br Wadi Park 
Residential Sales Growth at 4.000% var.   1,876,800    1,344,170    3,220,970 

 

Growth on Capitalised Rent      Ungrown    Growth    Total  Pearl Retail 
Office/ Retail at 2.000%   13,025,828    1,355,739    14,381,566 

  

 

  

 

APPRAISAL SUMMARY DTZ

 

Office Space  Office/ Retail at 2.000%   45,128,004    6,199,157    51,327,161 
Mall  Office/ Retail at 2.000%   18,779,425    2,387,717    21,167,142  Movie
Theatre  Office/ Retail at 2.000%   982,060    124,518    1,106,578 
Amphitheatre  Office/ Retail at 2.000%   219,638    27,340    246,978  General
Retail  Office/ Retail at 2.000%   12,821,463    1,623,199    14,444,662 

 

Inflation on Construction Costs     Uninflated   Inflation   Total  Villa -
Oceanfront  Inflation Set 1 at 2.000%   1,226,000    62,490    1,288,490  Villa
- Oceanfront  Inflation Set 1 at 2.000%   1,029,840    52,492    1,082,332 
Villa - Ocean View  Inflation Set 1 at 2.000%   858,200    43,743    901,943 
Villa - Ocean View  Inflation Set 1 at 2.000%   1,422,160    72,488  
 1,494,648  Villa - Wadi Park  Inflation Set 1 at 2.000%   5,792,850  
 295,265    6,088,115  Villa - Wadi Park  Inflation Set 1 at 2.000% 
 5,252,184    267,707    5,519,891  Townhouse - Ocean View  Inflation Set 1 at
2.000%   1,471,200    74,988    1,546,188  Townhouse - Wadi Park  Inflation Set
1 at 2.000%   4,229,700    215,591    4,445,291  Apartment - 4br Oceanfront 
Inflation Set 1 at 2.000%   2,145,500    109,358    2,254,858  Apartment - 4br
Ocean View  Inflation Set 1 at 2.000%   2,452,000    124,980    2,576,980 
Apartment - 4br Wadi Park  Inflation Set 1 at 2.000%   4,444,250    226,526  
 4,670,776  Apartment - 3br Ocean View  Inflation Set 1 at 2.000%   5,075,640  
 258,709    5,334,349  Apartment - 3br Wadi Park  Inflation Set 1 at 2.000% 
 5,075,640    258,709    5,334,349  Apartment - 2br Oceanfront  Inflation Set 1
at 2.000%   3,555,400    181,221    3,736,621  Apartment - 2br Ocean View 
Inflation Set 1 at 2.000%   3,555,400    181,221    3,736,621  Apartment - 2br
Wadi Park  Inflation Set 1 at 2.000%   3,555,400    181,221    3,736,621 
Apartment - 1br Ocean View  Inflation Set 1 at 2.000%   1,354,730    69,051  
 1,423,781  Apartment - 1br Wadi Park  Inflation Set 1 at 2.000%   1,354,730  
 69,051    1,423,781  Villa - Oceanfront  Inflation Set 1 at 2.000%   613,000  
 44,130    657,130  Villa - Oceanfront  Inflation Set 1 at 2.000%   1,029,840  
 74,138    1,103,978  Villa - Ocean View  Inflation Set 1 at 2.000%   858,200  
 61,782    919,982  Villa - Ocean View  Inflation Set 1 at 2.000%   1,422,160  
 102,381    1,524,541  Villa - Wadi Park  Inflation Set 1 at 2.000% 
 5,471,025    393,859    5,864,884  Villa - Wadi Park  Inflation Set 1 at
2.000%   4,960,396    357,099    5,317,495  Townhouse - Ocean View  Inflation
Set 1 at 2.000%   1,287,300    92,673    1,379,973  Townhouse - Wadi Park 
Inflation Set 1 at 2.000%   4,229,700    304,496    4,534,196  Apartment - 4br
Oceanfront  Inflation Set 1 at 2.000%   1,685,750    121,357    1,807,107 
Apartment - 4br Ocean View  Inflation Set 1 at 2.000%   2,145,500    154,455  
 2,299,955  Apartment - 4br Wadi Park  Inflation Set 1 at 2.000%   4,444,250  
 319,942    4,764,192  Apartment - 3br Ocean View  Inflation Set 1 at 2.000% 
 5,075,640    365,396    5,441,036  Apartment - 3br Wadi Park  Inflation Set 1
at 2.000%   5,075,640    365,396    5,441,036  Apartment - 2br Oceanfront 
Inflation Set 1 at 2.000%   3,555,400    255,953    3,811,353  Apartment - 2br
Ocean View  Inflation Set 1 at 2.000%   3,555,400    255,953    3,811,353 
Apartment - 2br Wadi Park  Inflation Set 1 at 2.000%   3,555,400    255,953  
 3,811,353  Apartment - 1br Ocean View  Inflation Set 1 at 2.000%   1,354,730  
 97,527    1,452,257  Apartment - 1br Wadi Park  Inflation Set 1 at 2.000% 
 1,354,730    97,527    1,452,257  Villa - Oceanfront  Inflation Set 1 at
2.000%   613,000    57,273    670,273 

  

 

  

 

APPRAISAL SUMMARY DTZ

 

Villa – Oceanfront  Inflation Set 1 at 2.000%   1,029,840    96,218  
 1,126,058  Villa - Ocean View  Inflation Set 1 at 2.000%   858,200    80,182  
 938,382  Villa - Ocean View  Inflation Set 1 at 2.000%   1,422,160    132,872  
 1,555,032  Villa - Wadi Park  Inflation Set 1 at 2.000%   5,471,025  
 511,157    5,982,182  Villa - Wadi Park  Inflation Set 1 at 2.000% 
 4,960,396    463,449    5,423,845  Townhouse - Ocean View  Inflation Set 1 at
2.000%   1,287,300    120,272    1,407,572  Townhouse - Wadi Park  Inflation Set
1 at 2.000%   4,229,700    395,180    4,624,880  Apartment - 4br Oceanfront 
Inflation Set 1 at 2.000%   1,685,750    157,499    1,843,249  Apartment - 4br
Ocean View  Inflation Set 1 at 2.000%   2,145,500    200,454    2,345,954 
Apartment - 4br Wadi Park  Inflation Set 1 at 2.000%   4,444,250    415,226  
 4,859,476  Apartment - 3br Ocean View  Inflation Set 1 at 2.000%   5,075,640  
 474,216    5,549,856  Apartment - 3br Wadi Park  Inflation Set 1 at 2.000% 
 5,075,640    474,216    5,549,856  Apartment - 2br Oceanfront  Inflation Set 1
at 2.000%   3,555,400    332,181    3,887,581  Apartment - 2br Ocean View 
Inflation Set 1 at 2.000%   3,555,400    332,181    3,887,581  Apartment - 2br
Wadi Park  Inflation Set 1 at 2.000%   3,555,400    332,181    3,887,581 
Apartment - 1br Ocean View  Inflation Set 1 at 2.000%   1,354,730    126,572  
 1,481,302  Apartment - 1br Wadi Park  Inflation Set 1 at 2.000%   1,354,730  
 126,572    1,481,302  Villa - Oceanfront  Inflation Set 1 at 2.000%   613,000  
 70,678    683,678  Villa - Oceanfront  Inflation Set 1 at 2.000%   514,920  
 59,369    574,289  Villa - Ocean View  Inflation Set 1 at 2.000%   858,200  
 98,949    957,149  Villa - Ocean View  Inflation Set 1 at 2.000%   1,066,620  
 122,980    1,189,600  Villa - Wadi Park  Inflation Set 1 at 2.000% 
 5,471,025    630,801    6,101,826  Villa - Wadi Park  Inflation Set 1 at
2.000%   4,960,396    571,926    5,532,322  Townhouse - Ocean View  Inflation
Set 1 at 2.000%   1,287,300    148,424    1,435,724  Townhouse - Wadi Park 
Inflation Set 1 at 2.000%   4,229,700    487,678    4,717,378  Apartment - 4br
Oceanfront  Inflation Set 1 at 2.000%   1,685,750    194,364    1,880,114 
Apartment - 4br Ocean View  Inflation Set 1 at 2.000%   2,145,500    247,373  
 2,392,873  Apartment - 4br Wadi Park  Inflation Set 1 at 2.000%   4,444,250  
 512,415    4,956,665  Apartment - 3br Ocean View  Inflation Set 1 at 2.000% 
 5,075,640    585,213    5,660,853  Apartment - 3br Wadi Park  Inflation Set 1
at 2.000%   5,075,640    585,213    5,660,853  Apartment - 2br Oceanfront 
Inflation Set 1 at 2.000%   3,555,400    409,932    3,965,332  Apartment - 2br
Ocean View  Inflation Set 1 at 2.000%   3,555,400    409,932    3,965,332 
Apartment - 2br Wadi Park  Inflation Set 1 at 2.000%   3,555,400    409,932  
 3,965,332  Apartment - 1br Ocean View  Inflation Set 1 at 2.000%   1,354,730  
 156,198    1,510,928  Apartment - 1br Wadi Park  Inflation Set 1 at 2.000% 
 1,354,730    156,198    1,510,928  Villa - Oceanfront  Inflation Set 1 at
2.000%   613,000    84,352    697,352  Villa - Oceanfront  Inflation Set 1 at
2.000%   514,920    70,855    585,775  Villa - Ocean View  Inflation Set 1 at
2.000%   858,200    118,092    976,292  Villa - Ocean View  Inflation Set 1 at
2.000%   1,066,620    146,772    1,213,392  Villa - Wadi Park  Inflation Set 1
at 2.000%   5,471,025    752,837    6,223,862  Villa - Wadi Park  Inflation Set
1 at 2.000%   4,960,396    682,572    5,642,968  Townhouse - Ocean View 
Inflation Set 1 at 2.000%   1,287,300    177,138    1,464,438  Townhouse - Wadi
Park  Inflation Set 1 at 2.000%   4,229,700    582,025    4,811,725  Apartment -
4br Oceanfront  Inflation Set 1 at 2.000%   1,685,750    231,967    1,917,717 

  

 

  

 



   

APPRAISAL SUMMARY DTZ

 

Apartment - 4br Ocean View  Inflation Set 1 at 2.000%   2,145,500    295,230  
 2,440,730  Apartment - 4br Wadi Park  Inflation Set 1 at 2.000%   4,444,250  
 611,548    5,055,798  Apartment - 3br Ocean View  Inflation Set 1 at 2.000% 
 5,075,640    698,431    5,774,071  Apartment - 3br Wadi Park  Inflation Set 1
at 2.000%   5,075,640    698,431    5,774,071  Apartment - 2br Oceanfront 
Inflation Set 1 at 2.000%   3,555,400    489,239    4,044,639  Apartment - 2br
Ocean View  Inflation Set 1 at 2.000%   3,555,400    489,239    4,044,639 
Apartment - 2br Wadi Park  Inflation Set 1 at 2.000%   3,555,400    489,239  
 4,044,639  Apartment - 1br Ocean View  Inflation Set 1 at 2.000%   1,354,730  
 186,417    1,541,147  Apartment - 1br Wadi Park  Inflation Set 1 at 2.000% 
 1,354,730    186,417    1,541,147  Villa – Oceanfront  Inflation Set 1 at
2.000%   613,000    98,299    711,299  Villa – Oceanfront  Inflation Set 1 at
2.000%   514,920    82,571    597,491  Villa - Ocean View  Inflation Set 1 at
2.000%   858,200    137,618    995,818  Villa - Ocean View  Inflation Set 1 at
2.000%   1,066,620    171,039    1,237,659  Villa - Wadi Park  Inflation Set 1
at 2.000%   5,471,025    877,314    6,348,339  Villa - Wadi Park  Inflation Set
1 at 2.000%   4,960,396    795,432    5,755,828  Townhouse - Ocean View 
Inflation Set 1 at 2.000%   1,287,300    206,427    1,493,727  Townhouse - Wadi
Park  Inflation Set 1 at 2.000%   4,229,700    678,260    4,907,960  Apartment -
4br Oceanfront  Inflation Set 1 at 2.000%   1,685,750    270,321    1,956,071 
Apartment - 4br Ocean View  Inflation Set 1 at 2.000%   2,145,500    344,045  
 2,489,545  Apartment - 4br Wadi Park  Inflation Set 1 at 2.000%   4,444,250  
 712,664    5,156,914  Apartment - 3br Ocean View  Inflation Set 1 at 2.000% 
 5,075,640    813,912    5,889,552  Apartment - 3br Wadi Park  Inflation Set 1
at 2.000%   5,075,640    813,912    5,889,552  Apartment - 2br Oceanfront 
Inflation Set 1 at 2.000%   3,555,400    570,132    4,125,532  Apartment - 2br
Ocean View  Inflation Set 1 at 2.000%   3,555,400    570,132    4,125,532 
Apartment - 2br Wadi Park  Inflation Set 1 at 2.000%   3,555,400    570,132  
 4,125,532  Apartment - 1br Ocean View  Inflation Set 1 at 2.000%   1,354,730  
 217,240    1,571,970  Apartment - 1br Wadi Park  Inflation Set 1 at 2.000% 
 1,354,730    217,240    1,571,970  Villa - Oceanfront  Inflation Set 1 at
2.000%   613,000    112,525    725,525  Villa - Oceanfront  Inflation Set 1 at
2.000%   514,920    94,521    609,441  Villa - Ocean View  Inflation Set 1 at
2.000%   429,100    78,767    507,867  Villa - Ocean View  Inflation Set 1 at
2.000%   1,066,620    195,793    1,262,413  Villa - Wadi Park  Inflation Set 1
at 2.000%   5,471,025    1,004,281    6,475,306  Villa - Wadi Park  Inflation
Set 1 at 2.000%   4,960,396    910,548    5,870,944  Townhouse - Ocean View 
Inflation Set 1 at 2.000%   1,287,300    236,301    1,523,601  Townhouse - Wadi
Park  Inflation Set 1 at 2.000%   4,045,800    742,662    4,788,462  Apartment -
4br Oceanfront  Inflation Set 1 at 2.000%   1,685,750    309,442    1,995,192 
Apartment - 4br Ocean View  Inflation Set 1 at 2.000%   2,145,500    393,836  
 2,539,336  Apartment - 4br Wadi Park  Inflation Set 1 at 2.000%   3,984,500  
 731,409    4,715,909  Apartment - 3br Ocean View  Inflation Set 1 at 2.000% 
 4,793,660    879,942    5,673,602  Apartment - 3br Wadi Park  Inflation Set 1
at 2.000%   4,793,660    879,942    5,673,602  Apartment - 2br Oceanfront 
Inflation Set 1 at 2.000%   3,187,600    585,127    3,772,727  Apartment - 2br
Ocean View  Inflation Set 1 at 2.000%   3,187,600    585,127    3,772,727 
Apartment - 2br Wadi Park  Inflation Set 1 at 2.000%   3,187,600    585,127  
 3,772,727  Apartment - 1br Ocean View  Inflation Set 1 at 2.000%   1,250,520  
 229,550    1,480,070 

 

 

  

 

APPRAISAL SUMMARY DTZ

 

Apartment - 1br Wadi Park  Inflation Set 1 at 2.000%   1,250,520    229,550  
 1,480,070  Oman Pearl  Inflation Set 1 at 2.000%   6,074,933    564,061  
 6,638,994  Culture Pearl  Inflation Set 1 at 2.000%   6,124,280    568,643  
 6,692,923  Innovation Pearl  Inflation Set 1 at 2.000%   6,106,955    567,034  
 6,673,989  Energy Pearl  Inflation Set 1 at 2.000%   6,074,160    563,989  
 6,638,149  Sea Pearl  Inflation Set 1 at 2.000%   6,064,012    563,047  
 6,627,059  Earth Pearl  Inflation Set 1 at 2.000%   6,064,012    563,047  
 6,627,059  Sky Pearl  Inflation Set 1 at 2.000%   6,526,012    605,944  
 7,131,956  Attractions/Exhibition Space  Inflation Set 1 at 2.000% 
 21,749,949    2,019,495    23,769,444  Pearl Retail  Inflation Set 1 at 2.000% 
 3,779,422    350,921    4,130,344  2 Bed Serviced Chalets  Inflation Set 1 at
2.000%   22,894,200    1,166,932    24,061,132  1 Bed Serviced Chalets 
Inflation Set 1 at 2.000%   16,921,800    862,515    17,784,315  2 Bed Serviced
Apartments  Inflation Set 1 at 2.000%   28,452,279    1,450,231    29,902,510  1
Bed Serviced Apartments  Inflation Set 1 at 2.000%   21,898,800    1,116,196  
 23,014,996  Studio Serviced Apartments  Inflation Set 1 at 2.000%   2,150,194  
 109,597    2,259,790  Hotel 1- 5 star  Inflation Set 1 at 2.000%   31,114,548  
 1,585,929    32,700,477  Hotel 2 - 4 star  Inflation Set 1 at 2.000% 
 28,898,280    1,472,964    30,371,244  Hotel 3 - 4 star  Inflation Set 1 at
2.000%   28,898,280    1,472,964    30,371,244  Office Space  Inflation Set 1 at
2.000%   24,636,854    1,255,756    25,892,610  Mall  Inflation Set 1 at 2.000% 
 4,765,672    242,909    5,008,581  Movie Theatre  Inflation Set 1 at 2.000% 
 1,799,725    91,733    1,891,458  Amphitheatre  Inflation Set 1 at 2.000% 
 503,923    25,685    529,608  General Retail  Inflation Set 1 at 2.000% 
 3,588,652    182,916    3,771,568 

 



 

  

 

SENSITIVITY ANALYSIS REPORT DTZ

 

Table of Land Cost and Profit on Cost%

 



Construction: Gross Cost Sales: Gross Sales   -20.000%   -10.000%     0.000%  
+10.000%   +20.000% -20.000%   (OMR408,378,191) 62.097%   (OMR361,710,102)
58.461%   (OMR315,043,708) 54.763%   (OMR268,376,892) 51.274%   (OMR221,708,802)
 47.555% -10.000%   (OMR443,630,040) 63.573%   (OMR396,963,066) 60.104%  
(OMR350,295,298)   56.594%   (OMR303,628,682) 53.116%   (OMR256,961,774) 49.540%
0.000%   (OMR478,881,852) 64.952%   (OMR432,214,939) 61.722%   (OMR385,546,690)
  58.241%   (OMR338,880,374) 54.844%   (OMR292,213,608) 51.589% +10.000%  
(OMR514,133,612) 66.256%   (OMR467,466,786) 63.214%   (OMR420,799,816) 59.878%  
(OMR374,131,923) 56.570%   (OMR327,465,372) 53.299% +20.000%   (OMR549,385,304)
67.491%   (OMR502,718,596) 64.505%   (OMR456,051,687) 61.313%   (OMR409,383,268)
 58.105%   (OMR362,717,032) 54.911%

 

Sensitivity Analysis : Assumptions for Calculation

 

Construction: Gross Cost

Original Values are varied by Steps of 10.000%.

 

Heading  Phase   Amount   No. of Steps  Villa - Oceanfront   1   OMR1,226,000  
 2 Up & Down  Villa - Oceanfront   1   OMR1,029,840    2 Up & Down  Villa -
Ocean View   1   OMR858,200    2 Up & Down  Villa - Ocean View   1  
OMR1,422,160    2 Up & Down  Villa - Wadi Park   1   OMR5,792,850    2 Up &
Down  Villa - Wadi Park   1   OMR5,252,184    2 Up & Down  Townhouse - Ocean
View   1   OMR1,471,200    2 Up & Down  Townhouse - Wadi Park   1  
OMR4,229,700    2 Up & Down  Apartment - 4br Oceanfront   1   OMR2,145,500    2
Up & Down  Apartment - 4br Ocean View   1   OMR2,452,000    2 Up & Down 
Apartment - 4br Wadi Park   1   OMR4,444,250    2 Up & Down  Apartment - 3br
Ocean View   1   OMR5,075,640    2 Up & Down  Apartment - 3br Wadi Park   1  
OMR5,075,640    2 Up & Down  Apartment - 2br Oceanfront   1   OMR3,555,400    2
Up & Down  Apartment - 2br Ocean View   1   OMR3,555,400    2 Up & Down 
Apartment - 2br Wadi Park   1   OMR3,555,400    2 Up & Down  Apartment - 1br
Ocean View   1   OMR1,354,730    2 Up & Down  Apartment - 1br Wadi Park   1  
OMR1,354,730    2 Up & Down  Villa - Oceanfront   2   OMR613,000    2 Up & Down 
Villa - Oceanfront   2   OMR1,029,840    2 Up & Down  Villa - Ocean View   2  
OMR858,200    2 Up & Down 

 

 

  

 

SENSITIVITY ANALYSIS REPORT DTZ

 

Villa - Ocean View   2   OMR1,422,160    2 Up & Down  Villa - Wadi Park   2  
OMR5,471,025    2 Up & Down  Villa - Wadi Park   2   OMR4,960,396    2 Up &
Down  Townhouse - Ocean View   2   OMR1,287,300    2 Up & Down  Townhouse - Wadi
Park   2   OMR4,229,700    2 Up & Down  Apartment - 4br Oceanfront   2  
OMR1,685,750    2 Up & Down  Apartment - 4br Ocean View   2   OMR2,145,500    2
Up & Down  Apartment - 4br Wadi Park   2   OMR4,444,250    2 Up & Down 
Apartment - 3br Ocean View   2   OMR5,075,640    2 Up & Down  Apartment - 3br
Wadi Park   2   OMR5,075,640    2 Up & Down  Apartment - 2br Oceanfront   2  
OMR3,555,400    2 Up & Down  Apartment - 2br Ocean View   2   OMR3,555,400    2
Up & Down  Apartment - 2br Wadi Park   2   OMR3,555,400    2 Up & Down 
Apartment - 1br Ocean View   2   OMR1,354,730    2 Up & Down  Apartment - 1br
Wadi Park   2   OMR1,354,730    2 Up & Down  Villa - Oceanfront   3  
OMR613,000    2 Up & Down  Villa - Oceanfront   3   OMR1,029,840    2 Up & Down 
Villa - Ocean View   3   OMR858,200    2 Up & Down  Villa - Ocean View   3  
OMR1,422,160    2 Up & Down  Villa - Wadi Park   3   OMR5,471,025    2 Up &
Down  Villa - Wadi Park   3   OMR4,960,396    2 Up & Down  Townhouse - Ocean
View   3   OMR1,287,300    2 Up & Down  Townhouse - Wadi Park   3  
OMR4,229,700    2 Up & Down  Apartment - 4br Oceanfront   3   OMR1,685,750    2
Up & Down  Apartment - 4br Ocean View   3   OMR2,145,500    2 Up & Down 
Apartment - 4br Wadi Park   3   OMR4,444,250    2 Up & Down  Apartment - 3br
Ocean View   3   OMR5,075,640    2 Up & Down  Apartment - 3br Wadi Park   3  
OMR5,075,640    2 Up & Down  Apartment - 2br Oceanfront   3   OMR3,555,400    2
Up & Down  Apartment - 2br Ocean View   3   OMR3,555,400    2 Up & Down 
Apartment - 2br Wadi Park   3   OMR3,555,400    2 Up & Down  Apartment - 1br
Ocean View   3   OMR1,354,730    2 Up & Down  Apartment - 1br Wadi Park   3  
OMR1,354,730    2 Up & Down  Villa - Oceanfront   4   OMR613,000    2 Up & Down 
Villa - Oceanfront   4   OMR514,920    2 Up & Down  Villa - Ocean View   4  
OMR858,200    2 Up & Down  Villa - Ocean View   4   OMR1,066,620    2 Up & Down 
Villa - Wadi Park   4   OMR5,471,025    2 Up & Down  Villa - Wadi Park   4  
OMR4,960,396    2 Up & Down  Townhouse - Ocean View   4   OMR1,287,300    2 Up &
Down  Townhouse - Wadi Park   4   OMR4,229,700    2 Up & Down 

 

 

  

 

SENSITIVITY ANALYSIS REPORT DTZ

 

Apartment - 4br Oceanfront   4   OMR1,685,750    2 Up & Down  Apartment - 4br
Ocean View   4   OMR2,145,500    2 Up & Down  Apartment - 4br Wadi Park   4  
OMR4,444,250    2 Up & Down  Apartment - 3br Ocean View   4   OMR5,075,640    2
Up & Down  Apartment - 3br Wadi Park   4   OMR5,075,640    2 Up & Down 
Apartment - 2br Oceanfront   4   OMR3,555,400    2 Up & Down  Apartment - 2br
Ocean View   4   OMR3,555,400    2 Up & Down  Apartment - 2br Wadi Park   4  
OMR3,555,400    2 Up & Down  Apartment - 1br Ocean View   4   OMR1,354,730    2
Up & Down  Apartment - 1br Wadi Park   4   OMR1,354,730    2 Up & Down  Villa -
Oceanfront   5   OMR613,000    2 Up & Down  Villa - Oceanfront   5  
OMR514,920    2 Up & Down  Villa - Ocean View   5   OMR858,200    2 Up & Down 
Villa - Ocean View   5   OMR1,066,620    2 Up & Down  Villa - Wadi Park   5  
OMR5,471,025    2 Up & Down  Villa - Wadi Park   5   OMR4,960,396    2 Up &
Down  Townhouse - Ocean View   5   OMR1,287,300    2 Up & Down  Townhouse - Wadi
Park   5   OMR4,229,700    2 Up & Down  Apartment - 4br Oceanfront   5  
OMR1,685,750    2 Up & Down  Apartment - 4br Ocean View   5   OMR2,145,500    2
Up & Down  Apartment - 4br Wadi Park   5   OMR4,444,250    2 Up & Down 
Apartment - 3br Ocean View   5   OMR5,075,640    2 Up & Down  Apartment - 3br
Wadi Park   5   OMR5,075,640    2 Up & Down  Apartment - 2br Oceanfront   5  
OMR3,555,400    2 Up & Down  Apartment - 2br Ocean View   5   OMR3,555,400    2
Up & Down  Apartment - 2br Wadi Park   5   OMR3,555,400    2 Up & Down 
Apartment - 1br Ocean View   5   OMR1,354,730    2 Up & Down  Apartment - 1br
Wadi Park   5   OMR1,354,730    2 Up & Down  Oman Pearl   6   OMR6,074,933    2
Up & Down  Culture Pearl   6   OMR6,124,280    2 Up & Down  Innovation Pearl 
 6   OMR6,106,955    2 Up & Down  Energy Pearl   6   OMR6,074,160    2 Up &
Down  Sea Pearl   6   OMR6,064,012    2 Up & Down  Earth Pearl   6  
OMR6,064,012    2 Up & Down  Sky Pearl   6   OMR6,526,012    2 Up & Down 
Attractions/Exhibition Space   6   OMR21,749,949    2 Up & Down  Pearl Retail 
 6   OMR3,779,423    2 Up & Down  2 Bed Serviced Chalets   7   OMR22,894,200  
 2 Up & Down  1 Bed Serviced Chalets   7   OMR16,921,800    2 Up & Down  2 Bed
Serviced Apartments   7   OMR28,452,279    2 Up & Down  1 Bed Serviced
Apartments   7   OMR21,898,800    2 Up & Down 

 

 

  

 

SENSITIVITY ANALYSIS REPORT DTZ

 

Studio Serviced Apartments   7   OMR2,150,194    2 Up & Down  Hotel 1- 5 star 
 7   OMR31,114,548    2 Up & Down  Hotel 2 - 4 star   7   OMR28,898,280    2 Up
& Down  Hotel 3 - 4 star   7   OMR28,898,280    2 Up & Down  Office Space   7  
OMR24,636,854    2 Up & Down  Mall   7   OMR4,765,672    2 Up & Down  Movie
Theatre   7   OMR1,799,725    2 Up & Down  Amphitheatre   7   OMR503,923    2 Up
& Down  General Retail   7   OMR3,588,652    2 Up & Down  Villa - Oceanfront 
 8   OMR613,000    2 Up & Down  Villa - Oceanfront   8   OMR514,920    2 Up &
Down  Villa - Ocean View   8   OMR858,200    2 Up & Down  Villa - Ocean View 
 8   OMR1,066,620    2 Up & Down  Villa - Wadi Park   8   OMR5,471,025    2 Up &
Down  Villa - Wadi Park   8   OMR4,960,396    2 Up & Down  Townhouse - Ocean
View   8   OMR1,287,300    2 Up & Down  Townhouse - Wadi Park   8  
OMR4,229,700    2 Up & Down  Apartment - 4br Oceanfront   8   OMR1,685,750    2
Up & Down  Apartment - 4br Ocean View   8   OMR2,145,500    2 Up & Down 
Apartment - 4br Wadi Park   8   OMR4,444,250    2 Up & Down  Apartment - 3br
Ocean View   8   OMR5,075,640    2 Up & Down  Apartment - 3br Wadi Park   8  
OMR5,075,640    2 Up & Down  Apartment - 2br Oceanfront   8   OMR3,555,400    2
Up & Down  Apartment - 2br Ocean View   8   OMR3,555,400    2 Up & Down 
Apartment - 2br Wadi Park   8   OMR3,555,400    2 Up & Down  Apartment - 1br
Ocean View   8   OMR1,354,730    2 Up & Down  Apartment - 1br Wadi Park   8  
OMR1,354,730    2 Up & Down  Villa - Oceanfront   9   OMR613,000    2 Up & Down 
Villa - Oceanfront   9   OMR514,920    2 Up & Down  Villa - Ocean View   9  
OMR429,100    2 Up & Down  Villa - Ocean View   9   OMR1,066,620    2 Up & Down 
Villa - Wadi Park   9   OMR5,471,025    2 Up & Down  Villa - Wadi Park   9  
OMR4,960,396    2 Up & Down  Townhouse - Ocean View   9   OMR1,287,300    2 Up &
Down  Townhouse - Wadi Park   9   OMR4,045,800    2 Up & Down  Apartment - 4br
Oceanfront   9   OMR1,685,750    2 Up & Down  Apartment - 4br Ocean View   9  
OMR2,145,500    2 Up & Down  Apartment - 4br Wadi Park   9   OMR3,984,500    2
Up & Down  Apartment - 3br Ocean View   9   OMR4,793,660    2 Up & Down 
Apartment - 3br Wadi Park   9   OMR4,793,660    2 Up & Down  Apartment - 2br
Oceanfront   9   OMR3,187,600    2 Up & Down 

 

 

  

 

SENSITIVITY ANALYSIS REPORT DTZ

 

Apartment - 2br Ocean View   9   OMR3,187,600    2 Up & Down  Apartment - 2br
Wadi Park   9   OMR3,187,600    2 Up & Down  Apartment - 1br Ocean View   9  
OMR1,250,520    2 Up & Down  Apartment - 1br Wadi Park   9   OMR1,250,520    2
Up & Down 

 

Sales: Gross Sales

Original Values are varied by Steps of 10.000%.

 

Heading  Phase   Amount   No. of Steps  Villa - Oceanfront   1   OMR3,000,000  
 2 Up & Down  Villa - Oceanfront   1   OMR2,520,000    2 Up & Down  Villa -
Ocean View   1   OMR1,680,000    2 Up & Down  Villa - Ocean View   1  
OMR3,016,000    2 Up & Down  Villa - Wadi Park   1   OMR9,450,000    2 Up &
Down  Villa - Wadi Park   1   OMR8,568,000    2 Up & Down  Townhouse - Ocean
View   1   OMR2,880,000    2 Up & Down  Townhouse - Wadi Park   1  
OMR6,900,000    2 Up & Down  Apartment - 4br Oceanfront   1   OMR3,640,000    2
Up & Down  Apartment - 4br Ocean View   1   OMR3,840,000    2 Up & Down 
Apartment - 4br Wadi Park   1   OMR6,090,000    2 Up & Down  Apartment - 3br
Ocean View   1   OMR8,280,000    2 Up & Down  Apartment - 3br Wadi Park   1  
OMR7,286,400    2 Up & Down  Apartment - 2br Oceanfront   1   OMR6,264,000    2
Up & Down  Apartment - 2br Ocean View   1   OMR5,800,000    2 Up & Down 
Apartment - 2br Wadi Park   1   OMR5,104,000    2 Up & Down  Apartment - 1br
Ocean View   1   OMR2,210,000    2 Up & Down  Apartment - 1br Wadi Park   1  
OMR2,033,200    2 Up & Down  Villa - Oceanfront   2   OMR1,500,000    2 Up &
Down  Villa - Oceanfront   2   OMR2,520,000    2 Up & Down  Villa - Ocean View 
 2   OMR1,680,000    2 Up & Down  Villa - Ocean View   2   OMR3,016,000    2 Up
& Down  Villa - Wadi Park   2   OMR8,925,000    2 Up & Down  Villa - Wadi Park 
 2   OMR8,092,000    2 Up & Down  Townhouse - Ocean View   2   OMR2,520,000    2
Up & Down  Townhouse - Wadi Park   2   OMR6,900,000    2 Up & Down  Apartment -
4br Oceanfront   2   OMR2,860,000    2 Up & Down  Apartment - 4br Ocean View 
 2   OMR3,360,000    2 Up & Down  Apartment - 4br Wadi Park   2   OMR6,090,000  
 2 Up & Down  Apartment - 3br Ocean View   2   OMR8,280,000    2 Up & Down 
Apartment - 3br Wadi Park   2   OMR7,286,400    2 Up & Down  Apartment - 2br
Oceanfront   2   OMR6,264,000    2 Up & Down 

 

 

  

 

SENSITIVITY ANALYSIS REPORT DTZ

 

Apartment - 2br Ocean View   2   OMR5,800,000    2 Up & Down  Apartment - 2br
Wadi Park   2   OMR5,104,000    2 Up & Down  Apartment - 1br Ocean View   2  
OMR2,210,000    2 Up & Down  Apartment - 1br Wadi Park   2   OMR2,033,200    2
Up & Down  Villa - Oceanfront   3   OMR1,500,000    2 Up & Down  Villa -
Oceanfront   3   OMR2,520,000    2 Up & Down  Villa - Ocean View   3  
OMR1,680,000    2 Up & Down  Villa - Ocean View   3   OMR3,016,000    2 Up &
Down  Villa - Wadi Park   3   OMR8,925,000    2 Up & Down  Villa - Wadi Park 
 3   OMR8,092,000    2 Up & Down  Townhouse - Ocean View   3   OMR2,520,000    2
Up & Down  Townhouse - Wadi Park   3   OMR6,900,000    2 Up & Down  Apartment -
4br Oceanfront   3   OMR2,860,000    2 Up & Down  Apartment - 4br Ocean View 
 3   OMR3,360,000    2 Up & Down  Apartment - 4br Wadi Park   3   OMR6,090,000  
 2 Up & Down  Apartment - 3br Ocean View   3   OMR8,280,000    2 Up & Down 
Apartment - 3br Wadi Park   3   OMR7,286,400    2 Up & Down  Apartment - 2br
Oceanfront   3   OMR6,264,000    2 Up & Down  Apartment - 2br Ocean View   3  
OMR5,800,000    2 Up & Down  Apartment - 2br Wadi Park   3   OMR5,104,000    2
Up & Down  Apartment - 1br Ocean View   3   OMR2,210,000    2 Up & Down 
Apartment - 1br Wadi Park   3   OMR2,033,200    2 Up & Down  Villa - Oceanfront 
 4   OMR1,500,000    2 Up & Down  Villa - Oceanfront   4   OMR1,260,000    2 Up
& Down  Villa - Ocean View   4   OMR1,680,000    2 Up & Down  Villa - Ocean
View   4   OMR2,262,000    2 Up & Down  Villa - Wadi Park   4   OMR8,925,000  
 2 Up & Down  Villa - Wadi Park   4   OMR8,092,000    2 Up & Down  Townhouse -
Ocean View   4   OMR2,520,000    2 Up & Down  Townhouse - Wadi Park   4  
OMR6,900,000    2 Up & Down  Apartment - 4br Oceanfront   4   OMR2,860,000    2
Up & Down  Apartment - 4br Ocean View   4   OMR3,360,000    2 Up & Down 
Apartment - 4br Wadi Park   4   OMR6,090,000    2 Up & Down  Apartment - 3br
Ocean View   4   OMR8,280,000    2 Up & Down  Apartment - 3br Wadi Park   4  
OMR7,286,400    2 Up & Down  Apartment - 2br Oceanfront   4   OMR6,264,000    2
Up & Down  Apartment - 2br Ocean View   4   OMR5,800,000    2 Up & Down 
Apartment - 2br Wadi Park   4   OMR5,104,000    2 Up & Down  Apartment - 1br
Ocean View   4   OMR2,210,000    2 Up & Down  Apartment - 1br Wadi Park   4  
OMR2,033,200    2 Up & Down  Villa - Oceanfront   5   OMR1,500,000    2 Up &
Down 

 

 

  

 

SENSITIVITY ANALYSIS REPORT DTZ

 

Villa - Oceanfront   5   OMR1,260,000    2 Up & Down  Villa - Ocean View   5  
OMR1,680,000    2 Up & Down  Villa - Ocean View   5   OMR2,262,000    2 Up &
Down  Villa - Wadi Park   5   OMR8,925,000    2 Up & Down  Villa - Wadi Park 
 5   OMR8,092,000    2 Up & Down  Townhouse - Ocean View   5   OMR2,520,000    2
Up & Down  Townhouse - Wadi Park   5   OMR6,900,000    2 Up & Down  Apartment -
4br Oceanfront   5   OMR2,860,000    2 Up & Down  Apartment - 4br Ocean View 
 5   OMR3,360,000    2 Up & Down  Apartment - 4br Wadi Park   5   OMR6,090,000  
 2 Up & Down  Apartment - 3br Ocean View   5   OMR8,280,000    2 Up & Down 
Apartment - 3br Wadi Park   5   OMR7,286,400    2 Up & Down  Apartment - 2br
Oceanfront   5   OMR6,264,000    2 Up & Down  Apartment - 2br Ocean View   5  
OMR5,800,000    2 Up & Down  Apartment - 2br Wadi Park   5   OMR5,104,000    2
Up & Down  Apartment - 1br Ocean View   5   OMR2,210,000    2 Up & Down 
Apartment - 1br Wadi Park   5   OMR2,033,200    2 Up & Down  Villa - Oceanfront 
 8   OMR1,500,000    2 Up & Down  Villa - Oceanfront   8   OMR1,260,000    2 Up
& Down  Villa - Ocean View   8   OMR1,680,000    2 Up & Down  Villa - Ocean
View   8   OMR2,262,000    2 Up & Down  Villa - Wadi Park   8   OMR8,925,000  
 2 Up & Down  Villa - Wadi Park   8   OMR8,092,000    2 Up & Down  Townhouse -
Ocean View   8   OMR2,520,000    2 Up & Down  Townhouse - Wadi Park   8  
OMR6,900,000    2 Up & Down  Apartment - 4br Oceanfront   8   OMR2,860,000    2
Up & Down  Apartment - 4br Ocean View   8   OMR3,360,000    2 Up & Down 
Apartment - 4br Wadi Park   8   OMR6,090,000    2 Up & Down  Apartment - 3br
Ocean View   8   OMR8,280,000    2 Up & Down  Apartment - 3br Wadi Park   8  
OMR7,286,400    2 Up & Down  Apartment - 2br Oceanfront   8   OMR6,264,000    2
Up & Down  Apartment - 2br Ocean View   8   OMR5,800,000    2 Up & Down 
Apartment - 2br Wadi Park   8   OMR5,104,000    2 Up & Down  Apartment - 1br
Ocean View   8   OMR2,210,000    2 Up & Down  Apartment - 1br Wadi Park   8  
OMR2,033,200    2 Up & Down  Villa - Oceanfront   9   OMR1,500,000    2 Up &
Down  Villa - Oceanfront   9   OMR1,260,000    2 Up & Down  Villa - Ocean View 
 9   OMR840,000    2 Up & Down  Villa - Ocean View   9   OMR2,262,000    2 Up &
Down  Villa - Wadi Park   9   OMR8,925,000    2 Up & Down  Villa - Wadi Park 
 9   OMR8,092,000    2 Up & Down 

 

 

  

 

SENSITIVITY ANALYSIS REPORT DTZ

 

Townhouse - Ocean View   9   OMR2,520,000    2 Up & Down  Townhouse - Wadi Park 
 9   OMR6,600,000    2 Up & Down  Apartment - 4br Oceanfront   9  
OMR2,860,000    2 Up & Down  Apartment - 4br Ocean View   9   OMR3,360,000    2
Up & Down  Apartment - 4br Wadi Park   9   OMR5,460,000    2 Up & Down 
Apartment - 3br Ocean View   9   OMR7,820,000    2 Up & Down  Apartment - 3br
Wadi Park   9   OMR6,881,600    2 Up & Down  Apartment - 2br Oceanfront   9  
OMR5,616,000    2 Up & Down  Apartment - 2br Ocean View   9   OMR5,200,000    2
Up & Down  Apartment - 2br Wadi Park   9   OMR4,576,000    2 Up & Down 
Apartment - 1br Ocean View   9   OMR2,040,000    2 Up & Down  Apartment - 1br
Wadi Park   9   OMR1,876,800    2 Up & Down 

 

 

  

 

GROUPED CASH FLOW DTZ

 

Grouped Cash Flow (Merged Phases) Page A 1

 



   001:Jan 2015   002:Feb 2015   003:Mar 2015   004:Apr 2015   005:May 2015  
006:Jun 2015   007:Jul 2015   008:Aug 2015   009:Sep 2015  MonthlyB/F   0  
 (385,546,690)   (385,546,690)   (385,546,690)   (385,546,690)   (385,546,690) 
 (385,546,690)   (385,546,690)   (385,546,690)                                 
              Land Purchase                                             
Residualised Price   (385,546,690)   0    0    0    0    0    0    0    0 
Construction Costs                                              Construction
Cost   0    0    0    0    0    0    0    0    0  Contingency   0    0    0  
 0    0    0    0    0    0  Infrastructure   0    0    0    0    0    0    0  
 0    0      0    0    0    0    0    0    0    0    0  Professional Fees      
                                       Professional Fees   0    0    0    0  
 0    0    0    0    0      0    0    0    0    0    0    0    0    0  Other
Cost                                              Sales Costs   0    0    0  
 0    0    0    0    0    0      0    0    0    0    0    0    0    0    0 
Marketing/Letting                                              Marketing   0  
 0    0    0    0    0    0    0    0  Letting Agent Fee   0    0    0    0  
 0    0    0    0    0      0    0    0    0    0    0    0    0    0 
Capitalisation                                              Unit Sales   0  
 0    0    0    0    0    0    0    0  Capitalised Rent   0    0    0    0  
 0    0    0    0    0  Other Revenue                                         
    Tenant Rent Flow   0    0    0    0    0    0    0    0    0      0    0  
 0    0    0    0    0    0    0  Operated Assets                               
              Op. Asset Rev/Expense   0    0    0    0    0    0    0    0    0 
    0    0    0    0    0    0    0    0    0                                  
              Period Total Before Finance   (385,546,690)   0    0    0    0  
 0    0    0    0  Finance Costs (All Loans)   0    0    0    0    0    0    0  
 0    0  Period Total After Finance   (385,546,690)   0    0    0    0    0  
 0    0    0  Cumulative Total C/f Monthly   (385,546,690)   (385,546,690) 
 (385,546,690)   (385,546,690)   (385,546,690)   (385,546,690)   (385,546,690) 
 (385,546,690)   (385,546,690)



 

 

  

 

GROUPED CASH FLOW DTZ

 

Grouped Cash Flow (Merged Phases) Page A 2

 



010:Oct 2015   011:Nov 2015   012:Dec 2015   013:Jan 2016   014:Feb 2016  
015:Mar 2016   016:Apr 2016   017:May 2016   018:Jun 2016   019:Jul 2016  
020:Aug 2016   (385,546,690)   (385,546,690)   (385,546,690)   (385,546,690) 
 (385,546,690)   (385,546,690)   (385,546,690)   (385,546,690)   (385,546,690) 
 (385,546,690)   (484,422,606)                                                  
     0    0    0    0    0    0    0    0    0    0    0                     
                                   0    0    0    0    0    0    0    0    0  
 (1,888,396)   (4,139,919)  0    0    0    0    0    0    0    0    0  
 (94,420)   (206,996)  0    0    0    0    0    0    0    0    0  
 (97,949,741)   0   0    0    0    0    0    0    0    0    0    (99,932,557) 
 (4,346,915)                                                        0    0  
 0    0    0    0    0    0    0    (264,375)   (579,589)  0    0    0    0  
 0    0    0    0    0    (264,375)   (579,589)                              
                         0    0    0    0    0    0    0    0    0    (6,638) 
 (4,753)  0    0    0    0    0    0    0    0    0    (6,638)   (4,753)     
                                                  0    0    0    0    0    0  
 0    0    0    0    0   0    0    0    0    0    0    0    0    0    0    0 
 0    0    0    0    0    0    0    0    0    0    0                          
                              0    0    0    0    0    0    0    0    0  
 1,327,654    950,575   0    0    0    0    0    0    0    0    0    0    0 
                                                       0    0    0    0    0  
 0    0    0    0    0    0   0    0    0    0    0    0    0    0    0    0  
 0                                                         0    0    0    0  
 0    0    0    0    0    0    0   0    0    0    0    0    0    0    0    0  
 0    0                                                         0    0    0  
 0    0    0    0    0    0    (98,875,916)   (3,980,682)  0    0    0    0  
 0    0    0    0    0    0    0   0    0    0    0    0    0    0    0    0  
 (98,875,916)   (3,980,682)  (385,546,690)   (385,546,690)   (385,546,690) 
 (385,546,690)   (385,546,690)   (385,546,690)   (385,546,690)   (385,546,690) 
 (385,546,690)   (484,422,606)   (488,403,288)

 

 

  

 

GROUPED CASH FLOW DTZ

 

Grouped Cash Flow (Merged Phases) Page A 3

 



021:Sep 2016   022:Oct 2016   023:Nov 2016   024:Dec 2016   025:Jan 2017  
026:Feb 2017   027:Mar 2017   028:Apr 2017   029:May 2017   030:Jun 2017  
031:Jul 2017   (488,403,288)   (495,751,816)   (503,082,594)   (514,653,754) 
 (527,958,795)   (540,534,418)   (556,693,086)   (574,211,114)   (590,171,551) 
 (609,448,285)   (629,150,952)                                                  
     0    0    0    0    0    0    0    0    0    0    0                     
                                   (6,207,368)   (8,089,811)   (9,786,316) 
 (11,295,946)   (12,617,760)   (13,750,817)   (14,694,169)   (15,446,869) 
 (16,007,963)   (16,376,496)   (16,919,640)  (310,368)   (404,491)   (489,316) 
 (564,797)   (630,888)   (687,541)   (734,708)   (772,343)   (800,398) 
 (818,825)   (845,982)  0    0    0    0    0    0    0    0    0    0  
 (5,916,652)  (6,517,736)   (8,494,302)   (10,275,632)   (11,860,743) 
 (13,248,648)   (14,438,358)   (15,428,878)   (16,219,212)   (16,808,361) 
 (17,195,321)   (23,682,274)                                                  
     (869,031)   (1,132,574)   (1,370,084)   (1,581,432)   (1,766,486) 
 (1,925,114)   (2,057,184)   (2,162,562)   (2,241,115)   (2,292,710) 
 (2,368,750)  (869,031)   (1,132,574)   (1,370,084)   (1,581,432)   (1,766,486) 
 (1,925,114)   (2,057,184)   (2,162,562)   (2,241,115)   (2,292,710) 
 (2,368,750)                                                        (192) 
 (11,538)   (375)   (689)   (12,259)   (1,029)   0    (12,842)   0    (628) 
 (41,888)  (192)   (11,538)   (375)   (689)   (12,259)   (1,029)   0  
 (12,842)   0    (628)   (41,888)                                             
          0    0    0    0    0    0    0    0    0    0    0   0    0    0  
 0    0    0    0    0    0    0    0   0    0    0    0    0    0    0    0  
 0    0    0                                                         38,432  
 2,307,636    74,931    137,823    2,451,770    205,834    0    2,568,333    0  
 125,697    8,377,673   0    0    0    0    0    0    0    0    0    0    0 
                                                       0    0    0    0    0  
 0    0    0    0    0    0   0    0    0    0    0    0    0    0    0    0  
 0                                                         0    0    0    0  
 0    0    0    0    0    0    0   0    0    0    0    0    0    0    0    0  
 0    0                                                         (7,348,528) 
 (7,330,778)   (11,571,160)   (13,305,042)   (12,575,623)   (16,158,667) 
 (17,486,062)   (15,826,283)   (19,049,476)   (19,362,962)   (17,715,239)  0  
 0    0    0    0    0    (31,966)   (134,155)   (227,258)   (339,705) 
 (454,637)  (7,348,528)   (7,330,778)   (11,571,160)   (13,305,042) 
 (12,575,623)   (16,158,667)   (17,518,028)   (15,960,437)   (19,276,734) 
 (19,702,668)   (18,169,876)  (495,751,816)   (503,082,594)   (514,653,754) 
 (527,958,795)   (540,534,418)   (556,693,086)   (574,211,114)   (590,171,551) 
 (609,448,285)   (629,150,952)   (647,320,829)

 

 

  

 

GROUPED CASH FLOW DTZ

 

Grouped Cash Flow (Merged Phases) Page A 4

 

032:Aug 2017   033:Sep 2017   034:Oct 2017   035:Nov 2017   036:Dec 2017  
037:Jan 2018   038:Feb 2018   039:Mar 2018   040:Apr 2018   041:May 2018  
042:Jun 2018   (647,320,829)   (663,022,270)   (684,408,810)   (697,257,473) 
 (718,505,647)   (739,012,179)   (750,408,243)   (769,048,668)   (786,662,078) 
 (793,589,938)   (807,576,804)                                                  
     0    0    0    0    0    0    0    0    0    0    0                     
                                   (17,339,091)   (17,527,213)   (17,482,854) 
 (17,204,862)   (16,692,080)   (15,943,347)   (14,957,498)   (13,733,364) 
 (12,269,772)   (10,565,547)   (8,619,509)  (866,955)   (876,361)   (874,143) 
 (860,243)   (834,604)   (797,167)   (747,875)   (686,668)   (613,489) 
 (528,277)   (430,975)  0    0    0    0    0    0    0    0    0    0    0 
 (18,206,046)   (18,403,573)   (18,356,997)   (18,065,105)   (17,526,684) 
 (16,740,514)   (15,705,373)   (14,420,032)   (12,883,261)   (11,093,825) 
 (9,050,484)                                                        (2,427,473) 
 (2,453,810)   (2,447,600)   (2,408,681)   (2,336,891)   (2,232,069) 
 (2,094,050)   (1,922,671)   (1,717,768)   (1,479,177)   (1,206,731)
 (2,427,473)   (2,453,810)   (2,447,600)   (2,408,681)   (2,336,891) 
 (2,232,069)   (2,094,050)   (1,922,671)   (1,717,768)   (1,479,177) 
 (1,206,731)                                                        (27,602) 
 (618)   (43,884)   (390)   (1,673)   (43,578)   (1,613)   0    (45,460)   0  
 (1,981)  (27,602)   (618)   (43,884)   (390)   (1,673)   (43,578)   (1,613) 
 0    (45,460)   0    (1,981)                                                  
     0    0    0    0    0    0    0    0    0    0    0   0    0    0    0  
 0    0    0    0    0    0    0   0    0    0    0    0    0    0    0    0  
 0    0                                                         5,520,307  
 123,682    8,776,792    77,928    334,589    8,715,592    322,581    0  
 9,092,082    0    396,299   0    0    0    0    0    0    0    0    0    0  
 0                                                         0    0    0    0  
 0    0    0    0    0    0    0   0    0    0    0    0    0    0    0    0  
 0    0                                                         0    0    0  
 0    0    0    0    0    0    0    0   0    0    0    0    0    0    0    0  
 0    0    0                                                       
 (15,140,814)   (20,734,319)   (12,071,689)   (20,396,248)   (19,530,660) 
 (10,300,569)   (17,478,454)   (16,342,703)   (5,554,407)   (12,573,001) 
 (9,862,898)  (560,628)   (652,220)   (776,975)   (851,925)   (975,873) 
 (1,095,495)   (1,161,972)   (1,270,707)   (1,373,452)   (1,413,865) 
 (1,495,455)  (15,701,442)   (21,386,539)   (12,848,664)   (21,248,173) 
 (20,506,533)   (11,396,063)   (18,640,426)   (17,613,410)   (6,927,860) 
 (13,986,866)   (11,358,353)  (663,022,270)   (684,408,810)   (697,257,473) 
 (718,505,647)   (739,012,179)   (750,408,243)   (769,048,668)   (786,662,078) 
 (793,589,938)   (807,576,804)   (818,935,156)

 



 

  

 

GROUPED CASH FLOW DTZ

 

Grouped Cash Flow (Merged Phases) Page A 5

 

043:Jul 2018   044:Aug 2018   045:Sep 2018   046:Oct 2018   047:Nov 2018  
048:Dec 2018   049:Jan 2019   050:Feb 2019   051:Mar 2019   052:Apr 2019  
053:May 2019   (818,935,156)   (766,566,947)   (756,893,214)   (755,899,231) 
 (745,368,293)   (747,292,585)   (748,956,436)   (746,146,480)   (752,822,620) 
 (761,444,583)   (758,394,249)                                                  
     0    0    0    0    0    0    0    0    0    0    0                     
                                   (3,602,094)   (4,045,997)   (4,415,196) 
 (4,709,319)   (4,927,991)   (5,070,835)   (6,741,953)   (8,927,308) 
 (10,634,717)   (11,861,795)   (12,606,148)  (180,105)   (202,300)   (220,760) 
 (235,466)   (246,400)   (253,542)   (337,098)   (446,365)   (531,736) 
 (593,090)   (630,307)  (5,916,652)   0    0    0    0    0    (6,091,489)   0  
 0    0    0   (9,698,851)   (4,248,296)   (4,635,956)   (4,944,785) 
 (5,174,391)   (5,324,377)   (13,170,539)   (9,373,673)   (11,166,453) 
 (12,454,885)   (13,236,455)                                                  
     (504,293)   (566,440)   (618,127)   (659,305)   (689,919)   (709,917) 
 (943,873)   (1,249,823)   (1,488,860)   (1,660,651)   (1,764,861)  (504,293) 
 (566,440)   (618,127)   (659,305)   (689,919)   (709,917)   (943,873) 
 (1,249,823)   (1,488,860)   (1,660,651)   (1,764,861)                         
                              (2,855,877)   (55,916)   (14,909)   (56,699) 
 (2,846)   (4,244)   (56,429)   (4,236)   (2,513)   (58,574)   (2,569)
 (2,855,877)   (55,916)   (14,909)   (56,699)   (2,846)   (4,244)   (56,429) 
 (4,236)   (2,513)   (58,574)   (2,569)                                        
               (200,000)   0    0    0    0    0    0    0    0    0    0 
 (693,036)   0    0    0    0    0    0    0    0    0    0   (893,036)   0  
 0    0    0    0    0    0    0    0    0                                    
                    63,246,674    11,183,227    2,981,760    11,339,869  
 569,139    848,850    11,285,755    847,132    502,630    11,714,800  
 513,727   0    0    0    0    0    0    0    0    0    0    0                
                                        30,867    0    0    1,402,439    0  
 0    2,165,739    0    0    2,165,739    0   30,867    0    0    1,402,439  
 0    0    2,165,739    0    0    2,165,739    0                               
                         4,604,438    4,617,388    4,481,016    4,643,422  
 4,506,296    4,669,634    4,682,807    4,241,571    4,709,289    4,570,256  
 4,735,953   4,604,438    4,617,388    4,481,016    4,643,422    4,506,296  
 4,669,634    4,682,807    4,241,571    4,709,289    4,570,256    4,735,953 
                                                       53,929,921  
 10,929,963    2,193,784    11,724,940    (791,720)   (520,055)   3,963,459  
 (5,539,028)   (7,445,908)   4,276,685    (9,754,205)  (1,561,712) 
 (1,256,231)   (1,199,801)   (1,194,002)   (1,132,572)   (1,143,797) 
 (1,153,503)   (1,137,111)   (1,176,055)   (1,226,350)   (1,208,557)
 52,368,209    9,673,733    993,983    10,530,938    (1,924,292)   (1,663,852) 
 2,809,956    (6,676,140)   (8,621,963)   3,050,334    (10,962,761)
 (766,566,947)   (756,893,214)   (755,899,231)   (745,368,293)   (747,292,585) 
 (748,956,436)   (746,146,480)   (752,822,620)   (761,444,583)   (758,394,249) 
 (769,357,010)

 

 

  

 

GROUPED CASH FLOW DTZ

 

Grouped Cash Flow (Merged Phases) Page A 6

 

054:Jun 2019   055:Jul 2019   056:Aug 2019   057:Sep 2019   058:Oct 2019  
059:Nov 2019   060:Dec 2019   061:Jan 2020   062:Feb 2020   063:Mar 2020  
064:Apr 2020   (769,357,010)   (780,390,825)   (748,397,773)   (745,737,749) 
 (754,064,840)   (749,185,382)   (756,430,174)   (761,099,204)   (735,973,694) 
 (736,915,260)   (737,759,478)                                                  
     0    0    0    0    0    0    0    0    0    0    0                     
                                   (12,865,374)   (12,389,040)   (12,593,333) 
 (12,308,948)   (11,533,463)   (10,264,445)   (8,499,457)   (5,197,115) 
 (5,183,100)   (5,091,231)   (4,921,121)  (643,269)   (619,452)   (629,667) 
 (615,447)   (576,673)   (513,222)   (424,973)   (259,856)   (259,155) 
 (254,562)   (246,056)  0    (5,916,652)   0    0    0    0    0    0    0  
 0    0   (13,508,642)   (18,925,144)   (13,223,000)   (12,924,396) 
 (12,110,136)   (10,777,668)   (8,924,430)   (5,456,971)   (5,442,255) 
 (5,345,792)   (5,167,177)                                                      
 (1,801,152)   (1,734,466)   (1,763,067)   (1,723,253)   (1,614,685) 
 (1,437,022)   (1,189,924)   (727,596)   (725,634)   (712,772)   (688,957)
 (1,801,152)   (1,734,466)   (1,763,067)   (1,723,253)   (1,614,685) 
 (1,437,022)   (1,189,924)   (727,596)   (725,634)   (712,772)   (688,957)     
                                                  (4,786)   (2,785,168) 
 (66,214)   (10,057)   (60,151)   (3,215)   (4,817)   (1,582,906)   (4,807) 
 (2,839)   (62,778)  (4,786)   (2,785,168)   (66,214)   (10,057)   (60,151) 
 (3,215)   (4,817)   (1,582,906)   (4,807)   (2,839)   (62,778)               
                                        0    (100,000)   0    0    0    0    0  
 (100,000)   0    0    0   0    0    0    0    0    0    0    (111,291)   0  
 0    0   0    (100,000)   0    0    0    0    0    (211,291)   0    0    0 
                                                       957,122    49,105,094  
 13,242,784    2,011,422    12,030,271    642,999    963,339    12,081,229  
 961,389    567,858    12,555,654   0    0    0    0    0    0    0  
 14,381,566    0    0    0                                                   
     0    2,165,739    0    0    2,165,739    0    0    2,165,739    0    0  
 2,165,739   0    2,165,739    0    0    2,165,739    0    0    2,165,739    0  
 0    2,165,739                                                       
 4,596,149    5,603,868    5,619,765    5,453,919    5,651,723    5,484,953  
 5,683,902    5,700,076    5,347,511    5,732,591    5,563,483   4,596,149  
 5,603,868    5,619,765    5,453,919    5,651,723    5,484,953    5,683,902  
 5,700,076    5,347,511    5,732,591    5,563,483                               
                         (9,761,310)   33,329,922    3,810,268    (7,192,365) 
 6,062,760    (6,089,954)   (3,471,930)   26,349,845    136,204    239,045  
 14,365,964   (1,272,506)   (1,336,870)   (1,150,244)   (1,134,727) 
 (1,183,302)   (1,154,838)   (1,197,099)   (1,224,335)   (1,077,770) 
 (1,083,262)   (1,088,187)  (11,033,816)   31,993,052    2,660,025  
 (8,327,092)   4,879,458    (7,244,792)   (4,669,030)   25,125,509    (941,566) 
 (844,218)   13,277,777   (780,390,825)   (748,397,773)   (745,737,749) 
 (754,064,840)   (749,185,382)   (756,430,174)   (761,099,204)   (735,973,694) 
 (736,915,260)   (737,759,478)   (724,481,701)

 

 

  

 

GROUPED CASH FLOW DTZ

 

Grouped Cash Flow (Merged Phases) Page A 7

 

065:May 2020   066:Jun 2020   067:Jul 2020   068:Aug 2020   069:Sep 2020  
070:Oct 2020   071:Nov 2020   072:Dec 2020   073:Jan 2021   074:Feb 2021  
075:Mar 2021   (724,481,701)   (725,287,239)   (725,392,019)   (676,991,695) 
 (661,474,009)   (658,868,178)   (643,214,025)   (642,592,447)   (641,563,937) 
 (626,228,605)   (625,793,350)                                                  
     0    0    0    0    0    0    0    0    0    0    0                     
                                   (4,672,383)   (4,344,630)   (3,684,490) 
 (4,138,546)   (4,516,190)   (4,817,041)   (5,040,715)   (5,186,827) 
 (5,254,990)   (5,244,818)   (5,155,922)  (233,619)   (217,232)   (184,224) 
 (206,927)   (225,810)   (240,852)   (252,036)   (259,341)   (262,750) 
 (262,241)   (257,796)  0    0    (5,916,652)   0    0    0    0    0    0  
 0    0   (4,906,002)   (4,561,862)   (9,785,366)   (4,345,473)   (4,742,000) 
 (5,057,894)   (5,292,751)   (5,446,168)   (5,517,740)   (5,507,059) 
 (5,413,718)                                                        (654,134) 
 (608,248)   (515,829)   (579,396)   (632,267)   (674,386)   (705,700) 
 (726,156)   (735,699)   (734,275)   (721,829)  (654,134)   (608,248) 
 (515,829)   (579,396)   (632,267)   (674,386)   (705,700)   (726,156) 
 (735,699)   (734,275)   (721,829)                                             
          0    (2,440)   (2,808,953)   (73,159)   (11,059)   (66,297)   (3,504) 
 (5,226)   (66,517)   (5,192)   (3,066)  0    (2,440)   (2,808,953)   (73,159) 
 (11,059)   (66,297)   (3,504)   (5,226)   (66,517)   (5,192)   (3,066)     
                                                  0    0    (100,000)   0    0  
 0    0    0    0    0    0   0    0    0    0    0    0    0    0    0    0  
 0   0    0    (100,000)   0    0    0    0    0    0    0    0                
                                        0    487,923    53,862,131  
 14,631,839    2,211,841    13,259,320    700,724    1,045,104    13,303,322  
 1,038,301    613,287   0    0    0    0    0    0    0    0    0    0    0 
                                                       0    0    2,165,739  
 0    0    2,165,739    0    0    2,165,739    0    0   0    0    2,165,739  
 0    0    2,165,739    0    0    2,165,739    0    0                          
                              5,765,332    5,595,278    6,598,646    6,617,584  
 6,422,504    6,655,659    6,459,480    6,694,001    6,713,273    6,081,070  
 6,752,022   5,765,332    5,595,278    6,598,646    6,617,584    6,422,504  
 6,655,659    6,459,480    6,694,001    6,713,273    6,081,070    6,752,022 
                                                       205,196    910,652  
 49,416,368    16,251,394    3,249,020    16,282,141    1,158,250    1,561,555  
 15,862,379    872,846    1,226,695   (1,010,733)   (1,015,432)   (1,016,044) 
 (733,708)   (643,189)   (627,988)   (536,672)   (533,046)   (527,046) 
 (437,590)   (435,051)  (805,538)   (104,780)   48,400,324    15,517,686  
 2,605,831    15,654,153    621,578    1,028,509    15,335,333    435,255  
 791,644   (725,287,239)   (725,392,019)   (676,991,695)   (661,474,009) 
 (658,868,178)   (643,214,025)   (642,592,447)   (641,563,937)   (626,228,605) 
 (625,793,350)   (625,001,706)

 

 

  

 

GROUPED CASH FLOW DTZ

 

Grouped Cash Flow (Merged Phases) Page A 8

 

076:Apr 2021   077:May 2021   078:Jun 2021   079:Jul 2021   080:Aug 2021  
081:Sep 2021   082:Oct 2021   083:Nov 2021   084:Dec 2021   085:Jan 2022  
086:Feb 2022   (625,001,706)   (608,902,329)   (608,088,876)   (606,556,816) 
 659,213,986    667,820,398    664,715,491    673,412,757    668,047,336  
 662,843,336    671,012,762                                                   
     0    0    0    0    0    0    0    0    0    0    0                     
                                   (4,987,911)   (4,740,395)   (4,412,981) 
 (3,758,179)   (4,221,317)   (4,606,514)   (4,913,382)   (5,141,530) 
 (5,290,563)   (5,360,090)   (5,349,715)  (249,396)   (237,020)   (220,649) 
 (187,909)   (211,066)   (230,326)   (245,669)   (257,076)   (264,528) 
 (268,005)   (267,486)  0    0    0    (5,916,652)   0    0    0    0    0  
 0    0   (5,237,307)   (4,977,415)   (4,633,630)   (9,862,740)   (4,432,383) 
 (4,836,840)   (5,159,051)   (5,398,606)   (5,555,092)   (5,628,095) 
 (5,617,200)                                                        (698,308) 
 (663,655)   (617,817)   (526,145)   (590,984)   (644,912)   (687,874) 
 (719,814)   (740,679)   (750,413)   (748,960)  (698,308)   (663,655) 
 (617,817)   (526,145)   (590,984)   (644,912)   (687,874)   (719,814) 
 (740,679)   (750,413)   (748,960)                                             
          (69,079)   0    (2,635)   (14,696,036)   (68,491)   (11,944) 
 (73,177)   (3,784)   (5,644)   (73,415)   (5,589)  (69,079)   0    (2,635) 
 (14,696,036)   (68,491)   (11,944)   (73,177)   (3,784)   (5,644)   (73,415) 
 (5,589)                                                        0    0    0  
 (100,000)   0    0    0    0    0    0    0   0    0    0    0    0    0    0  
 0    0    0    0   0    0    0    (100,000)   0    0    0    0    0    0    0 
                                                       13,815,702    0  
 526,957    60,111,494    13,698,271    2,388,789    14,635,480    756,782  
 1,128,712    14,683,003    1,117,843   0    0    0    1,231,167,068    0    0  
 0    0    0    0    0                                                       
 2,165,739    0    0    0    0    0    0    0    0    0    0   2,165,739    0  
 0    0    0    0    0    0    0    0    0                                    
                    6,553,063    6,791,044    6,590,960    0    0    0    0  
 0    0    0    0   6,553,063    6,791,044    6,590,960    0    0    0    0  
 0    0    0    0                                                       
 16,529,810    1,149,974    1,863,834    1,266,093,640    8,606,413  
 (3,104,907)   8,715,378    (5,365,422)   (5,172,702)   8,231,081    (5,253,906)
 (430,433)   (336,520)   (331,775)   (322,838)   0    0    (18,112)   0  
 (31,298)   (61,655)   (14,000)  16,099,377    813,453    1,532,059  
 1,265,770,802    8,606,413    (3,104,907)   8,697,266    (5,365,422) 
 (5,204,000)   8,169,426    (5,267,906)  (608,902,329)   (608,088,876) 
 (606,556,816)   659,213,986    667,820,398    664,715,491    673,412,757  
 668,047,336    662,843,336    671,012,762    665,744,856 

 

 

  

 

GROUPED CASH FLOW DTZ

 

Grouped Cash Flow (Merged Phases) Page A 9

 

087:Mar 2022   088:Apr 2022   089:May 2022   090:Jun 2022   091:Jul 2022  
092:Aug 2022   093:Sep 2022   094:Oct 2022   095:Nov 2022   096:Dec 2022  
097:Jan 2023   665,744,856    660,096,774    669,113,197    663,334,225  
 658,476,390    708,067,843    717,266,010    714,268,553    723,645,197  
 718,335,492    713,219,590                                                   
     0    0    0    0    0    0    0    0    0    0    0                     
                                   (5,259,040)   (5,087,669)   (4,835,203) 
 (4,501,241)   (3,810,151)   (4,254,900)   (4,622,410)   (4,912,297) 
 (5,124,172)   (5,257,647)   (5,312,330)  (262,952)   (254,383)   (241,760) 
 (225,062)   (190,508)   (212,745)   (231,121)   (245,615)   (256,209) 
 (262,882)   (265,617)  0    0    0    0    (5,916,652)   0    0    0    0  
 0    0   (5,521,992)   (5,342,053)   (5,076,963)   (4,726,303)   (9,917,311) 
 (4,467,645)   (4,853,531)   (5,157,912)   (5,380,381)   (5,520,529) 
 (5,577,947)                                                        (736,266) 
 (712,274)   (676,928)   (630,174)   (533,421)   (595,686)   (647,137) 
 (687,722)   (717,384)   (736,071)   (743,726)  (736,266)   (712,274) 
 (676,928)   (630,174)   (533,421)   (595,686)   (647,137)   (687,722) 
 (717,384)   (736,071)   (743,726)                                             
          (3,291)   (76,123)   0    (2,801)   (2,855,065)   (71,666)   (12,579) 
 (76,582)   (3,960)   (5,888)   (76,785)  (3,291)   (76,123)   0    (2,801) 
 (2,855,065)   (71,666)   (12,579)   (76,582)   (3,960)   (5,888)   (76,785)
                                                       0    0    0    0  
 (100,000)   0    0    0    0    0    0   0    0    0    0    0    0    0    0  
 0    0    0   0    0    0    0    (100,000)   0    0    0    0    0    0      
                                                  658,196    15,224,550    0  
 560,234    63,084,378    14,333,163    2,515,791    15,316,345    792,020  
 1,177,558    15,357,014   0    0    0    0    0    0    0    0    0    0    0 
                                                       0    0    0    0    0  
 0    0    0    0    0    0   0    0    0    0    0    0    0    0    0    0  
 0                                                         0    0    0    0  
 0    0    0    0    0    0    0   0    0    0    0    0    0    0    0    0  
 0    0                                                         (5,603,352) 
 9,094,100    (5,753,892)   (4,799,043)   49,678,581    9,198,167  
 (2,997,457)   9,394,129    (5,309,705)   (5,084,929)   8,958,556   (44,729) 
 (77,677)   (25,081)   (58,791)   (87,129)   0    0    (17,485)   0    (30,973) 
 (60,816)  (5,648,082)   9,016,424    (5,778,972)   (4,857,835)   49,591,452  
 9,198,167    (2,997,457)   9,376,644    (5,309,705)   (5,115,902)   8,897,740 
 660,096,774    669,113,197    663,334,225    658,476,390    708,067,843  
 717,266,010    714,268,553    723,645,197    718,335,492    713,219,590  
 722,117,330 

 

 

  

 

GROUPED CASH FLOW DTZ

 

Grouped Cash Flow (Merged Phases) Page A 10

 

098:Feb 2023   099:Mar 2023   100:Apr 2023   101:May 2023   102:Jun 2023  
103:Jul 2023   104:Aug 2023   105:Sep 2023   106:Oct 2023   107:Nov 2023  
108:Dec 2023   722,117,330    716,972,641    711,446,147    721,265,945  
 715,617,047    710,925,677    764,707,453    774,192,110    772,733,910  
 777,860,897    774,931,604                                                   
     0    0    0    0    0    0    0    0    0    0    0                     
                                   (5,287,832)   (5,183,759)   (4,999,716) 
 (4,735,310)   (4,390,142)   (3,299,147)   (3,295,267)   (3,252,429) 
 (3,170,440)   (3,049,108)   (2,888,237)  (264,392)   (259,188)   (249,986) 
 (236,765)   (219,507)   (164,957)   (164,763)   (162,621)   (158,522) 
 (152,455)   (144,412)  0    0    0    0    0    0    0    0    0    0    0 
 (5,552,224)   (5,442,947)   (5,249,702)   (4,972,075)   (4,609,649) 
 (3,464,104)   (3,460,030)   (3,415,050)   (3,328,962)   (3,201,563) 
 (3,032,649)                                                        (740,296) 
 (725,726)   (699,960)   (662,943)   (614,620)   (461,881)   (461,337) 
 (455,340)   (443,862)   (426,875)   (404,353)  (740,296)   (725,726) 
 (699,960)   (662,943)   (614,620)   (461,881)   (461,337)   (455,340) 
 (443,862)   (426,875)   (404,353)                                             
          (5,813)   (3,423)   (79,601)   0    (2,913)   (2,843,269)   (67,367) 
 (12,122)   (44,765)   (3,513)   (5,010)  (5,813)   (3,423)   (79,601)   0  
 (2,913)   (2,843,269)   (67,367)   (12,122)   (44,765)   (3,513)   (5,010)     
                                                  0    0    0    0    0  
 (100,000)   0    0    0    0    0   0    0    0    0    0    0    0    0    0  
 0    0   0    0    0    0    0    (100,000)   0    0    0    0    0           
                                             1,162,557    684,524  
 15,920,222    0    582,644    60,725,226    13,473,391    2,424,312  
 8,953,083    702,659    1,002,024   0    0    0    0    0    0    0    0    0  
 0    0                                                         0    0    0  
 0    0    0    0    0    0    0    0   0    0    0    0    0    0    0    0  
 0    0    0                                                         0    0  
 0    0    0    0    0    0    0    0    0   0    0    0    0    0    0    0  
 0    0    0    0                                                       
 (5,135,776)   (5,487,571)   9,890,959    (5,635,019)   (4,644,539) 
 53,855,973    9,484,657    (1,458,199)   5,135,493    (2,929,293)   (2,439,988)
 (8,913)   (38,923)   (71,161)   (13,879)   (46,831)   (74,197)   0    0  
 (8,506)   0    (17,088)  (5,144,688)   (5,526,494)   9,819,798    (5,648,898) 
 (4,691,370)   53,781,776    9,484,657    (1,458,199)   5,126,987  
 (2,929,293)   (2,457,076)  716,972,641    711,446,147    721,265,945  
 715,617,047    710,925,677    764,707,453    774,192,110    772,733,910  
 777,860,897    774,931,604    772,474,529 

 

 

  

 

GROUPED CASH FLOW DTZ

 

Grouped Cash Flow (Merged Phases) Page A 11

 

109:Jan 2024   110:Feb 2024   111:Mar 2024   112:Apr 2024   113:May 2024  
114:Jun 2024   115:Jul 2024   116:Aug 2024   117:Sep 2024   118:Oct 2024  
119:Nov 2024   772,474,529    777,963,559    776,104,143    774,223,576  
 781,178,681    779,412,765    778,516,070    826,956,500    834,798,420  
 837,307,098    838,031,837                                                   
     0    0    0    0    0    0    0    0    0    0    0                     
                                   (2,687,633)   (2,447,100)   (2,166,442) 
 (1,845,463)   (1,483,964)   (1,081,747)   0    0    0    0    0   (134,382) 
 (122,355)   (108,322)   (92,273)   (74,198)   (54,087)   0    0    0    0    0 
 0    0    0    0    0    0    0    0    0    0    0   (2,822,015) 
 (2,569,455)   (2,274,764)   (1,937,736)   (1,558,162)   (1,135,835)   0    0  
 0    0    0                                                         (376,269) 
 (342,594)   (303,302)   (258,365)   (207,755)   (151,445)   0    0    0    0  
 0   (376,269)   (342,594)   (303,302)   (258,365)   (207,755)   (151,445)   0  
 0    0    0    0                                                       
 (43,813)   (5,290)   (3,560)   (46,096)   0    (2,015)   (2,796,405) 
 (39,407)   (12,606)   (3,642)   (3,654)  (43,813)   (5,290)   (3,560) 
 (46,096)   0    (2,015)   (2,796,405)   (39,407)   (12,606)   (3,642)   (3,654)
                                                       0    0    0    0    0  
 0    (100,000)   0    0    0    0   0    0    0    0    0    0    0    0    0  
 0    0   0    0    0    0    0    0    (100,000)   0    0    0    0           
                                             8,762,546    1,057,923    711,905  
 9,219,118    0    402,901    51,352,366    7,881,327    2,521,285    728,381  
 730,765   0    0    0    0    0    0    0    0    0    0    0                
                                        0    0    0    0    0    0    0    0  
 0    0    0   0    0    0    0    0    0    0    0    0    0    0           
                                             0    0    0    0    0    0    0  
 0    0    0    0   0    0    0    0    0    0    0    0    0    0    0      
                                                  5,520,450    (1,859,416) 
 (1,869,720)   6,976,922    (1,765,917)   (886,393)   48,455,961    7,841,920  
 2,508,678    724,739    727,111   (31,420)   0    (10,847)   (21,817)   0  
 (10,301)   (15,532)   0    0    0    0   5,489,030    (1,859,416) 
 (1,880,567)   6,955,106    (1,765,917)   (896,694)   48,440,429    7,841,920  
 2,508,678    724,739    727,111   777,963,559    776,104,143    774,223,576  
 781,178,681    779,412,765    778,516,070    826,956,500    834,798,420  
 837,307,098    838,031,837    838,758,948 

 

 

  

 

GROUPED CASH FLOW DTZ

 

Grouped Cash Flow (Merged Phases) Page A 12

 

120:Dec 2024   121:Jan 2025   122:Feb 2025   123:Mar 2025                      
        838,758,948    839,488,440    840,220,320    840,954,595            
                                                                             
 0    0    0    0                                                             
                              0    0    0    0                                
     0    0    0    0                                      0    0    0    0  
                                   0    0    0    0                           
                                                                0    0    0  
 0                                      0    0    0    0                      
                                                                     (3,666) 
 (3,678)   (3,690)   (3,702)                                     (3,666) 
 (3,678)   (3,690)   (3,702)                                                  
                                        0    0    0    0                      
               0    0    0    0                                      0    0  
 0    0                                                                       
                    733,157    735,558    737,966    740,381                 
                    0    0    0    0                                         
                                                  0    0    0    0            
                         0    0    0    0                                    
                                                       0    0    0    0       
                              0    0    0    0                                
                                                           729,492    731,880  
 734,276    736,680                                      0    0    0    0       
                              729,492    731,880    734,276    736,680       
                              839,488,440    840,220,320    840,954,595  
 841,691,275                                    

 

 

 

